

113 S1486 RS: Postal Reform Act of 2013
U.S. Senate
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 523113th CONGRESS2d SessionS. 1486[Report No. 113–237]IN THE SENATE OF THE UNITED STATESAugust 1, 2013Mr. Carper (for himself
			 and Mr. Coburn) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental AffairsJuly 31, 2014Reported by Mr. Carper, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo improve, sustain, and transform the United States
		  Postal Service.1.Short
			 titleThis Act may be cited as
			 the Postal Reform Act of
			 2013.2.Table of
			 contentsThe table of contents
			 for this Act is as follows:Sec. 1. Short
				title.Sec. 2. Table of contents.Sec. 3. Definitions.TITLE I—Postal Service workforceSec. 101. Annual Federal Employee Retirement System and Civil
				Service Retirement System Assessments.Sec. 102. Postal service authority to negotiate retirement
				benefit terms for new employees.Sec. 103. Restructuring of payments for retiree health
				benefits.Sec. 104. Postal service health benefits plan.Sec. 105. Medicare coordination efforts for postal service
				employees and retirees.Sec. 106. Labor disputes.TITLE II—Postal Service operationsSec. 201. Maintenance of delivery service
				standards.Sec. 202. Preserving mail processing capacity.Sec. 203. Preserving community post offices.Sec. 204. Changes to mail delivery schedule.Sec. 205. Delivery point modernization.Sec. 206. Postal services for market-dominant
				products.TITLE III—Postal Service revenueSec. 301. Postal rates.Sec. 302. Nonpostal services.Sec. 303. Shipping of wine, beer, and distilled
				spirits.TITLE IV—Postal Service governanceSec. 401. Board of Governors of the Postal Service.Sec. 402. Strategic Advisory Commission on Postal Service
				Solvency and Innovation.Sec. 403. Long-term solvency plan; annual financial plan and
				budget.Sec. 404. Chief Innovation Officer; innovation
				strategy.Sec. 405. Area and district office structure.Sec. 406. Inspector General of the Postal Service.TITLE V—Federal Employees’ Compensation ActSec. 501. Short title; references.Sec. 502. Federal workers compensation reforms for
				retirement-age employees.Sec. 503. Augmented compensation for dependents.Sec. 504. Schedule compensation payments.Sec. 505. Vocational rehabilitation.Sec. 506. Reporting requirements.Sec. 507. Disability management review; independent medical
				examinations.Sec. 508. Waiting period.Sec. 509. Election of benefits.Sec. 510. Sanction for noncooperation with field
				nurses.Sec. 511. Subrogation of continuation of pay.Sec. 512. Integrity and compliance.Sec. 513. Amount of compensation.Sec. 514. Terrorism injuries; zones of armed
				conflict.Sec. 515. Technical and conforming amendments.Sec. 516. Regulations.Sec. 517. Effective date.TITLE VI—Property management and expedited disposal of real
				propertySec. 601. Short title.Sec. 602. Purpose.Sec. 603. Property management and expedited disposal of real
				property.Sec. 604. Report of the Comptroller General.Sec. 605. Technical and conforming amendment.3.DefinitionsIn this Act, the following definitions shall
			 apply:(1)CommissionThe
			 term Commission means the Postal Regulatory Commission.(2)Postal
			 serviceThe term Postal Service means the United
			 States Postal Service.IPostal Service
			 workforce101.Annual Federal
			 Employee Retirement System and Civil Service Retirement System
			 Assessments(a)Use of
			 postal-Specific assumptions in normal cost calculation(1)In
			 generalSection 8423(a) of title 5, United States Code, is
			 amended—(A)in paragraph
			 (1)—(i)in
			 subparagraph (A)—(I)in clause (i), by
			 inserting or (C) after subparagraph (B);
			 and(II)in clause (ii),
			 by striking and;(ii)in
			 subparagraph (B)(ii), by striking the period at the end and inserting ;
			 and; and(iii)by adding at
			 the end the following:(C)the product
				of—(i)the normal-cost
				percentage, as determined for employees of the United States Postal
			 Service
				under paragraph (5), multiplied by(ii)the aggregate
				amount of basic pay payable by the United States Postal Service,
			 for the period
				involved, to employees of the United States Postal
				Service.;
				and(B)by adding at the
			 end the following:(5)(A)In determining the
				normal-cost percentage for employees of the United States Postal
			 Service, the
				Office shall use—(i)demographic factors specific to the
				employees; and(ii)economic assumptions regarding
				wage and salary growth that reflect the specific past, and likely
			 future, pay
				for the employees.(B)The United States Postal Service shall
				provide any data or projections the Office requires in order to
			 determine the
				normal-cost percentage for employees of the United States Postal
			 Service
				consistent with subparagraph (A).(C)The Office shall review the
				determination of the normal-cost percentage for employees of the
			 United States
				Postal Service and make such adjustments as are necessary—(i)upon request of the United States
				Postal Service, but no more frequently than once each fiscal year;
			 and(ii)at any additional times, as the
				Office considers
				appropriate..(2)Initial
			 determinationNot later than 90 days after the date of enactment
			 of this Act, the Office shall determine the normal-cost percentage for
			 employees of the United States Postal Service in accordance with the
			 requirements under section 8423(a)(5) of title 5, United States Code, as
			 added
			 by paragraph (1).(b)Postal funding
			 surplus or liability(1)Treatment of
			 postal funding surplusSection 8423(b) of title 5, United States
			 Code, is amended—(A)by redesignating
			 paragraph (5) as paragraph (6); and(B)by inserting
			 after paragraph (4) the following:(5)(A)In this paragraph, the
				term postal funding surplus means the amount by which the amount
				of supplemental liability computed under paragraph (1)(B) is less
			 than
				zero.(B)(i)After the date on which
				the Office determines or redetermines under paragraph (7)(C) the
			 amount of
				supplemental liability computed under paragraph (1)(B) as of the
			 close of the
				fiscal year ending on September 30, 2013, and if such amount is
			 less than zero,
				the Postmaster General may request that some or all of the amount
			 of the postal
				funding surplus be returned to the Postal Service, and not later
			 than 10 days
				after the request, the Director shall transfer to the United States
			 Postal
				Service from the Fund an amount equal to the portion of the postal
			 funding
				surplus requested for use in accordance with this subparagraph.(ii)Of the amount transferred under
				clause (i), not more than $6,000,000,000 may be used by the United
			 States
				Postal Service for the purposes of repaying any obligation issued
			 under section
				2005(a) of title 39.(C)If the amount of supplemental
				liability computed under paragraph (1)(B) as of the close of any
			 fiscal year
				commencing after September 30, 2013, is less than zero, the Office
			 shall
				establish an amortization schedule, including a series of annual
			 installments,
				to be transferred to the United States Postal Service from the
			 Fund, commencing
				on September 30 of the subsequent fiscal year, which provides for
			 the
				liquidation of the postal funding surplus by September 30,
				2054..(2)Supplemental
			 liability calculation(A)FERSSection
			 8423(b) of title 5, United States Code, as amended by paragraph (1) of
			 this
			 subsection, is amended—(i)in
			 paragraph (6), as so redesignated, in the matter preceding subparagraph
			 (A), by
			 striking For the purpose and inserting Subject to
			 paragraph (7), for the purpose; and(ii)by
			 adding at the end the following:(7)(A)For the purpose of
				carrying out paragraph (1)(B) with respect to the fiscal year
			 ending September
				30, 2013, and each fiscal year thereafter, the Office shall,
			 consistent with
				subsection (a)(5), use—(i)demographic factors specific to
				current and former employees of the United States Postal Service;
			 and(ii)economic assumptions regarding
				wage and salary growth that reflect the specific past and likely
			 future pay for
				current employees of the United States Postal Service.(B)The United States Postal Service shall
				provide any data or projections the Office requires in order to
			 carry out
				paragraph (1)(B) consistent with subparagraph (A) of this
			 paragraph.(C)Not later than June 14, 2014, the
				Office shall determine or redetermine whether there is a postal
			 funding surplus
				(as defined in paragraph (5)) or a supplemental liability described
			 in
				paragraph (1)(B) (and the amount thereof) as of the close of the
			 fiscal year
				ending on September 30, 2013, in accordance with the requirements
			 under
				subparagraph (A) of this
				paragraph..(B)CSRSSection
			 8348(h) of title 5, United States Code, is amended—(i)in paragraph (2),
			 by striking subparagraph (B) and inserting the following:(B)(i)(I)Not later than June 14,
				2014, the Office shall redetermine the Postal surplus or
			 supplemental liability
				as of the close of the fiscal year ending on September 30, 2013, in
			 accordance
				with the requirements under paragraph (4).(II)If the result of the redetermination
				under subclause (I) is a surplus, that amount shall remain in the
			 Fund until
				distribution is authorized under subparagraph (C).(III)If the result of the
				redetermination under subclause (I) is a supplemental liability,
			 the Office
				shall establish an amortization schedule, including a series of
			 annual
				installments commencing on September 30, 2015, which provides for
			 the
				liquidation of such liability by September 30, 2054.(ii)(I)The Office shall
				redetermine the Postal surplus or supplemental liability as of the
			 close of
				each fiscal year beginning after September 30, 2013, in accordance
			 with the
				requirements under paragraph (4).(II)If the result of the redetermination
				under subclause (I) is a surplus, that amount shall remain in the
			 Fund until
				distribution is authorized under subparagraph (C).(III)On and after June 15, 2015, if the
				result of the redetermination under subclause (I) is a supplemental
			 liability,
				the Office shall establish an amortization schedule, including a
			 series of
				annual installments commencing on September 30 of the subsequent
			 fiscal year,
				which provides for the liquidation of such liability by September
			 30,
				2054.;
				and(ii)by adding at the
			 end the following:(4)(A)For the purpose of
				carrying out paragraphs (1) and (2), the Office shall, consistent
			 with section
				8423(a)(5), use—(i)demographic factors specific to
				current and former employees of the United States Postal Service;
			 and(ii)economic assumptions regarding
				wage and salary growth that reflect the specific past and likely
			 future pay for
				current employees of the United States Postal Service.(B)The United States Postal Service shall
				provide any data or projections the Office requires in order to
			 carry out
				paragraphs (1) and (2) consistent with subparagraph (A) of this
				paragraph..102.Postal service
			 authority to negotiate retirement benefit terms for new employees(a)Authority To
			 negotiate retirement benefit terms(1)Collective
			 bargaining over certain retirement benefitsSection 1005 of title
			 39, United States Code, is amended by adding at the end the following:(g)(1)In this
				subsection—(A)the term collective bargaining
				agreement means a collective bargaining agreement between the Postal
				Service and a bargaining representative recognized under section
			 1203 entered
				into after the date of enactment of the Postal Reform Act of 2013;(B)the term new employee
				means an individual who becomes an officer or employee of the
			 Postal Service
				after the date of enactment of the Postal
				Reform Act of 2013;(C)the term not covered under the
				FERS defined benefit plan, with respect to an officer or employee of the
				Postal Service, means that service by the officer or employee of
			 the Postal
				Service as an officer or employee of the Postal Service shall not
			 be creditable
				service for purposes of chapter 84 of title 5.(2)(A)A collective bargaining
				agreement may provide, notwithstanding chapter 84 of title 5, that
			 some or all
				new employees covered under the collective bargaining agreement
			 shall be not
				covered under the FERS defined benefit plan.(B)If a new employee is not covered
				under the FERS defined benefit plan pursuant to a collective
			 bargaining
				agreement, any subsequent service by the new employee as an officer
			 or employee
				of the Postal Service shall be not covered under the FERS defined
			 benefit
				plan.(C)Subject to the requirements under
				this subsection, a collective bargaining agreement may include one
			 or more
				additional retirement benefit plans for the benefit of some or all
			 new
				employees covered under the collective bargaining agreement.(3)(A)A collective bargaining
				agreement may establish, with respect to some or all new employees
			 covered
				under the collective bargaining agreement—(i)without regard to section 8422 of
				title 5, and subject to subparagraph (C) of this paragraph and
			 paragraph
				(2)(B), the amounts to be deducted and withheld from the pay of the
			 new
				employees for deposit in the Treasury of the United States to the
			 credit of the
				Civil Service Retirement and Disability Fund;(ii)without regard to section 8432 of
				title 5, whether the Postal Service shall make contributions to the
			 Thrift
				Savings Fund for the benefit of the new employees, and, if the
			 Postal Service
				shall make such contributions, the amounts that the Postal Service
			 shall
				contribute; and(iii)for any retirement benefit plan
				established under the bargaining agreement, the amounts to be
			 deducted and
				withheld from the pay of the new employees under the retirement
			 benefit plan
				for the benefit of the new employees.(B)Except as provided in paragraph
				(2)(B), a collective bargaining agreement may establish the amounts
			 described
				in subparagraph (A)(i) with respect to some or all new employees
			 who were
				covered under a previous collective bargaining agreement.(C)The Postal Service shall, under
				section 8422(c) of title 5, deposit in the Treasury to the credit
			 of the Civil
				Service Retirement and Disability Fund the amount that the Postal
			 Service would
				have deducted and withheld from the basic pay of each officer and
			 employee of
				the Postal Service, except an officer or employee who is not
			 covered under the
				FERS defined benefit plan, without regard to subparagraph (A)(i) or
			 any
				agreement regarding amounts to be deducted and withheld under
			 subparagraph
				(A)(i).(4)If any new employee is not covered
				under the FERS defined benefit plan pursuant to a collective
			 bargaining
				agreement, any member of the Postal Career Executive Service shall
			 be not
				covered under the FERS defined benefit plan on and after the
			 effective date of
				the collective bargaining agreement.(5)Except as provided in paragraph
				(3)(A), nothing in this subsection or in a provision of a
			 collective bargaining
				agreement entered under this subsection shall affect the coverage
			 of an officer
				or employee of the Postal Service under subchapter III of chapter
			 84 of the
				United States Code (relating to the Thrift Savings
				Plan)..(2)Applicability
			 of laws relating to Federal employeesSection 1005 of title 39,
			 United States Code, is amended—(A)in subsection
			 (d)(1), by striking Officers and inserting Except as
			 provided in subsection (g), officers; and(B)in subsection
			 (f), in the second sentence—(i)by
			 inserting 84, before 87,; and(ii)by
			 striking this subsection. and inserting this subsection
			 or subsection (g)..(b)Special rules
			 relating to FERS coverage for covered postal employees(1)In
			 generalSubchapter II of chapter 84 of title 5, United States
			 Code, is amended by adding at the end the following:8426.Postal
				Service retirementThe
				application of sections 8422 and 8423 of this title and subchapters
			 III and VII
				of this chapter with respect to an officer or employee of the
			 Postal Service
				may be modified as provided under section 1005(g) of title
				39..(2)Technical and
			 conforming amendmentsThe table of sections for chapter 84 of
			 title 5, United States Code, is amended by adding at the end the
			 following:8426. Postal Service
				retirement..103.Restructuring
			 of payments for retiree health benefits(a)ContributionsSection
			 8906(g)(2)(A) of title 5, United States Code, is amended by striking
			 through September 30, 2016, be paid by the United States Postal Service,
			 and thereafter shall and inserting after the date of enactment
			 of the Postal Reform Act of
			 2013.(b)Postal service
			 retiree health benefits fundSection 8909a of title 5, United
			 States Code, is amended—(1)in subsection
			 (d)—(A)by striking
			 paragraph (2) and inserting the following:(2)(A)Not later than June 30,
				2016, the Office shall compute, and by June 30 of each succeeding
			 year, the
				Office shall recompute, a schedule including a series of annual
			 installments
				which provide for the liquidation of the amount described under
			 subparagraph
				(B) (regardless of whether the amount is a liability or surplus) by
			 September
				30, 2052, or within 15 years, whichever is later, including
			 interest at the
				rate used in the computations under this subsection.(B)The amount described in this
				subparagraph is the amount, as of the date on which the applicable
			 computation
				or recomputation under subparagraph (A) is made, that is equal to
			 the
				difference between—(i)80 percent of the Postal Service
				actuarial liability as of September 30 of the most recently ended
			 fiscal year;
				and(ii)the value of the assets of the Postal
				Retiree Health Benefits Fund as of September 30 of the most
			 recently ended
				fiscal
				year.;(B)in paragraph
			 (3)—(i)in
			 subparagraph (A)—(I)in clause (iii),
			 by adding and at the end;(II)in clause (iv),
			 by striking the semicolon at the end and inserting a period; and(III)by striking
			 clauses (v) through (x); and(ii)in
			 subparagraph (B), by striking 2017 and inserting
			 2016;(C)by amending
			 paragraph (4) to read as follows:(4)Computations
				under this subsection shall be based on—(A)economic and
				actuarial methods and assumptions consistent with the methods and
			 assumptions
				used in determining the Postal surplus or supplemental liability
			 under section
				8348(h); and(B)any other methods
				and assumptions, including a health care cost trend rate, that the
			 Director of
				the Office determines to be
				appropriate.;
				and(D)by adding at the
			 end the following:(7)In this
				subsection, the term Postal Service actuarial liability means the
				difference between—(A)the net present
				value of future payments required under section 8906(g)(2)(A) for
			 current and
				future United States Postal Service annuitants; and(B)the net present
				value as computed under paragraph (1) attributable to the future
			 service of
				United States Postal Service employees.;
				and(2)by adding at the
			 end the following:(e)Subsections (a)
				through (d) of this section shall be subject to section 104 of the
				Postal Reform Act of
				2013..(c)Cancellation of
			 certain unpaid obligations of the postal serviceAny obligation
			 of the Postal Service under section 8909a(d)(3)(A) of title 5, United
			 States
			 Code, as in effect on the day before the date of enactment of this Act,
			 that
			 remains unpaid as of such date of enactment is cancelled.(d)Technical and
			 conforming amendmentThe heading of section 8909a of title 5,
			 United States Code, is amended by striking Benefit and inserting
			 Benefits.104.Postal service
			 health benefits plan(a)DefinitionsIn
			 this section—(1)the term
			 bargaining representative means a bargaining representative
			 recognized under section 1203 of title 39, United States Code;(2)the term
			 covered employee means an officer or employee of the Postal
			 Service who is—(A)represented by a
			 bargaining representative; or(B)a member of the
			 Postal Career Executive Service;(3)the term
			 Federal Employee Health Benefits Program means the health benefits
			 program under chapter 89 of title 5, United States Code;(4)the term
			 participant means—(A)a covered
			 employee who is—(i)represented by a
			 bargaining representative that enters into an agreement to establish a
			 Postal
			 Service Health Benefits Plan; or(ii)if
			 any bargaining representative enters into an agreement to establish a
			 Postal
			 Service Health Benefits Plan, a member of the Postal Career Executive
			 Service;
			 and(B)an officer or
			 employee of the Postal Service who—(i)is
			 not a covered employee; and(ii)elects to
			 participate in the Postal Service Health Benefits Plan; and(5)the term
			 Postal Service Health Benefits Plan means the health benefits plan
			 that may be agreed to under subsection (b)(1).(b)Collective
			 bargaining(1)In
			 generalConsistent with section 1005(f) of title 39, United
			 States Code, the Postal Service may negotiate individually or jointly with
			 bargaining representatives and enter into a collective bargaining
			 agreement or
			 agreements with 1 or more of those bargaining representatives to establish
			 a
			 single Postal Service Health Benefits Plan that—(A)satisfies the
			 conditions under subsection (c); and(B)may be a health
			 benefits plan offered under chapter 89 of title 5, United States Code.(2)Consultation
			 with OPMThe Postal Service and bargaining representatives shall
			 conduct negotiations under paragraph (1) in consultation with the Director
			 of
			 the Office of Personnel Management.(3)Consultation
			 with supervisory and managerial personnelIn the course of
			 negotiations under paragraph (1), the Postal Service shall consult with
			 each of
			 the organizations of supervisory and other managerial personnel that are
			 recognized under section 1004 of title 39, United States Code, concerning
			 the
			 views of the personnel represented by each of those organizations.(4)DisputesIf
			 the Postal Service or a bargaining representative offers a proposed
			 agreement
			 for negotiation under paragraph (1) and the parties do not reach agreement
			 within 180 days after the commencement of collective bargaining on the
			 proposal, the procedures under section 1207(d) of title 39, United States
			 Code,
			 shall apply upon the election of any party to the negotiations.(5)Time
			 limitationThe authority under this subsection shall extend until
			 the date that is 2 years after the date of enactment of this Act.(c)Postal service
			 health benefits planThe Postal Service Health Benefits
			 Plan—(1)shall—(A)be available for
			 participation by—(i)all
			 covered employees represented by a bargaining representative entering an
			 agreement described in subsection (b)(1); and(ii)all covered
			 employees who are members of the Postal Career Executive Service;(B)be available for
			 participation by any officer or employee of the Postal Service who is not
			 a
			 covered employee, at the option solely of that officer or employee;(C)provide coverage
			 that is actuarially equivalent to the coverage offered under the types of
			 plans
			 available under the Federal Employee Health Benefits Program, as
			 determined by
			 the Director of the Office of Personnel Management;(D)be administered
			 in a manner determined in an agreement or agreements reached under
			 subsection
			 (b);(E)unless the Postal
			 Service Health Benefits Plan is a health benefits plan offered under
			 chapter 89
			 of title 5, United States Code, provide for transition of coverage under
			 the
			 Federal Employee Health Benefits Program of all participants in the Postal
			 Service Health Benefits Plan to coverage under the Postal Service Health
			 Benefits Plan; and(F)if the Postal
			 Service Health Benefits Plan is a health benefits plan offered under
			 chapter 89
			 of title 5, United States Code, and except as provided in section 8903c of
			 title 5, United States Code, as added by section 105 of this Act, provide
			 that
			 the Postal Service Health Benefits Plan is the only health benefits plan
			 under
			 the Federal Employee Health Benefits Program in which a participant in the
			 Postal Service Health Benefits Plan may participate as an employee;(2)may provide
			 dental benefits; and(3)may provide
			 vision benefits.(d)Agreement and
			 implementationIf an agreement or agreements are reached under
			 subsection (b) to provide a Postal Service Health Benefits Plan—(1)the Postal
			 Service shall implement the Postal Service Health Benefits Plan;(2)the Postal
			 Service Health Benefits Plan shall constitute an agreement between the
			 collective bargaining representatives and the Postal Service for purposes
			 of
			 section 1005(f) of title 39, United States Code; and(3)unless the Postal
			 Service Health Benefits Plan is a health benefits plan offered under
			 chapter 89
			 of title 5, United States Code, participants in the Postal Service Health
			 Benefits Plan may not participate as employees in the Federal Employees
			 Health
			 Benefits Program.(e)Governmental
			 planThe Postal Service Health Benefits Plan shall be a
			 governmental plan as that term is defined under section 3(32) of Employee
			 Retirement Income Security Act of 1974 (29 U.S.C. 1002(32)).(f)ReportNot
			 later than 6 months after the earlier of the date on which any agreement
			 is
			 reached under subsection (b) and June 30, 2016, the Postal Service shall
			 submit
			 a report to the Committee on Homeland Security and Governmental Affairs of
			 the
			 Senate and the Committee on Oversight and Government Reform of the House
			 of
			 Representatives that—(1)reports on the
			 implementation of this section; and(2)requests any
			 additional statutory authority that the Postal Service determines is
			 necessary
			 to carry out the purposes of this section.105.Medicare
			 coordination efforts for postal service employees and retirees(a)Additional
			 enrollment options under federal employees health benefits
			 plansChapter 89 of title 5, United States Code, is amended by
			 inserting after section 8903b the following:8903c.Coordination
				with Medicare for Postal Service employees and annuitants(a)DefinitionsIn
				this section—(1)the term
				contract year means a calendar year in which health benefits plans
				are administered under this chapter;(2)the term
				Medicare part A means the Medicare program for hospital insurance
				benefits under part A of title XVIII of the Social Security Act (42
			 U.S.C.
				1395c et seq.);(3)the term
				Medicare part B means the Medicare program for supplementary
				medical insurance benefits under part B of title XVIII of the
			 Social Security
				Act (42 U.S.C. 1395j et seq.); and(4)the term
				Postal Service employee or annuitant means an individual who
				is—(A)an employee of
				the Postal Service covered under this chapter; or(B)an annuitant
				covered under this chapter whose Government contribution is paid by
			 the Postal
				Service or the Postal Service Retiree Health Benefits Fund under
			 section
				8906(g)(2).(b)Enrollment
				options(1)Establishment(A)In
				generalFor contract years beginning on or after January 1, 2015,
				the Office shall establish enrollment options for health benefits
			 plans that
				are open only to Postal Service employees and annuitants, and
			 family members of
				a Postal Service employee or annuitant, who are enrolled in
			 Medicare part A and
				Medicare part B.(B)Additional
				plansThe enrollment options established under this subsection
				shall be in addition to any other health benefit plan or enrollment
			 option
				otherwise available to Postal Service employees or annuitants under
			 this
				chapter and shall not affect the eligibility of a Postal Service
			 employee or
				annuitant for any another health benefit plan or enrollment option
			 under this
				chapter.(2)Enrollment
				eligibility(A)In
				generalAny Postal Service employee or annuitant, or family
				member of a Postal Service employee or annuitant, who is enrolled
			 in Medicare
				part A and Medicare part B may enroll in 1 of the enrollment
			 options
				established under paragraph (1).(B)Determination
				of eligibilityEligibility to enroll in an enrollment option
				established under paragraph (1) shall be determined without regard
			 to the
				requirements under section 8905(b).(3)Value of
				coverageThe Office shall ensure that the aggregate actuarial
				value of coverage under the enrollment options established under
			 this
				subsection, in combination with the value of coverage under
			 Medicare part A and
				Medicare part B, shall be not less than the actuarial value of the
			 most closely
				corresponding enrollment options for each plan available under
			 section 8905, in
				combination with the value of coverage under Medicare part A and
			 Medicare part
				B.(4)Enrollment
				options(A)In
				generalThe enrollment options established under paragraph (1)
				shall include—(i)an individual
				option, for Postal Service employees or annuitants enrolled in
			 Medicare part A
				and Medicare part B;(ii)a self and
				family option, for Postal Service employees or annuitants and
			 family members
				who are each enrolled in Medicare part A and Medicare part B; and(iii)a self and
				family option, for Postal Service employees or annuitants—(I)who are enrolled
				in Medicare part A and Medicare part B; and(II)the family
				members of whom are not enrolled in Medicare part A or Medicare
			 part B.(B)Specific
				sub-optionsThe Office may establish more specific enrollment
				options within the types of options described under subparagraph
			 (A).(5)Reduced
				premiums to account for medicare coordinationIn determining the
				premiums for the enrollment options under paragraph (4), the Office
				shall—(A)establish a
				separate risk pool for individuals eligible for coverage under any
			 of those
				options; and(B)ensure
				that—(i)the premiums are
				reduced from the premiums otherwise established under this chapter
			 to directly
				reflect the full cost savings to the health benefits plans due to
			 the complete
				coordination of benefits with Medicare part A and Medicare part B
			 for Postal
				Service employees or annuitants, or family members of Postal
			 Service employees
				or annuitants, who are enrolled in Medicare part A and Medicare
			 part B;
				and(ii)the cost savings
				described under clause (i) result solely in the reduction of—(I)the premiums paid
				by the Postal Service employee or annuitant; and(II)the Government
				contributions paid by the Postal Service or other employer.(c)Postal service
				consultationThe Office shall establish the enrollment options
				and premiums under this section in consultation with the Postal
				Service..(b)Technical and
			 conforming amendmentsThe table of sections for chapter 89 of
			 title 5, United States Code, is amended by inserting after the item
			 relating to
			 section 8903b the following:8903c. Coordination with
				Medicare for Postal Service employees and
				annuitants..(c)Effective
			 dateThe amendments made by subsection (a) shall apply with
			 respect to contract years beginning on or after January 1, 2015.(d)Special
			 enrollment period for postal service employees and annuitants(1)Special
			 enrollment periodSection 1837 of the Social Security Act (42
			 U.S.C. 1395p) is amended by adding at the end the following new
			 subsection:(m)(1)In the case of any
				individual who, as of the date of enactment of the
				Postal Reform Act of 2013, is a
				Postal Service employee or annuitant (as defined in section
			 8903c(a) of title
				5, United States Code) at the time the individual is entitled to
			 part A under
				section 226 or section 226A and who is eligible to enroll but who
			 has elected
				not to enroll (or to be deemed enrolled) during the individual’s
			 initial
				enrollment period, there shall be a special enrollment period
			 described in
				paragraph (2).(2)The special enrollment period
				described in this paragraph, with respect to an individual, is the
			 1-year
				period beginning on July 1, 2014.(3)In the case of an individual who
				enrolls during the special enrollment period provided under
			 paragraph (1), the
				coverage period under this part shall begin on the first day of the
			 month in
				which the individual
				enrolls..(2)Waiver of
			 increase of premiumSection 1839(b) of the Social Security Act
			 (42 U.S.C. 1395r(b)) is amended by striking (i)(4) or (l) and
			 inserting (i)(4), (l), or (m).106.Labor
			 disputesSection 1207(c) of
			 title 39, United States Code, is amended—(1)in paragraph
			 (2)—(A)by inserting
			 (A) after (2);(B)by striking the
			 last sentence and inserting The arbitration board shall render a
			 decision not later than 45 days after the date of its appointment.;
			 and(C)by adding at the
			 end the following:(B)In rendering a
				decision under this paragraph, the arbitration board shall consider
			 such
				relevant factors as the financial condition of the Postal
				Service.;
				and(2)by adding at the
			 end the following:(4)Nothing in this
				section may be construed to limit the relevant factors that the
			 arbitration
				board may take into consideration in rendering a decision under
			 paragraph
				(2)..IIPostal Service
			 operations201.Maintenance of
			 delivery service standardsDuring the 2-year period beginning on the
			 date of enactment of this Act, the Postal Service shall maintain the
			 service
			 standards for first-class mail and periodicals under part 121 of title 39,
			 Code
			 of Federal Regulations, as in effect on the date of enactment of this
			 Act.202.Preserving
			 mail processing capacity(a)Definition of
			 postal facilityIn this section, the term postal
			 facility means a processing and distribution center, processing and
			 distribution facility, network distribution center, or other facility that
			 is
			 operated by the Postal Service, the primary function of which is to sort
			 and
			 process mail.(b)Moratorium on
			 closures of postal facilitiesDuring the 2-year period beginning
			 on the date of enactment of this Act, the Postal Service may not close or
			 consolidate any postal facility that is open as of the date of enactment
			 of
			 this Act.203.Preserving
			 community post officesSection
			 404(d) of title 39, United States Code, is amended—(1)by redesignating
			 paragraphs (5) and (6) as paragraphs (6) and (7), respectively;(2)by striking
			 paragraphs (1) through (4) and inserting the following:(d)(1)In this subsection, the
				term post office means a post office, post office branch, post
				office classified station, or other facility that is operated by
			 the Postal
				Service, the primary function of which is to provide retail postal
				services.(2)The Postal Service, prior to making a
				determination under subsection (a)(3) of this section as to the
			 necessity for
				the discontinuance of any post office, shall, to the extent
			 practicable and
				appropriate—(A)consider whether—(i)to discontinue the post office and
				another post office located within a reasonable distance;(ii)instead of discontinuing the post
				office—(I)to reduce the number of hours a day that
				the post office operates; or(II)to continue operating the post office
				for the same number of hours a day;(iii)to procure a contract providing
				full, or less than full, retail services in the community served by
			 the post
				office; or(iv)to provide postal services to the
				community served by the post office—(I)through a letter carrier; or(II)by co-locating postal services at a
				commercial or government entity;(B)provide postal customers served by the
				post office an opportunity to present their views, which may be by
			 nonbinding
				survey conducted by mail; and(C)if the Postal Service determines to
				discontinue the post office, provide adequate public notice of its
			 intention to
				discontinue such post office at least 60 days prior to the proposed
			 date of
				such discontinuance to persons served by such post office.(3)The Postal Service, in making a
				determination whether or not to discontinue a post office—(A)shall consider, to the extent
				practicable and appropriate—(i)the effect of the discontinuance on
				the community served by such post office;(ii)the effect of the discontinuance
				on businesses, including small businesses, in the area;(iii)the effect of such discontinuance
				on employees of the Postal Service employed at such office;(iv)whether such discontinuance is
				consistent with the policy of the Government, as stated in section
			 101(b) of
				this title, that the Postal Service shall provide a maximum degree
			 of effective
				and regular postal services to rural areas, communities, and small
			 towns where
				post offices are not self-sustaining;(v)the extent to which the community
				served by the post office lacks access to Internet phone service;(vi)the extent to which postal
				customers served by the post office would continue after the
			 discontinuance to
				receive substantially similar access to essential items and
			 time-sensitive
				communications;(vii)the proximity and accessibility
				of other post offices;(viii)whether substantial economic
				savings to the Postal Service would result from such
			 discontinuance; and(ix)such other factors as the Postal
				Service determines are necessary; and(B)may not consider compliance with any
				provision of the Occupational Safety and Health Act of 1970 (29
			 U.S.C. 651 et
				seq.).(4)Any determination of the Postal
				Service to discontinue a post office shall be in writing and shall
			 include the
				findings of the Postal Service, to the extent practicable and
			 appropriate, with
				respect to the considerations required to be made under paragraph
			 (3) of this
				subsection. Such determination and findings shall be made available
			 to persons
				served by such post office by public notice.(5)(A)The Postal Service
				shall take no action to discontinue a post office until 60 days
			 after its
				written determination is made available to persons served by such
			 post
				office.(B)The Postal Service shall take no
				action to discontinue a post office until 60 days after the Postal
			 Service
				provides written notice of the determination under paragraph (4) to
			 the State
				board of elections for the State in which the post office is
				located.;(3)in paragraph (6),
			 as redesignated by this section—(A)by striking
			 close or consolidate and inserting discontinue;
			 and(B)by striking
			 paragraph (3) and inserting paragraph (4);
			 and(4)in paragraph (7),
			 as redesignated by this section, by striking paragraph (5) and
			 inserting paragraph (6).204.Changes to
			 mail delivery schedule(a)Limitation on
			 change in scheduleThe Postal Service may establish a general,
			 nationwide delivery schedule of 5 or fewer days per week to street
			 addresses
			 under the authority of the Postal Service under title 39, United States
			 Code,
			 if—(1)the Postal
			 Service determines that such a delivery schedule would contribute to the
			 achievement of long-term solvency; and(2)not less than 1
			 year has elapsed since the date of enactment of this Act.(b)Implementation(1)In
			 generalIf the Postal Service intends to establish a change in
			 delivery schedule under subsection (a), the Postal Service, to the extent
			 practicable and appropriate, shall—(A)identify
			 customers and communities for which the change may have a
			 disproportionate,
			 negative impact, including small business customers and the customers
			 identified as particularly affected in the Advisory Opinion on
			 Elimination of Saturday Delivery issued by the Commission on March 24,
			 2011;(B)develop measures
			 to ameliorate any disproportionately negative impact the change would have
			 on
			 customers and communities identified under paragraph (1); and(C)not later than 3
			 months before the effective date for any proposed change, submit a report
			 that
			 includes the determination required under subsection (a)(1) and details
			 any
			 measures developed pursuant to subparagraph (B) of this paragraph to—(i)the
			 Committee on Homeland Security and Governmental Affairs of the Senate;(ii)the Committee on
			 Oversight and Government Reform of the House of Representatives; and(iii)the
			 Commission.(2)Rule of
			 constructionNothing in this subsection shall be construed to
			 affect the authority of the Postal Service to establish a nationwide
			 delivery
			 schedule of 5 or fewer days per week if the conditions in subsection (a)
			 are
			 satisfied.(c)GAO
			 reportNot later than 270 days after the date of enactment of
			 this Act, the Comptroller General of the United States shall submit to the
			 Committee on Homeland Security and Governmental Affairs of the Senate and
			 the
			 Committee on Oversight and Government Reform of the House of
			 Representatives a
			 report evaluating the extent to which a change in delivery schedule would
			 improve the financial condition of the Postal Service and assist in the
			 efforts
			 of the Postal Service to achieve long-term solvency, taking into
			 consideration
			 other ongoing and planned efforts to increase revenue and reduce costs,
			 consistent with the requirements of this Act.(d)Rules of
			 constructionNothing in this section shall be construed
			 to—(1)require the
			 decrease or increase in delivery frequency for any route for which the
			 Postal
			 Service provided delivery on fewer than 6 days per week as of the date of
			 enactment of this Act;(2)authorize any
			 change in—(A)the days and
			 times that postal retail service or any mail acceptance is available at
			 postal
			 retail facilities or processing facilities; or(B)the locations at
			 which postal retail service or mail acceptance occurs at postal retail
			 facilities or processing facilities;(3)require any
			 change in the frequency of delivery to a post office box;(4)prohibit the
			 collection or delivery of a competitive mail product on a weekend, a
			 recognized
			 Federal holiday, or any other specific day of the week; or(5)prohibit the
			 Postal Service from exercising its authority to make changes to processing
			 or
			 retail networks.(e)PackagesNotwithstanding
			 any other provision of this section, for a period of not less than 2
			 years,
			 beginning on the date of enactment of this Act, the Postal Service shall
			 provide package service—(1)6 days per week
			 to each street address that was eligible to receive package service 6 days
			 per
			 week as of January 1, 2013; and(2)7 days per week
			 to each street address for which the Postal Service determines that such
			 service provides an economic benefit to the Postal Service.(f)Mailbox
			 accessIf the Postal Service establishes a general, nationwide
			 delivery schedule of 5 or fewer days per week consistent with the
			 provisions of
			 this section, the Postal Service shall amend the Mailing Standards of the
			 United States, Domestic Mail Manual to ensure that the provisions of
			 section
			 508.3.2.10 of such manual, as in effect on January 1, 2013, shall apply on
			 any
			 day on which the Postal Service does not deliver the mail under the
			 established
			 delivery schedule.205.Delivery point
			 modernization(a)In
			 generalSubchapter VII of chapter 36 of title 39, United States
			 Code, is amended by adding at the end the following:3692.Delivery
				point modernization(a)DefinitionsIn
				this section, the following definitions shall apply:(1)Centralized
				deliveryThe term centralized delivery means a
				primary mode of mail delivery whereby mail is delivered to a group
			 or cluster
				of mail receptacles at a single location.(2)Curbside
				deliveryThe term curbside delivery means a primary
				mode of mail delivery whereby mail is delivered to a mail
			 receptacle that is
				situated at the edge of a public sidewalk abutting a road or curb,
			 at a road,
				or at a curb.(3)Delivery
				pointThe term delivery point means a mailbox or
				other receptacle to which mail is delivered.(4)District
				officeThe term district office means the central
				office of an administrative field unit with responsibility for
			 postal
				operations in a designated geographic area (as defined under
			 regulations,
				directives, or other guidance of the Postal Service).(5)Door
				deliveryThe term door delivery—(A)means a primary
				mode of mail delivery whereby mail is—(i)delivered to a
				mail receptacle at or near a postal customer’s door; or(ii)hand-delivered
				to a postal customer; and(B)does not include
				curbside or centralized delivery.(6)Primary mode of
				mail deliveryThe term primary mode of mail delivery
				means the typical method by which the Postal Service delivers mail
			 to the
				delivery point of a postal customer.(b)PolicyExcept
				as otherwise provided in this section, including paragraphs (4) and
			 (5) of
				subsection (c), it shall be the policy of the Postal Service to use
			 the primary
				mode of mail delivery that is most cost-effective and is in the
			 best long-term
				interest of the Postal Service.(c)Conversion to
				other delivery modes(1)New
				addressesExcept as provided in paragraphs (4) and (5), the
				Postal Service shall provide centralized delivery to new addresses
			 established
				after the date of enactment of the Postal
				Reform Act of 2013, or if centralized delivery is not practicable
				shall provide curbside delivery.(2)Business
				address conversionThe Postal Service shall carry out a program
				to convert business addresses with door delivery on the date of
			 enactment of
				the Postal Reform Act of 2013
				to centralized delivery or to curbside delivery.(3)Residential
				address conversion(A)IdentificationNot
				later than 9 months after the date of enactment of the
				Postal Reform Act of 2013, the
				head of each district office of the Postal Service shall identify
			 residential
				addresses within the district office’s service area that are
			 appropriate
				candidates for conversion from door delivery to another primary
			 mode of
				delivery, in accordance with standards established by the Postal
				Service.(B)Voluntary
				conversionNot later than 1 year after the date of enactment of
				the Postal Reform Act of 2013,
				and consistent with subsection (b) and paragraph (4), the Postal
			 Service shall
				begin implementation of a program to convert, on a voluntary basis,
			 the
				addresses identified under subparagraph (A) from door delivery to a
			 more
				cost-effective primary mode of delivery.(C)ProceduresIn
				pursuing conversion under subparagraph (B), the Postal Service
			 shall establish
				procedures to—(i)solicit and
				consider input from postal customers, State and local governments,
			 local
				associations, and property owners; and(ii)place
				centralized delivery points in locations that maximize delivery
			 efficiency,
				ease of use for postal customers, and respect for private property
				rights.(4)ExceptionsIn
				establishing a primary mode of mail delivery for new addresses
			 under paragraph
				(1) or converting the primary mode of mail delivery for an address
			 under
				paragraph (2) or (3), the Postal Service may provide door delivery
			 if—(A)a physical
				barrier precludes the efficient provision of centralized delivery
			 or curbside
				delivery;(B)the address is
				located in a registered historic district, as that term is defined
			 in section
				47(c)(3)(B) of the Internal Revenue Code of 1986; or(C)the Postal
				Service determines that the provision of centralized delivery or
			 curbside
				delivery would be impractical, would not be cost-effective, or
			 would not be in
				the best long-term interest of the Postal Service.(5)Waiver for
				physical hardshipThe Postal Service shall establish and maintain
				a waiver program under which, upon the application of a postal
			 customer, door
				delivery may be continued or provided to a delivery point if—(A)centralized
				delivery or curbside delivery would, but for this paragraph, be the
			 primary
				mode of mail delivery for the delivery point; and(B)a physical
				hardship prevents the postal customer from receiving his or her
			 mail through
				any other form of mail
				delivery..(b)Clerical
			 amendmentThe table of sections for subchapter VII of chapter 36
			 of title 39, United States Code, is amended by adding at the end the
			 following:3692. Delivery point
				modernization..206.Postal
			 services for market-dominant products(a)In
			 generalStrike section 3661
			 of title 39, United States Code, and insert the following:3661.Postal
				services for market-dominant products(a)General
				obligationThe Postal Service shall develop and promote adequate
				and efficient postal services with respect to its market-dominant
				products.(b)Change in
				serviceThe Board of Governors of the Postal Service is
				authorized to determine whether there should be a change in the
			 nature of
				postal service provided for market-dominant products that will
			 generally affect
				such service on a nationwide or substantially nationwide basis. The
			 authority
				under this subsection may not be delegated to the Postmaster
			 General or to any
				other individual or entity.(c)Notice,
				comment, and review(1)Notice(A)In
				generalNot later than 60 days before the date on which any
				change in service under subsection (b) is implemented, the Board of
			 Governors
				shall provide public notice of the proposed change in service
			 implementation of
				the proposed change, including any adjustment in classes or rates
			 proposed to
				be made under this section.(B)PublicationThe
				notice required by subparagraph (A) shall be—(i)published in the
				Federal Register and on the website of the Postal Service; and(ii)provided to the
				Postal Regulatory Commission.(C)ContentsThe
				notice required by subparagraph (A) shall describe the proposed
			 change in
				service, and address the consistency of the change with the
			 policies of this
				title, including its effect on the provision of universal postal
				service.(2)Public
				commentThe Board of Governors shall solicit and receive public
				comments on any proposed change in service under subsection (b).
			 The Board
				shall give interested persons an opportunity to comment on the
			 proposed change
				in service through the submission of written data, views, or
			 arguments, with or
				without opportunity for oral presentation, and shall take any
			 relevant matter
				presented into consideration in making its final determination
			 regarding the
				proposed change in service.(3)Final
				decisionNot later than 30 days before the date on which a change
				in service under subsection (b) takes effect, the Board of
			 Governors shall
				issue a final decision on the change in service which shall—(A)be published in
				the Federal Register and on the website of the Postal Service; and(B)include an
				explanation responding to all relevant comments received.(4)Commission
				reviewAny change in service made by the Board of Governors under
				this section shall be subject to review by the Commission under
			 section
				3662.(d)LimitationNothing
				in this section shall be construed as authorizing the making of
			 changes under
				this section to the nature of service provided for competitive
			 products. For a
				change that affects the nature of service provided for both
			 market-dominant
				products and competitive products, only the effect on
			 market-dominant products
				shall be subject to this
				section..(b)Technical and
			 conforming amendmentThe table of sections for chapter 36 of
			 title 39, United States Code, is amended by striking the item relating to
			 section 3661 and inserting the following:3661. Postal services for market-dominant
				products..IIIPostal Service
			 revenue301.Postal
			 rates(a)Modern rate
			 system(1)In
			 generalChapter 36 of title 39, United States Code, is amended by
			 striking section 3622 and inserting the following:3622.Modern rate
				system(a)Authority
				generallyThe Board of Governors of the Postal Service shall
				establish, and may from time to time thereafter revise, a system of
			 classes and
				rates for market-dominant products, consistent with the
			 requirements of this
				section. The authority under this section may not be delegated to
			 the
				Postmaster General or to any other individual or body.(b)ObjectivesSuch
				system shall be designed to achieve the following objectives, each
			 of which
				shall be applied in conjunction with the others:(1)To maximize
				incentives for the Postal Service to reduce costs and increase
				efficiency.(2)To create
				predictability and stability in rates through the establishment of
			 a schedule
				whereby rates change at regular intervals by predictable amounts.(3)To maintain high
				quality service standards established under section 3691.(4)To assure
				adequate revenues, including retained earnings, to maintain
			 financial
				stability.(5)To establish and
				maintain a just and reasonable schedule for rates and
			 classifications, however
				the objective under this paragraph shall not be construed to
			 prohibit the Board
				of Governors from making changes of unequal magnitude within,
			 between, or among
				classes of mail.(6)To enhance mail
				security and deter terrorism.(7)To allocate the
				total institutional costs of the Postal Service appropriately
			 between
				market-dominant and competitive products, in accordance with
			 regulations
				established by the Postal Regulatory Commission under section 3633.(c)FactorsIn
				establishing or revising such system, the Board of Governors shall
			 take into
				account—(1)the value of the
				mail service actually provided each class or type of mail service
			 to both the
				sender and the recipient, including but not limited to the
			 collection, mode of
				transportation, and priority of delivery;(2)the direct and
				indirect postal costs attributable to each class or type of mail
			 service
				through reliably identified causal relationships and that portion
			 of all other
				costs of the Postal Service reasonably assignable to such class or
			 type;(3)the effect of
				rate increases upon the general public, business mail users, and
			 enterprises in
				the private sector of the economy engaged in the delivery of mail
			 matter other
				than letters;(4)the available
				alternative means of sending and receiving letters and other mail
			 matter at
				reasonable costs;(5)the simplicity of
				structure for the entire schedule and simple, identifiable
			 relationships
				between the rates or fees charged the various classes of mail for
			 postal
				services;(6)the relative
				value to the people of the kinds of mail matter entered into the
			 postal system
				and the desirability and justification for special classifications
			 and services
				of mail;(7)the importance of
				providing classifications with extremely high degrees of
			 reliability and speed
				of delivery and of providing those that do not require high degrees
			 of
				reliability and speed of delivery;(8)the desirability
				of special classifications for both postal users and the Postal
			 Service in
				accordance with the policies of this title;(9)the educational,
				cultural, scientific, and informational value to the recipient of
			 mail
				matter;(10)the need for the
				Postal Service to increase its efficiency and reduce its costs,
			 including
				infrastructure costs, to help maintain high quality, affordable
			 postal
				services;(11)the value to the
				Postal Service and postal users of promoting intelligent mail and
			 of secure,
				sender-identified mail; and(12)the policies of
				this title as well as such other factors as the Board of Governors
			 determines
				appropriate.(d)Notice,
				comment, and review(1)NoticeThe
				Board of Governors shall provide notice of any adjustment in
			 classes or rates
				proposed to be made under this section—(A)not less
				than—(i)90 days before
				implementation of any class or rate adjustment that affects all or
				substantially all market-dominant products; and(ii)45 days before
				implementation of any other class or rate adjustment; and(B)to—(i)the public,
				including by—(I)publication in
				the Federal Register; and(II)posting on
				Postal Service’s website; and(ii)the Postal
				Regulatory Commission.(2)Public
				commentThe Board of Governors shall solicit and receive public
				comments on any proposed rate or class adjustment, and shall take
			 such comments
				into account in making its final determination as to a rate or
			 class
				adjustment.(3)Final
				decisionNot later than 10 days before a rate or class adjustment
				takes effect, the Board of Governors shall issue a final decision
			 on the
				adjustment which shall—(A)be published in
				the Federal Register and on the Postal Service’s website; and(B)include an
				explanation responding to all relevant comments received.(4)Commission
				reviewAny adjustment made by the Board of Governors under this
				section shall be subject to review by the Commission under section
			 3662.(e)Limitations on
				rate adjustments(1)Annual
				limitationThe Board of Governors may not increase rates under
				this section for market-dominant products as a whole by an annual
			 percentage
				that exceeds the percentage change in the Consumer Price Index for
			 All Urban
				Consumers unadjusted for seasonal variation over the most recent
			 available
				12-month period preceding the date the Board of Governors provides
			 notice of
				its intention to increase rates.(2)Conditions(A)Rounding of
				rates and feesNothing in this subsection shall preclude the
				Board of Governors from rounding rates and fees to the nearest
			 whole integer,
				if the effect of such rounding does not cause the overall rate
			 increase for any
				class to exceed the Consumer Price Index for All Urban Consumers.(B)Use of unused
				rate authority(i)DefinitionIn
				this subparagraph, the term unused rate adjustment authority means
				the difference between—(I)the maximum
				amount of a rate adjustment that the Board of Governors is
			 authorized to make
				in any year subject to the annual limitation under paragraph (1);
			 and(II)the amount of
				the rate adjustment the Board of Governors actually makes in that
			 year.(ii)AuthoritySubject
				to clause (iii), the Postal Service may use any unused rate
			 adjustment
				authority for any of the 5 years following the year such authority
				occurred.(iii)LimitationsIn
				exercising the authority under clause (ii) in any year, the Postal
				Service—(I)may use unused
				rate adjustment authority from more than 1 year;(II)may use any part
				of the unused rate adjustment authority from any year;(III)shall use the
				unused rate adjustment authority from the earliest year such
			 authority first
				occurred and then each following year; and(IV)may not exceed
				the annual limitation under paragraph (1) by more than 2 percentage
				points.(3)Exigent
				circumstancesNotwithstanding any limitation under subsection
				(d)(1) and paragraph (1) of this subsection, and provided there is
			 not
				sufficient unused rate authority under paragraph (2)(B), the Board
			 of Governors
				may adjust rates on an expedited basis due to either extraordinary
			 or
				exceptional circumstances, provided that the Board of Governors
			 unanimously
				determines, after notice and opportunity for public comment, that
			 such
				adjustment is reasonable and equitable and necessary to enable the
			 Postal
				Service, under best practices of honest, efficient, and economical
			 management,
				to maintain and continue the development of postal services of the
			 kind and
				quality adapted to the needs of the United States.(4)Expiration of
				rate capAny system of rates and classes established or revised
				by the Board of Governors under subsection (a) after December 20,
			 2016, shall
				not be subject to the limitation in paragraph (1) of this
			 subsection.(f)Workshare
				discounts(1)DefinitionIn
				this subsection, the term workshare discount refers to rate
				discounts provided to mailers for the presorting, prebarcoding,
			 handling, or
				transportation of mail, as further defined by the Board of
			 Governors under
				subsection (a).(2)ScopeThe
				Board of Governors shall ensure that such discounts do not exceed
			 the cost that
				the Postal Service avoids as a result of workshare activity,
			 unless—(A)the discount
				is—(i)associated with a
				new postal service, a change to an existing postal service, or with
			 a new work
				share initiative related to an existing postal service; and(ii)necessary to
				induce mailer behavior that furthers the economically efficient
			 operation of
				the Postal Service and the portion of the discount in excess of the
			 cost that
				the Postal Service avoids as a result of the workshare activity
			 will be phased
				out over a limited period of time;(B)the amount of the
				discount above costs avoided—(i)is necessary to
				mitigate rate shock; and(ii)will be phased
				out over time;(C)the discount is
				provided in connection with a category of mail consisting
			 exclusively of mail
				matter of educational, cultural, scientific, or informational
			 value; or(D)reduction or
				elimination of the discount would—(i)impede the
				efficient operation of the Postal Service;(ii)lead to a loss
				of volume in the affected category of mail and reduce the aggregate
				contribution to the institutional costs of the Postal Service from
			 the category
				subject to the discount below what it otherwise would have been if
			 the discount
				had not been reduced or eliminated; or(iii)result in a
				further increase in the rates paid by mailers not able to take
			 advantage of the
				discount.(3)NoticeWhenever
				a workshare discount is established, the Board of Governors shall
			 ensure that
				the notice provided under subsection (d)(1) includes—(A)the reasons for
				establishing the discount;(B)the data,
				economic analyses, and other information relied on by the Board of
			 Governors to
				justify the rate; and(C)a certification
				that the discount will not adversely affect rates or services
			 provided to users
				of postal services who do not take advantage of the discount rate.(g)Negotiated
				service agreementsThe Board of Governors shall ensure that any
				agreement between the Postal Service and a mailer that adjusts
			 rates or classes
				in a manner that is specific to the mailer—(1)is available on
				public and reasonable terms to similarly situated mailers;(2)either—(A)improves the net
				financial position of the Postal Service through reducing Postal
			 Service costs
				or increasing the overall contribution to the institutional costs
			 of the Postal
				Service; or(B)enhances the
				performance of mail preparation, processing, transportation, or
			 other
				functions; and(3)does not cause
				unreasonable harm to the marketplace.(h)Consideration
				of prior Commission decisionsIn making any determination under
				this section, including the construction and interpretation of the
			 terms used
				in this section, the Board of Governors shall give consideration to
			 decisions
				of the Commission made prior to the date of enactment of the Postal
			 Reform Act
				of 2013, and shall include an explanation of any deviation from
			 such decisions
				in the notice required under subsection
				(d)(1)..(2)Technical and
			 conforming amendmentThe table of sections for chapter 36 of
			 title 39, United States Code, is amended by striking the item relating to
			 section 3622 and inserting the following:3622. Postal services for market-dominant
				products..(b)Repeal of rate
			 preferences for qualified political committees(1)In
			 generalSection 3626 of title 39, United States Code, is
			 amended—(A)by striking
			 subsection (e);(B)by redesignating
			 subsections (f), (g), and (h) as subsections (e), (f), and (g),
			 respectively;(C)by redesignating
			 subsections (j) through (n) as subsections (h) through (l), respectively;
			 and(D)in subsection
			 (h), as redesignated by paragraph (3)—(i)in
			 paragraph (1)(D), by striking subsection (m)(2) and inserting
			 subsection (k)(2); and(ii)in
			 paragraph (3)(B), by striking subsection (m) and inserting
			 subsection (k).(2)Technical and
			 conforming amendmentSection 3629 of title 39, United States
			 Code, is amended—(A)by striking
			 is available and inserting was available;
			 and(B)by striking
			 section 3626 and inserting section 3626, as in effect on
			 the day before the date of enactment of the Postal Reform Act of
			 2013,.302.Nonpostal
			 services(a)Authorization
			 of new nonpostal services(1)In
			 generalSection 404 of title 39, United States Code, is
			 amended—(A)in subsection
			 (a)—(i)by
			 redesignating paragraphs (6) through (8) as paragraphs (7) through (9),
			 respectively; and(ii)by
			 inserting after paragraph (5) the following:(6)on and after the
				date of enactment of the Postal Reform Act of
				2013, and except as provided in subsection (e)—(A)to provide other
				services that are not postal services, if the provision of such
				services—(i)uses the
				processing, transportation, delivery, retail network, or technology
			 of the
				Postal Service;(ii)is consistent
				with the public interest and a demonstrated or potential public
			 demand
				for—(I)the Postal
				Service, rather than another entity, to provide the services; or(II)the Postal
				Service, in addition to or in partnership with another entity, to
			 provide the
				services;(iii)would not
				create unfair competition with the private sector, taking into
			 consideration
				the extent to which the Postal Service will not, either by legal
			 obligation or
				voluntarily, comply with any state or local requirements that
			 generally apply
				to persons providing the services;(iv)does not
				unreasonably interfere with or detract from the value of postal
			 services,
				including—(I)the cost and
				efficiency of postal services; and(II)access to postal
				retail service;(v)will be
				undertaken in accordance with all Federal laws generally applicable
			 to the
				provision of such services; and(vi)has the
				potential to improve the net financial position of the Postal
			 Service, based on
				a market analysis provided to the Postal Regulatory Commission by
			 the Postal
				Service; and(B)to classify a
				service provided under subparagraph (A) as an experimental product
			 subject to
				section
				3641;;(B)in subsection
			 (e)(1), by inserting and that was offered by the Postal Service on the
			 date of enactment of the Postal Reform Act of
			 2013 after 102(5); and(C)by adding at the
			 end the following:(g)For purposes of
				chapters 20 and 36 of this title, nonpostal services provided under
			 subsection
				(a)(6) shall be treated as competitive
				products..(2)ComplaintsSection
			 3662(a) of title 39, United States Code, is amended by inserting
			 404(a)(6), after 403(c),.(3)Market
			 analysisDuring the 5-year period beginning on the date of
			 enactment of this Act, the Postal Service shall submit a copy of any
			 market
			 analysis provided to the Commission under section 404(a)(6)(A)(vi) of
			 title 39,
			 United States Code, as amended by this section, to the Committee on
			 Homeland
			 Security and Governmental Affairs of the Senate and the Committee on
			 Oversight
			 and Government Reform of the House of Representatives.(b)Governmental
			 servicesSection 411 of title 39, United States Code, is
			 amended—(1)in the second
			 sentence, by striking this section and inserting this
			 subsection;(2)by inserting
			 (a) before Executive agencies; and(3)by adding at the
			 end the following—(b)(1)The Postal Service is
				authorized to furnish property and services to States, local
			 governments, and
				tribal governments, under such terms and conditions, including
			 reimbursability,
				as the Postal Service and the applicable State, local government,
			 or tribal
				government shall determine appropriate.(2)For purposes of this
				subsection—(A)the term local government
				means—(i)a county, municipality, city, town,
				township, local public authority, school district, special
			 district, intrastate
				district, council of governments, or regional or interstate
			 government
				entity;(ii)an agency or instrumentality of an
				entity described in clause (i); or(iii)a rural community, an
				unincorporated town or village, or an instrumentality of a rural
			 community or
				an unincorporated town or village;(B)the term State includes
				the District of Columbia, the Commonwealth of Puerto Rico, the
			 United States
				Virgin Islands, Guam, American Samoa, the Commonwealth of the
			 Northern Mariana
				Islands, and any other territory or possession of the United
			 States; and(C)the term tribal
				government means the government of an Indian tribe, as that term is
				defined in section 4(e) of the Indian Self-Determination Act (25
			 U.S.C.
				450b(e)).(c)The Postal
				Service shall submit to the Postal Regulatory Commission, together
			 with the
				report required under section 3652, a report that details the costs
			 and
				revenues of the services provided by the Postal Service under this
				section.(d)In determining
				reimbursability under subsections (a) and (b), the Postal Service
			 shall ensure
				that each service provided under such subsections covers its costs
				attributable, as that term is defined in section
				3631(b)..(c)Conforming
			 amendments(1)Section
			 404(e) of title 39Section
			 404(e) of title 39, United States Code, is amended by striking paragraph
			 (5)
			 and inserting the following:(5)Each nonpostal service authorized
				under this subsection shall be designated as market-dominant or
			 competitive
				based on the designation of the nonpostal service in the Mail
			 Classification
				Schedule as in effect on the date of enactment of the
				Postal Reform Act of
				2013.(6)Nothing in this subsection shall be
				construed to prevent the Postal Service from establishing nonpostal
			 products
				and services that are expressly authorized by subsection
				(a)(6)..(2)Section 3641 of
			 title 39Section 3641 of title 39, United States Code, is
			 amended—(A)in subsection
			 (b)(1), by inserting (or the appropriate consumers in the case of
			 nonpostal products) after users;(B)in the first
			 sentence of subsection (b)(3), by striking section 3642(b)(1)
			 and inserting sections 404(g) and 3642(b)(1);(C)in the second
			 sentence of subsection (b)(3), by striking section 3633(3) and
			 inserting section 3633(a)(3);(D)in subsection
			 (e)(1), by striking $10,000,000 and inserting
			 $50,000,000; and(E)in subsection
			 (e)(2), by striking $50,000,000 and inserting
			 $100,000,000.(3)Technical and
			 conforming amendmentsSection 2003(b)(1) of title 39, United
			 States Code, is amended by striking postal and nonpostal
			 services and inserting postal services, nonpostal services
			 authorized under section 404(e), and products and services authorized
			 under
			 section 411,.303.Shipping of
			 wine, beer, and distilled spirits(a)Mailability(1)Nonmailable
			 articlesSection 1716(f) of title 18, United States Code, is
			 amended by striking mails and inserting mails, except to
			 the extent that the mailing is allowable under section 3001(p) of title
			 39.(2)Application of
			 lawsSection 1161 of title 18, United States Code, is amended, by
			 inserting , and, with respect to the mailing of distilled spirits, wine,
			 or malt beverages (as those terms are defined in section 117 of the
			 Federal
			 Alcohol Administration Act (27 U.S.C. 211)), is in conformity with section
			 3001(p) of title 39 after Register.(b)RegulationsSection
			 3001 of title 39, United States Code, is amended by adding at the end the
			 following:(p)(1)In this subsection, the
				terms distilled spirits, wine, and malt
				beverage have the same meanings as in section 117 of the Federal
				Alcohol Administration Act (27 U.S.C. 211).(2)Distilled spirits, wine, or malt
				beverages shall be considered mailable if mailed—(A)in accordance with the laws and
				regulations of—(i)the State, territory, or district
				of the United States where the sender or duly authorized agent
			 initiates the
				mailing; and(ii)the State, territory, or district
				of the United States where the addressee or duly authorized agent
			 takes
				delivery; and(B)to an addressee who is at least 21
				years of age—(i)who provides a signature and
				presents a valid, government-issued photo identification upon
			 delivery;
				or(ii)the duly authorized agent of
				whom—(I)is at least 21 years of age; and(II)provides a signature and presents a
				valid, government-issued photo identification upon delivery.(3)The Postal Service shall prescribe
				such regulations as may be necessary to carry out this
				subsection..(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 earlier of—(1)the date on which
			 the Postal Service issues regulations under section 3001(p) of title 39,
			 United
			 States Code, as amended by this section; and(2)120 days after
			 the date of enactment of this Act.IVPostal Service
			 governance401.Board of
			 Governors of the Postal Service(a)Board of
			 GovernorsTitle 39, United States Code, is amended by striking
			 section 202 and inserting the following:202.Board of
				Governors(a)In
				generalThe exercise of the power of the Postal Service shall be
				directed by a Board of Governors composed of 9 members appointed in
			 accordance
				with this section, each of whom shall be a voting member of the
			 Board.(b)Membership(1)CompositionThe
				Board shall be composed of—(A)the Postmaster
				General;(B)the Secretary of
				the Treasury; and(C)7 members, to be
				known as Governors, who shall be appointed by the President, by and
			 with the
				advice and consent of the Senate.(2)AffiliationNot
				more than 4 of the Governors may be members of any one political
			 party.(3)ChairpersonThe
				President shall designate one of the Governors to serve as the
			 Chairperson of
				the Board.(c)Qualifications(1)In
				generalThe Governors shall represent the public interest
				generally, and shall be chosen solely on the basis of experience in
			 public
				service, law, or accounting, or on a demonstrated ability to manage
				organizations or corporations (in either the public or private
			 sector) of
				substantial size.(2)No specific
				interestA Governor may not be a representative of a specific
				interest using the Postal Service.(3)Initial
				appointmentsAt least one of the Governors who is appointed to
				fill a position that is vacant on the date of enactment of the
				Postal Reform Act of 2013
				shall, in addition to the qualifications set forth in paragraph
			 (1), be
				appointed based on the demonstrated ability of that individual to
			 manage and
				improve financially troubled organizations.(d)RemovalA
				Governor may be removed only for cause.(e)Compensation(1)SalaryEach
				Governor shall receive a salary of $30,000 each year, plus $300 for
			 each day,
				for not more than 42 days, on which the Governor attends a meeting
			 of the
				Board. Nothing in this paragraph shall be construed to limit the
			 number of days
				of meetings each year to 42 days.(2)Reimbursement
				for meetingsEach Governor shall be reimbursed for travel and
				reasonable expenses incurred in attending meeting meetings of the
			 Board.(f)Terms(1)In
				generalEach Governor shall serve for a term of 7 years.(2)VacanciesA
				Governor appointed to fill a vacancy occurring before the
			 expiration of the
				term to which the predecessor of that Governor was appointed shall
			 serve for
				the remainder for the remainder of that term.(3)Continuation of
				serviceA Governor may continue to serve after the expiration of
				the term of that Governor until a successor has been appointed,
			 except that a
				Governor may not continue to serve for more than 1 year after the
			 date on which
				the term of that Governor would have otherwise expired.(4)LimitA
				Governor may serve for not more than 2 terms.(g)Postmaster
				general(1)Appointment and
				removalThe Governors shall appoint and shall have the power to
				remove the Postmaster General.(2)Pay and term of
				serviceThe pay and term of service of the Postmaster General
				shall be determined by the Governors.(h)Deputy
				postmaster general(1)Appointment and
				removalThe Governors and the Postmaster General shall appoint
				and shall have the power to remove the Deputy Postmaster General.(2)PayThe
				pay of the Deputy Postmaster General shall be determined by the
				Governors.(3)Term of
				serviceThe term of service of the Deputy Postmaster General
				shall be determined by the Governors and the Postmaster General.(i)Executive
				committee(1)Authority to
				establishThe Board, by a vote of a majority of its members, may
				establish an Executive Committee of the Board, consistent with
			 paragraph
				(2).(2)Board
				membership and responsibilitiesIf established by the Board, the
				Executive Committee shall—(A)be composed of
				the Chairperson of the Board and 2 additional Governors designated
			 by the
				Board, except that not more than 2 members of the Executive
			 Committee may be
				members of any one political party;(B)develop and
				oversee implementation of strategies and measures to ensure the
			 long-term
				financial solvency of the Postal Service;(C)develop and
				oversee the implementation of the financial plan and budget
			 required under
				section 403 of the Postal Reform Act of 2013 and updates to the
			 financial plan
				and budget;(D)make
				recommendations to the Board regarding aspects of postal
			 operations; and(E)assume such other
				responsibilities as the Board determines appropriate.(3)Quorum2
				members of the Executive Committee shall constitute a quorum for
			 the
				transaction of business by the Executive Committee.(4)TerminationThe
				Executive Committee may be terminated by a vote of the majority of
			 the members
				of the
				Board..(b)Procedures of
			 the boardSection 205(c) of title 39, United States Code, is
			 amended by striking 6 members and inserting 5
			 members.(c)Incumbents;
			 implementation(1)IncumbentsAn
			 individual serving as a Governor on the Board of Governors of the Postal
			 Service (referred to in this subsection as a Governor) on the date
			 of enactment of this Act may continue to serve as a Governor until the
			 expiration of the term of that Governor.(2)Implementation
			 of membership reduction(A)In
			 generalThe following vacancies in the position of Governor shall
			 not be filled:(i)One
			 of the 2 positions as a Governor for which the term is scheduled to expire
			 on
			 December 8, 2014.(ii)One of the 2
			 positions as a Governor for which the term is scheduled to expire on
			 December
			 8, 2015.(B)Preference for
			 abolishing vacant positions(i)Positions
			 expiring in 2014If one of the 2 positions referred to in clause
			 (i) of subparagraph (A) is vacant on the date of enactment of this Act,
			 that
			 vacant position shall be the position that is not filled, as required
			 under
			 such clause (i).(ii)Positions
			 expiring in 2015If one of the 2 positions referred to in clause
			 (ii) of subparagraph (A) is vacant on the date of enactment of this Act,
			 that
			 vacant position shall be the position that is not filled, as required
			 under
			 such clause (ii).(d)Conforming
			 AmendmentsTitle 39, United States Code, is amended—(1)in section
			 102(3)—(A)by striking
			 9 and inserting 7; and(B)by striking
			 202(a) and inserting 202(b)(1)(C); and(2)in section
			 203—(A)by striking
			 202(c) and inserting 202(g); and(B)by striking
			 202(d) and inserting 202(h).402.Strategic
			 Advisory Commission on Postal Service Solvency and Innovation(a)Establishment(1)In
			 generalThere is established in the Postal Service a Strategic
			 Advisory Commission on Postal Service Solvency and Innovation (referred to
			 in
			 this section as the Advisory Commission).(2)IndependenceThe
			 Advisory Commission shall not be subject to the supervision of the Board
			 of
			 Governors of the Postal Service (referred to in this section as the Board
			 of Governors), the Postmaster General, or any other officer or employee
			 of the Postal Service.(b)PurposeThe
			 purpose of the Advisory Commission is—(1)to provide
			 strategic guidance to the President, Congress, the Board of Governors, and
			 the
			 Postmaster General on enhancing the long-term solvency of the Postal
			 Service;
			 and(2)to foster
			 innovative thinking to address the challenges facing the Postal Service.(c)Membership(1)CompositionThe
			 Advisory Commission shall be composed of 7 members, of whom—(A)3 members shall
			 be appointed by the President, who shall designate 1 member appointed
			 under
			 this subparagraph to serve as Chairperson of the Advisory Commission;
			 and(B)1 member shall be
			 appointed by each of—(i)the
			 majority leader of the Senate;(ii)the minority
			 leader of the Senate;(iii)the Speaker of
			 the House of Representatives; and(iv)the minority
			 leader of the House of Representatives.(2)QualificationsMembers
			 of the Advisory Commission shall be prominent citizens having—(A)significant depth
			 of experience in such fields as business and public administration;(B)a reputation for
			 innovative thinking;(C)familiarity with
			 new and emerging technologies; and(D)experience with
			 revitalizing organizations that experienced significant financial
			 challenges or
			 other challenges.(3)Incompatible
			 officesAn individual who is appointed to the Advisory Commission
			 may not serve as an elected official or an officer or employee of the
			 Federal
			 Government while serving as a member of the Advisory Commission, except in
			 the
			 capacity of that individual as a member of the Advisory Commission.(4)Deadline for
			 appointmentEach member of the Advisory Commission shall be
			 appointed not later than 45 days after the date of enactment of this
			 Act.(5)Meetings;
			 quorum; vacancies(A)MeetingsThe
			 Advisory Commission shall meet at the call of the Chairperson or a
			 majority of
			 the members of the Advisory Commission.(B)Quorum4
			 members of the Advisory Commission shall constitute a quorum.(C)VacanciesAny
			 vacancy in the Advisory Commission shall not affect the powers of the
			 Advisory
			 Commission, but shall be filled as soon as practicable in the same manner
			 in
			 which the original appointment was made.(d)Duties and
			 powers(1)DutiesThe
			 Advisory Commission shall—(A)study matters
			 that the Advisory Commission determines are necessary and appropriate to
			 develop a strategic blueprint for the long-term solvency of the Postal
			 Service,
			 including—(i)the
			 financial, operational, and structural condition of the Postal Service;(ii)alternative
			 strategies and business models that the Postal Service could adopt;(iii)opportunities
			 for additional postal and nonpostal products and services that the Postal
			 Service could offer;(iv)innovative
			 services that postal services in foreign countries have offered, including
			 services that respond to the increasing use of electronic means of
			 communication; and(v)the
			 governance structure, management structure, and management of the Postal
			 Service, including—(I)the appropriate
			 method of appointment, qualifications, duties, and compensation for senior
			 officials of the Postal Service, including the Postmaster General; and(II)the number and
			 functions of senior officials of the Postal Service and the number of
			 levels of
			 management of the Postal Service; and(B)submit the report
			 required under subsection (f).(2)HearingsThe
			 Advisory Commission may hold such hearings, take such testimony, and
			 receive
			 such evidence as is necessary to carry out this section.(3)Access to
			 informationThe Advisory Commission may secure directly from the
			 Postal Service, the Board of Governors, the Postal Regulatory Commission,
			 and
			 any other Federal department or agency such information as the Advisory
			 Commission considers necessary to carry out this section. Upon request of
			 the
			 Chairperson of the Advisory Commission, the head of the department or
			 agency
			 shall furnish the information described in the preceding sentence to the
			 Advisory Commission.(e)Personnel
			 matters(1)Advisory
			 commission members(A)Compensation of
			 membersEach member of the Advisory Commission shall be
			 compensated at a rate equal to the daily equivalent of the annual rate of
			 basic
			 pay prescribed for level IV of the Executive Schedule under section 5315
			 of
			 title 5, United States Code, for each day during which the member is
			 engaged in
			 the actual performance of the duties of the Advisory Commission.(B)Travel
			 expensesEach member of the Advisory Commission shall be allowed
			 travel expenses, including per diem in lieu of subsistence, at the rate
			 authorized for employees serving intermittently in the Government service
			 under
			 section 5703 of title 5, United States Code, while away from home or
			 regular
			 place of business in the performance of services for the Advisory
			 Commission.(2)Staff(A)Appointment and
			 compensationThe Chairperson, in accordance with rules agreed
			 upon by the Advisory Commission, shall appoint and fix the compensation of
			 an
			 executive director and such other personnel as may be necessary to enable
			 the
			 Advisory Commission to carry out the functions of the Advisory Commission,
			 without regard to the provisions of title 5, United States Code, governing
			 appointments in the competitive service, and without regard to the
			 provisions
			 of chapter 51 and subchapter III of chapter 53 of such title relating to
			 classification of positions and General Schedule pay rates, except that a
			 rate
			 of pay fixed under this subparagraph may not exceed the annual rate of
			 basic
			 pay prescribed for level V of the Executive Schedule under section 5316 of
			 title 5, United States Code.(B)DetaileesAny
			 Federal employee, including an employee of the Postal Service, may be
			 detailed
			 to the Advisory Commission without reimbursement, and such detail shall be
			 without interruption or loss of the civil service rights, status, or
			 privilege
			 of the employee.(C)Consultant
			 servicesThe Advisory Commission may procure the services of
			 experts and consultants in accordance with section 3109 of title 5, United
			 States Code, at rates for individuals that do not exceed the daily
			 equivalent
			 of the annual rate of basic pay prescribed for level IV of the Executive
			 Schedule under section 5315 of such title.(f)Strategic
			 blueprint for long-Term solvency(1)In
			 generalNot later than 9 months after the date of enactment of
			 this Act, the Advisory Commission shall submit a report that contains a
			 strategic blueprint for the long-term solvency of the Postal Service to—(A)the
			 President;(B)the Committee on
			 Homeland Security and Governmental Affairs of the Senate;(C)the Committee on
			 Oversight and Government Reform of the House of Representatives;(D)the Board of
			 Governors; and(E)the Postmaster
			 General.(2)ContentsThe
			 strategic blueprint contained in the report submitted under paragraph (1)
			 shall
			 include—(A)an assessment of
			 the business model of the Postal Service as of the date on which the
			 report is
			 submitted;(B)an assessment of
			 potential future business models for the Postal Service, including an
			 evaluation of the appropriate balance between—(i)necessary
			 reductions in costs and services; and(ii)additional
			 opportunities for growth and revenue;(C)a strategy for
			 addressing significant current and future liabilities;(D)identification of
			 opportunities for further reductions in costs;(E)identification of
			 opportunities for new and innovative products and services;(F)a strategy for
			 future growth;(G)a vision of how
			 the Postal Service will operate in a sustainable manner 20 years after the
			 date
			 of enactment of this Act; and(H)recommendations
			 for any legislative changes necessary to implement the strategic blueprint
			 described in this paragraph.(g)Study and
			 strategic plan on interagency agreements for post offices(1)Duties of
			 Advisory Commission(A)Study(i)In
			 generalThe Advisory Commission shall conduct a study concerning
			 the advisability of the Postal Service entering into interagency
			 agreements
			 with Federal, State, and local agencies, with respect to post offices,
			 that—(I)streamline and
			 consolidate services provided by Federal, State, and local agencies;(II)decrease the
			 costs incurred by Federal agencies in providing services to the general
			 public;
			 and(III)improve the
			 efficiency and maintain the customer service standards of the Federal,
			 State,
			 and local agencies.(ii)Clarification
			 of inter-agency agreementsThe study under clause (i) shall
			 include consideration of the advisability of the Postal Service entering
			 into
			 an interagency agreement with—(I)the Bureau of the
			 Census for the provision of personnel and resources for the 2020 decennial
			 census;(II)the department
			 of motor vehicles, or an equivalent agency, of each State for the
			 provision of
			 driver licenses, vehicle registration, and voter registration;(III)the division of
			 wildlife, the department of natural resources, or an equivalent agency, of
			 each
			 State for the provision of hunting and fishing licenses; and(IV)other Federal
			 agencies responsible for providing services to the general public.(B)FindingsThe
			 Advisory Commission shall—(i)not
			 later than 9 months after the date of enactment of this Act, submit to the
			 Postal Service the findings of the study conducted under subparagraph (A);
			 and(ii)incorporate the
			 findings described in clause (i) into the strategic blueprint required
			 under
			 subsection (f).(2)Postal service
			 strategic plan(A)In
			 generalNot later than 6 months after the date on which the
			 Advisory Commission submits to the Postal Service the findings under
			 paragraph
			 (1)(B), the Postal Service shall submit a strategic plan for entering into
			 interagency agreements concerning post offices to—(i)the
			 Committee on Homeland Security and Governmental Affairs of the Senate;
			 and(ii)the Committee on
			 Oversight and Government Reform of the House of Representatives.(B)LimitationsThe
			 strategic plan submitted under subparagraph (A) shall be consistent with
			 public
			 interest and demand.(C)Cost savings
			 projectionsThe strategic plan submitted under subparagraph (A)
			 shall include, for each proposed interagency agreement, a projection of
			 cost
			 savings to be realized by the Postal Service and by any other Federal
			 agency
			 that is a party to the agreement.(h)Termination of
			 the commissionThe Advisory Commission shall terminate 90 days
			 after the later of—(1)the date on which
			 the Advisory Commission submits the report on the strategic blueprint for
			 long-term solvency under subsection (f); and(2)the date on which
			 the Advisory Commission submits the findings on interagency agreements for
			 post
			 offices under subsection (g).(i)Authorization
			 of appropriationsThere are authorized to be appropriated out of
			 the Postal Service Fund for fiscal years 2014 and 2015 such sums as may be
			 necessary to carry out this section.403.Long-term
			 solvency plan; annual financial plan and budget(a)DefinitionsIn
			 this section—(1)the term
			 Board of Governors means the Board of Governors of the Postal
			 Service;(2)the term
			 long-term solvency plan means the plan required to be submitted by
			 the Postmaster General under subsection (b)(1); and(3)the term
			 solvency means the ability of the Postal Service to pay debts and
			 meet expenses, including the ability to perform maintenance and repairs,
			 make
			 investments, and maintain financial reserves, as necessary to fulfill the
			 requirements under, and comply with the policies of, title 39, United
			 States
			 Code, and other obligations of the Postal Service.(b)Plan for the
			 long-Term solvency of the postal service(1)Solvency plan
			 required(A)In
			 generalNot later than the date described in subparagraph (B),
			 the Postmaster General shall submit to the Board of Governors a plan
			 describing
			 the actions the Postal Service intends to take to achieve long-term
			 solvency.(B)DateThe
			 date described in this subparagraph is the later of—(i)the
			 date that is 90 days after the date of enactment of this Act; and(ii)the earliest
			 date as of which the Board of Governors has the number of members required
			 for
			 a quorum.(2)ConsiderationsThe
			 long-term solvency plan shall take into account—(A)the legal
			 authority of the Postal Service;(B)changes in the
			 legal authority and responsibilities of the Postal Service under this Act
			 and
			 the amendments made by this Act;(C)any cost savings
			 that the Postal Service anticipates will be achieved through negotiations
			 with
			 employees of the Postal Service;(D)projected changes
			 in mail volume;(E)the impact of any
			 regulations that the Postal Service is required to promulgate under
			 Federal
			 law;(F)projected changes
			 in the number of employees needed to carry out the responsibilities of the
			 Postal Service; and(G)the long-term
			 capital needs of the Postal Service, including the need to maintain,
			 repair,
			 and replace facilities and equipment.(3)Review and
			 submission to Congress(A)ReviewUpon
			 receipt of the long-term solvency plan, the Board of Governors shall
			 review the
			 long-term solvency plan and may request that the Postmaster General make
			 changes to the long-term solvency plan.(B)Submission to
			 CongressNot later than 60 days after initial receipt of the
			 long-term solvency plan, the Board of Governors shall provide a copy of
			 the
			 long-term solvency plan to the Committee on Homeland Security and
			 Governmental
			 Affairs of the Senate and the Committee on Oversight and Government Reform
			 of
			 the House of Representatives, together with a letter indicating whether
			 and in
			 what respects the Board of Governors agrees or disagrees with the measures
			 set
			 out in the long-term solvency plan.(4)Updates(A)Annual updates
			 requiredThe Postmaster General shall update and submit to the
			 Board of Governors the long-term solvency plan not less frequently than
			 annually for 5 years after the enactment of this Act.(B)Review by Board
			 of GovernorsThe Board of Governors shall review and submit to
			 Congress the updates under this paragraph in accordance with paragraph
			 (3).(c)Annual
			 financial plan and budget(1)In
			 generalFor each of the first 5 full fiscal years after the date
			 of enactment of this Act, not later than August 1 of the preceding fiscal
			 year,
			 the Postmaster General shall submit to the Board of Governors a financial
			 plan
			 and budget for the fiscal year that is consistent with the goal of
			 promoting
			 the long-term solvency of the Postal Service.(2)Contents of
			 financial plan and budgetThe financial plan and budget for a
			 fiscal year shall—(A)promote the
			 financial stability of the Postal Service and provide for progress towards
			 the
			 long-term solvency of the Postal Service;(B)include the
			 annual budget program of the Postal Service under section 2009 of title
			 39,
			 United States Code, and the plan of the Postal Service commonly referred
			 to as
			 the Integrated Financial Plan;(C)describe lump-sum
			 expenditures by all categories traditionally used by the Postal Service;(D)describe capital
			 expenditures, together with a schedule of projected capital commitments
			 and
			 cash outlays of the Postal Service, and proposed sources of funding;(E)contain estimates
			 of overall debt (both outstanding and expected to be incurred);(F)contain cash flow
			 and liquidity forecasts for the Postal Service at such intervals as the
			 Board
			 of Governors may require;(G)include a
			 statement describing methods of estimations and significant assumptions;
			 and(H)address any other
			 issues that the Board of Governors considers appropriate.(3)Process for
			 submission and approval of financial plan and budget(A)DefinitionIn
			 this paragraph, the term covered recipient means—(i)the
			 Postmaster General;(ii)the
			 President;(iii)the Committee
			 on Homeland Security and Governmental Affairs of the Senate; and(iv)the Committee on
			 Oversight and Government Reform of the House of Representatives.(B)Review by the
			 Board of Governors(i)In
			 generalUpon receipt of a financial plan and budget under
			 paragraph (1), the Board of Governors shall promptly review the financial
			 plan
			 and budget.(ii)Additional
			 informationIn conducting the review under this subparagraph, the
			 Board of Governors may request any additional information it considers
			 necessary and appropriate to carry out the duties of the Board of
			 Governors.(C)Approval of
			 financial plan and budget submitted by the Postmaster GeneralIf
			 the Board of Governors determines that the financial plan and budget for a
			 fiscal year received under paragraph (1) meets the requirements under
			 paragraph
			 (2) and otherwise adequately addresses the financial situation of the
			 Postal
			 Service—(i)the
			 Board of Governors shall approve the financial plan and budget and submit
			 a
			 notice of approval to each covered recipient; and(ii)the Postmaster
			 General shall submit the annual budget program for the relevant fiscal
			 year to
			 the Office of Management and Budget in accordance with section 2009 of
			 title
			 39, United States Code.(D)Disapproval of
			 financial plan and budget submitted by the Postmaster General(i)In
			 generalIf the Board of Governors determines that the financial
			 plan and budget for a fiscal year under paragraph (1) does not meet the
			 requirements under paragraph (2) or is otherwise inadequate in addressing
			 the
			 financial situation of the Postal Service, the Board of Governors shall—(I)disapprove the
			 financial plan and budget;(II)submit to each
			 covered recipient a statement that describes the reasons for the
			 disapproval;(III)direct the
			 Postmaster General to appropriately revise the financial plan and budget
			 for
			 the Postal Service; and(IV)submit the
			 revised financial plan and budget to each covered recipient.(ii)Submission to
			 Office of Management and BudgetUpon receipt of a revised
			 financial plan and budget under clause (i)(IV), the Postmaster General
			 shall
			 submit the annual budget program for the relevant fiscal year to the
			 Office of
			 Management and Budget in accordance with section 2009 of title 39, United
			 States Code.(E)Deadline for
			 transmission of financial plan and budget by Board of
			 GovernorsNotwithstanding any other provision of this paragraph,
			 not later than September 30 of the fiscal year that precedes each fiscal
			 year
			 for which a financial plan and budget is required under paragraph (1), the
			 Board of Governors shall—(i)submit to each
			 covered recipient a notice of approval under subparagraph (C)(i)(I); or(ii)submit to each
			 covered recipient an approved financial plan and budget for the fiscal
			 year
			 under subparagraph (D)(i)(IV).(F)Revisions to
			 financial plan and budget(i)Permitting
			 Postmaster General to submit revisionsThe Postmaster General may
			 submit proposed revisions to the financial plan and budget for a fiscal
			 year to
			 the Board of Governors at any time during the fiscal year.(ii)Process for
			 review, approval, disapproval, and Postmaster General actionThe
			 procedures described in subparagraphs (C) through (E) shall apply with
			 respect
			 to a proposed revision to a financial plan and budget in the same manner
			 as
			 such procedures apply with respect to the original financial plan and
			 budget.(d)Assumptions
			 based on current lawIn preparing the long-term solvency plan or
			 an annual financial plan and budget required under this section, the
			 Postal
			 Service shall base estimates of revenues and expenditures on Federal law
			 as in
			 effect at the time of the preparation of the long-term solvency plan or
			 the
			 financial plan and budget.404.Chief
			 Innovation Officer; innovation strategy(a)Chief
			 Innovation Officer(1)In
			 generalChapter 2 of part I of title 39, United States Code, is
			 amended by adding at the end the following:209.Chief
				innovation officer(a)EstablishmentThere
				shall be in the Postal Service a Chief Innovation Officer appointed
			 by the
				Postmaster General.(b)QualificationsThe
				Chief Innovation Officer shall have proven expertise and a record
			 of
				accomplishment in areas such as—(1)the postal and
				shipping industry;(2)innovative
				product research and development;(3)brand marketing
				strategy;(4)new and emerging
				technology, including communications technology; or(5)business process
				management.(c)DutiesThe
				Chief Innovation Officer shall lead the development and
			 implementation
				of—(1)innovative postal
				products and services, particularly products and services that use
			 new and
				emerging technology, including communications technology, to
			 improve the net
				financial position of the Postal Service; and(2)nonpostal
				products and services authorized under section 404(a)(6) that have
			 the
				potential to improve the net financial position of the Postal
			 Service.(d)DeadlineThe
				Postmaster General shall appoint a Chief Innovation Officer not
			 later than 90
				days after the date of enactment of the Postal Reform Act of
				2013..(2)Technical and
			 conforming amendmentThe table of sections for chapter 2 of part
			 I of title 39, United States Code, is amended by adding at the end the
			 following:209. Chief Innovation
				Officer..(b)Innovation
			 strategy(1)Initial report
			 on innovation strategy(A)In
			 generalNot later than 9 months after the date of enactment of
			 this Act, the Postmaster General, acting through the Chief Innovation
			 Officer,
			 shall submit a report that contains a comprehensive strategy (referred to
			 in
			 this subsection as the innovation strategy) for improving the net
			 financial position of the Postal Service through innovation, including the
			 offering of new postal and nonpostal products and services, to—(i)the
			 Committee on Homeland Security and Governmental Affairs of the Senate;
			 and(ii)the Committee on
			 Oversight and Government Reform of the House of Representatives.(B)Matters to be
			 addressedAt a minimum, the report on innovation strategy
			 required under subparagraph (A) shall describe—(i)the
			 specific innovative postal and nonpostal products and services to be
			 developed
			 and offered by the Postal Service, including—(I)the nature of the
			 market demand to be satisfied by each product or service; and(II)the estimated
			 date by which each product or service will be introduced;(ii)the cost of
			 developing and offering each product or service;(iii)the anticipated
			 sales volume for each product or service;(iv)the anticipated
			 revenues and profits to be generated by each product or service;(v)the
			 likelihood of success of each product or service and the risks associated
			 with
			 the development and sale of each product or service;(vi)the trends
			 anticipated in market conditions that may affect the success of each
			 product or
			 service during the 5-year period beginning on the date of the submission
			 of the
			 report under subparagraph (A);(vii)any innovations
			 designed to improve the net financial position of the Postal Service,
			 other
			 than the offering of new products and services; and(viii)the metrics
			 that will be used to assess the effectiveness of the innovation
			 strategy.(2)Annual
			 report(A)In
			 generalNot later than 1 year after the date of the submission of
			 the initial report containing the innovation strategy under paragraph (1),
			 and
			 annually thereafter for 10 years, the Postmaster General, acting through
			 the
			 Chief Innovation Officer, shall submit a report on the implementation of
			 the
			 innovation strategy to—(i)the
			 Committee on Homeland Security and Governmental Affairs of the Senate;
			 and(ii)the Committee on
			 Oversight and Government Reform of the House of Representatives.(B)Matters to be
			 addressedAt a minimum, an annual report submitted under
			 subparagraph (A) shall include—(i)an
			 update of the initial report on innovation strategy submitted under
			 paragraph
			 (1);(ii)a
			 description of the progress made by the Postal Service in implementing the
			 products, services, and other innovations described in the initial report
			 on
			 innovation strategy; and(iii)an analysis of
			 the performance of each product, service, or other innovation described in
			 the
			 initial report on innovation strategy, including—(I)the revenue
			 generated by each product or service developed in accordance with the
			 innovation strategy under this section and the cost of developing and
			 offering
			 each product or service for the preceding year;(II)trends in each
			 market in which a product or service is intended to satisfy a demand;(III)each product or
			 service identified in the innovation strategy that is to be discontinued,
			 the
			 date on which each discontinuance will occur, and the reasons for each
			 discontinuance;(IV)each alteration
			 that the Postal Service plans to make to a product or service identified
			 in the
			 innovation strategy to address changing market conditions and an
			 explanation of
			 how each alteration will ensure the success of the product or service;(V)the performance
			 of innovations other than new products and services that are designed to
			 improve the net financial position of the Postal Service; and(VI)the performance
			 of the innovation strategy according to the metrics described in paragraph
			 (1)(B)(viii).405.Area and
			 district office structure(a)DefinitionsIn
			 this section—(1)the term
			 area office means the central office of an administrative field
			 unit with responsibility for postal operations in a designated geographic
			 area
			 that is comprised of district offices;(2)the term
			 district office means the central office of an administrative
			 field unit with responsibility for postal operations in a designated
			 geographic
			 area (as defined under regulations, directives, or other guidance of the
			 Postal
			 Service, as in effect on January 1, 2013); and(3)the term
			 State includes the District of Columbia, the Commonwealth of
			 Puerto Rico, the United States Virgin Islands, Guam, American Samoa, the
			 Commonwealth of the Northern Mariana Islands, and any other territory or
			 possession of the United States.(b)Plan
			 requiredNot later than 1 year after the date of enactment of
			 this Act, the Postal Service shall submit to the Committee on Homeland
			 Security
			 and Governmental Affairs of the Senate and the Committee on Oversight and
			 Government Reform of the House of Representatives a comprehensive
			 strategic
			 plan for an area office and district office structure that will—(1)be efficient and
			 cost effective;(2)not substantially
			 and adversely affect the operations of the Postal Service; and(3)reduce the total
			 number of area and district offices.(c)ImplementationNot
			 later than 60 days after the date on which the Postal Service submits the
			 plan
			 under subsection (b), the Postal Service shall begin implementing the
			 plan,
			 including, where appropriate, by consolidating area and district
			 offices.(d)State
			 liaisonIf the Postal Service does not maintain a district office
			 in a State, the Postal Service shall designate at least 1 employee of the
			 district office responsible for Postal Service operations in the State to
			 represent the needs of Postal Service customers in the State. An employee
			 designated under this subsection to represent the needs of Postal Service
			 customers in a State shall be located in that State.406.Inspector
			 General of the Postal Service(a)Appointment of
			 Inspector General of the Postal Service by PresidentThe
			 Inspector General Act of 1978 (5 U.S.C. App.) is amended—(1)in section
			 8G—(A)in subsection
			 (a)—(i)in
			 paragraph (2), by striking the Postal Regulatory Commission, and the
			 United States Postal Service and inserting and the Postal
			 Regulatory Commission;(ii)in
			 paragraph (3), by striking subsection (h)(1) and inserting
			 subsection (g)(1); and(iii)in paragraph
			 (4)—(I)in the matter
			 preceding subparagraph (A), by striking subsection (h)(1) and
			 inserting subsection (g)(1);(II)by striking
			 subparagraph (B); and(III)by
			 redesignating subparagraphs (C) through (H) as subparagraphs (B) through
			 (G),
			 respectively;(B)in subsection
			 (c), by striking Except as provided under subsection (f) of this
			 section, the and inserting The;(C)by striking
			 subsection (f); and(D)by redesignating
			 subsections (g) and (h) as subsections (f) and (g), respectively;(2)by inserting
			 after section 8M the following:8N.Special
				provisions concerning the Inspector General of the United States
			 Postal
				Service(a)In this
				section—(1)the term
				Inspector General means the Inspector General of the United States
				Postal Service; and(2)the term
				Governors has the meaning given that term in section 102(3) of
				title 39, United States Code.(b)In carrying out
				the duties and responsibilities specified in this Act, the
			 Inspector General
				shall have oversight responsibility for all activities of the
			 Postal Inspection
				Service, including any internal investigation performed by the
			 Postal
				Inspection Service. The Chief Postal Inspector shall promptly
			 report the
				significant activities being carried out by the Postal Inspection
			 Service to
				the Inspector General.(c)(1)(A)The Inspector General
				shall be under the authority, direction, and control of the
			 Governors with
				respect to audits or investigations, or the issuance of subpoenas,
			 which
				require access to sensitive information concerning—(i)ongoing civil or criminal
				investigations or proceedings;(ii)undercover operations;(iii)the identity of confidential
				sources, including protected witnesses;(iv)intelligence or counterintelligence
				matters; or(v)other matters the disclosure of which
				would constitute a serious threat to national security.(B)With respect to the information
				described under subparagraph (A), the Governors may prohibit the
			 Inspector
				General from carrying out or completing any audit or investigation,
			 or from
				issuing any subpoena, after the Inspector General has decided to
			 initiate,
				carry out, or complete such audit or investigation or to issue such
			 subpoena,
				if the Governors determine that such prohibition is necessary to
			 prevent the
				disclosure of any information described under subparagraph (A) or
			 to prevent
				the significant impairment to the national interests of the United
				States.(C)If the Governors exercise any power
				under subparagraph (A) or (B), the Governors shall notify the
			 Inspector General
				in writing stating the reasons for the exercise of such power. Not
			 later than
				30 days after receipt of any such notice, the Inspector General
			 shall transmit
				a copy of the notice to the Committee on Homeland Security and
			 Governmental
				Affairs of the Senate and the Committee on Oversight and Government
			 Reform of
				the House of Representatives, and to other appropriate committees
			 or
				subcommittees of the Congress.(2)In carrying out the duties and
				responsibilities specified in this Act, the Inspector General—(A)may initiate, conduct, and supervise
				such audits and investigations in the United States Postal Service
			 as the
				Inspector General considers appropriate; and(B)shall give particular regard to the
				activities of the Postal Inspection Service with a view toward
			 avoiding
				duplication and ensuring effective coordination and cooperation.(3)Any report required to be transmitted
				by the Governors to the appropriate committees or subcommittees of
			 the Congress
				under section 5(d) shall also be transmitted, within the seven-day
			 period
				specified under that section, to the Committee on Homeland Security
			 and
				Governmental Affairs of the Senate and the Committee on Oversight
			 and
				Government Reform of the House of Representatives.(d)Nothing in this
				Act shall restrict, eliminate, or otherwise adversely affect any of
			 the rights,
				privileges, or benefits of either employees of the United States
			 Postal
				Service, or labor organizations representing employees of the
			 United States
				Postal Service, under chapter 12 of title 39, United States Code,
			 the National
				Labor Relations Act (29 U.S.C. 151 et seq.), any handbook or manual
			 affecting
				employee labor relations with the United States Postal Service, or
			 any
				collective bargaining agreement.(e)There are
				authorized to be appropriated, out of the Postal Service Fund, such
			 sums as may
				be necessary for the Office of Inspector General of the United
			 States Postal
				Service.;
				and(3)in section
			 12—(A)in paragraph (1),
			 by striking or the Federal Cochairpersons of the Commissions established
			 under section 15301 of title 40, United States Code and inserting
			 the Federal Cochairpersons of the Commissions established under section
			 15301 of title 40, United States Code; or the Board of Governors of the
			 United
			 States Postal Service; and(B)in paragraph (2),
			 by striking or the Commissions established under section 15301 of title
			 40, United States Code and inserting the Commissions established
			 under section 15301 of title 40, United States Code, or the United States
			 Postal Service.(b)Technical and
			 conforming amendmentsTitle 39, United States Code, is
			 amended—(1)in section
			 102(4), by striking section 202(e) of this title and inserting
			 section 3 of the Inspector General Act of 1978 (5 U.S.C.
			 App.);(2)in section
			 1001(b), in the first sentence, by inserting , and section 3 of the
			 Inspector General Act of 1978 (5 U.S.C. App.) after 1001(c) of
			 this title; and(3)in section
			 1005(a)(3), by inserting , and section 3 of the Inspector General Act of
			 1978 (5 U.S.C. App.) after 1001(c) of this title.(c)Applicability(1)In
			 generalThe amendments made by this section shall apply with
			 respect to the first individual appointed as Inspector General of the
			 Postal
			 Service after the date of enactment of this Act.(2)Rule of
			 constructionNothing in this Act may be construed to alter the
			 authority or the length of the term of the individual serving as Inspector
			 General of the Postal Service on the date of enactment of this Act.VFederal Employees’ Compensation
			 Act501.Short title; references(a)Short titleThis title may be cited as the
			 Workers' Compensation Reform Act of
			 2013.(b)ReferencesExcept as otherwise expressly provided,
			 whenever in this title an amendment or repeal is expressed in terms of an
			 amendment to, or a repeal of, a section or other provision, the reference
			 shall
			 be considered to be made to a section or other provision of title 5,
			 United
			 States Code.502.Federal
			 workers compensation reforms for retirement-age employees(a)Conversion
			 of entitlement at retirement age(1)DefinitionsSection
			 8101 is amended—(A)in paragraph
			 (18), by striking and at the end;(B)in paragraph
			 (19), by striking and at the end;(C)in paragraph
			 (20), by striking the period at the end and inserting a semicolon; and(D)by adding at
			 the end the following:(21)retirement
				age has the meaning given that term under section 216(l)(1) of the
				Social Security Act (42 U.S.C. 416(l)(1));(22)covered
				claim for total disability means a claim for a period of total
				disability that commenced before the date of enactment of the
				Workers' Compensation Reform Act of
				2013;(23)covered
				claim for partial disability means a claim for a period of partial
				disability that commenced before the date of enactment of the
				Workers' Compensation Reform Act of
				2013; and(24)individual
				who has an exempt disability condition means an individual—(A)who—(i)is eligible
				to receive continuous periodic compensation for total disability
			 under section
				8105 on the date of enactment of the Workers'
				Compensation Reform Act of 2013; and(ii)meets the
				criteria under section 8105(c);(B)who, on the
				date of enactment of the Workers'
				Compensation Reform Act of 2013—(i)is eligible
				to receive continuous periodic compensation for total disability
			 under section
				8105; and(ii)has
				sustained a currently irreversible severe mental or physical
			 disability for
				which the Secretary of Labor has authorized, for at least the
			 1-year period
				ending on the date of enactment of the Workers' Compensation Reform Act of 2013,
				constant in-home care or custodial care, such as placement in a
			 nursing home;
				or(C)who is
				eligible to receive continuous periodic compensation for total
			 disability under
				section 8105—(i)for not less
				than the 3-year period ending on the date of enactment of the
				Workers' Compensation Reform Act of
				2013; or(ii)if the
				individual became eligible to receive continuous periodic
			 compensation for
				total disability under section 8105 during the period beginning on
			 the date
				that is 3 years before the date of enactment of the
				Workers' Compensation Reform Act of
				2013 and ending on such date of enactment, for not less than the
				3-year period beginning on the date on which the individual became
				eligible..(2)Total
			 disabilitySection 8105 is amended—(A)in subsection
			 (a), by striking If and inserting In general.—Subject to
			 subsection (b), if;(B)by
			 redesignating subsection (b) as subsection (c); and(C)by inserting
			 after subsection (a) the following:(b)Conversion
				of entitlement at retirement age(1)In
				generalExcept as provided in paragraph (2), the basic
				compensation for total disability for an employee who has attained
			 retirement
				age shall be 50 percent of the monthly pay of the employee.(2)Exceptions(A)Covered
				recipients who are retirement age, have an exempt disability
			 condition, or face
				financial hardshipParagraph (1) shall not apply to a covered
				claim for total disability by an employee if the employee—(i)on the date
				of enactment of the Workers' Compensation
				Reform Act of 2013, has attained retirement age;(ii)is an
				individual who has an exempt disability condition; or(iii)is a member of
				a household that would meet the income and assets requirements for
			 eligibility
				for the supplemental nutrition assistance program as described in
			 section 5 of
				the Food and Nutrition Act of 2008 (7 U.S.C. 2014) (not including
			 any
				provisions permitting eligibility due to benefits received under
			 any other law)
				if the basic compensation for total disability of the employee were
			 provided in
				accordance with paragraph (1).(B)Transition
				period for certain employeesFor a covered claim for total
				disability by an employee who is not an employee described in
			 subparagraph (A),
				the employee shall receive the basic compensation for total
			 disability provided
				under subsection (a) until the later of—(i)the date on
				which the employee attains retirement age; and(ii)the date
				that is 3 years after the date of enactment of the
				Workers' Compensation Reform Act of
				2013..(3)Partial
			 disabilitySection 8106 is amended—(A)in subsection
			 (a), by striking If and inserting In general.—Subject to
			 subsection (b), if;(B)by
			 redesignating subsections (b) and (c) as subsections (c) and (d),
			 respectively;
			 and(C)by inserting
			 after subsection (a) the following:(b)Conversion
				of entitlement at retirement age(1)In
				generalExcept as provided in paragraph (2), the basic
				compensation for partial disability for an employee who has
			 attained retirement
				age shall be 50 percent of the difference between the monthly pay
			 of the
				employee and the monthly wage-earning capacity of the employee
			 after the
				beginning of the partial disability.(2)Exceptions(A)Covered
				recipients who are retirement age or face financial
				hardshipParagraph (1) shall not apply to a covered claim for
				partial disability by an employee if the employee—(i)on the date of
				enactment of the Workers' Compensation Reform
				Act of 2013, has attained retirement age; or(ii)is a member of a
				household that would meet the income and assets requirements for
			 eligibility
				for the supplemental nutrition assistance program as described in
			 section 5 of
				the Food and Nutrition Act of 2008 (7 U.S.C. 2014) (not including
			 any
				provisions permitting eligibility due to benefits received under
			 any other law)
				if the basic compensation for total disability of the employee were
			 provided in
				accordance with paragraph (1).(B)Transition
				period for certain employeesFor a covered claim for partial
				disability by an employee who is not an employee described in
			 subparagraph (A),
				the employee shall receive basic compensation for partial
			 disability in
				accordance with subsection (a) until the later of—(i)the date on
				which the employee attains retirement age; and(ii)the date
				that is 3 years after the date of enactment of the
				Workers' Compensation Reform Act of
				2013..503.Augmented compensation for
			 dependents(a)In generalSection 8110 is amended—(1)by redesignating subsection (b) as
			 subsection (c); and(2)by inserting after subsection (a) the
			 following:(b)Termination of augmented
				compensation(1)In generalSubject to paragraph (2), augmented
				compensation for dependants under subsection (c) shall not be
			 provided.(2)Exceptions(A)Total disabilityFor a covered claim for total disability by
				an employee—(i)the employee shall receive augmented
				compensation under subsection (c) if the employee is an individual
			 who has an
				exempt disability condition; and(ii)the employee shall receive augmented
				compensation under subsection (c) until the date that is 3 years
			 after the date
				of enactment of the Workers' Compensation
				Reform Act of 2013 if the employee is not an employee described
				in clause (i).(B)Partial disabilityFor a covered claim for partial disability
				by an employee, the employee shall receive augmented compensation
			 under
				subsection (c) until the date that is 3 years after the date of
			 enactment of
				the Workers' Compensation Reform Act of
				2013.(C)Permanent disability compensated by a
				scheduleFor a claim for a
				permanent disability described in section 8107(a) by an employee
			 that commenced
				before the date of enactment of the Workers'
				Compensation Reform Act of 2013, the employee shall receive
				augmented compensation under subsection
				(c)..(b)Maximum and minimum monthly
			 paymentsSection 8112 is
			 amended—(1)in subsection (a)—(A)by inserting subsections (b) and (c)
			 and  before section 8138;(B)by striking including augmented
			 compensation under section 8110 of this title but; and(C)by striking 75 percent each
			 place it appears and inserting 662/3
			 percent;(2)by redesignating subsection (b) as
			 subsection (c);(3)by inserting after subsection (a) the
			 following:(b)Exceptions(1)Covered disability conditionFor a covered claim for total disability by
				an employee, if the employee is an individual who has an exempt
			 disability
				condition—(A)the monthly rate of compensation for
				disability that is subject to the maximum and minimum monthly
			 amounts under
				subsection (a) shall include any augmented compensation under
			 section 8110;
				and(B)subsection (a) shall be applied by
				substituting 75 percent for 662/3
				percent each place it appears.(2)Partial disabilityFor a covered claim for partial disability
				by an employee, until the date that is 3 years after the date of
			 enactment of
				the Workers' Compensation Reform Act of
				2013—(A)the monthly rate of compensation for
				disability that is subject to the maximum and minimum monthly
			 amounts under
				subsection (a) shall include any augmented compensation under
			 section 8110;
				and(B)subsection (a) shall be applied by
				substituting 75 percent for 662/3
				percent each place it appears.;
				and(4)in subsection (c), as redesignated by
			 paragraph (2), by striking subsection (a) and inserting
			 subsections (a) and (b).(c)Death benefits generallySection 8133 is amended—(1)in subsections (a) and (e), by striking
			 75 percent each place it appears and inserting
			 662/3 percent (except as provided in subsection
			 (g)); and(2)by adding at the end the following:(g)If the death occurred before the date of
				enactment of the Workers' Compensation Reform
				Act of 2013, subsections (a) and (e) shall be applied by
				substituting 75 percent for 662/3
				percent each place it
				appears..(d)Death benefits for civil air patrol
			 volunteersSection 8141 is
			 amended—(1)in subsection (b)(2)(B) by striking
			 75 percent and inserting 662/3
			 percent (except as provided in subsection (c));(2)by redesignating subsection (c) as
			 subsection (d); and(3)by inserting after subsection (b) the
			 following:(c)If the death occurred before the date of
				enactment of the Workers' Compensation Reform
				Act of 2013, subsection (b)(2)(B) shall be applied by
				substituting 75 percent for 662/3
				percent..504.Schedule compensation
			 paymentsSection 8107 is
			 amended—(1)in subsection (a), by striking at
			 the rate of 662/3 percent of his monthly pay and
			 inserting at the rate specified under subsection (d); and(2)by adding at the end the following:(d)Rate for compensation(1)Annual salary(A)In generalExcept as provided in paragraph (2), the
				rate under subsection (a) shall be the rate of 662/3
				percent of the annual salary level established under subparagraph
			 (B), in a
				lump sum equal to the present value (as calculated under
			 subparagraph (C)) of
				the amount of compensation payable under the schedule.(B)Establishment(i)In generalThe Secretary of Labor shall establish an
				annual salary for purposes of subparagraph (A) in the amount the
			 Secretary
				determines will result in the aggregate cost of payments made under
			 this
				section being equal to what would have been the aggregate cost of
			 payments
				under this section if the amendments made by section 504 of the
				Workers' Compensation Reform Act of
				2013 had not been enacted.(ii)Cost of living adjustmentThe annual salary established under clause
				(i) shall be increased on March 1 of each year by the amount
			 determined by the
				Secretary of Labor to represent the percent change in the price
			 index published
				for December of the preceding year over the price index published
			 for the
				December of the year prior to the preceding year, adjusted to the
			 nearest
				one-tenth of 1 percent.(C)Present valueThe Secretary of Labor shall calculate the
				present value for purposes of subparagraph (A) using a rate of
			 interest equal
				to the average market yield for outstanding marketable obligations
			 of the
				United States with a maturity of 2 years on the first business day
			 of the month
				in which the compensation is paid or, in the event that such
			 marketable
				obligations are not being issued on such date, at an equivalent
			 rate selected
				by the Secretary of Labor, true discount compounded annually.(2)Certain injuriesFor an injury that occurred before the date
				of enactment of the Workers' Compensation
				Reform Act of 2013, the rate under subsection (a) shall be
				662/3 percent of the employee’s monthly pay.(e)Simultaneous receipt(1)Total disabilityAn employee who receives compensation for
				total disability under section 8105 may only receive the lump sum
			 of schedule
				compensation under this section in addition to and simultaneously
			 with the
				benefits for total disability after the earlier of—(A)the date on which the basic compensation
				for total disability of the employee becomes 50 percent of the
			 monthly pay of
				the employee under section 8105(b); or(B)the date on which augmented compensation of
				the employee terminates under section 8110(b)(2)(A)(ii), if the
			 employee
				receives such compensation.(2)Partial disabilityAn employee who receives benefits for
				partial disability under section 8106 may only receive the lump sum
			 of schedule
				compensation under this section in addition to and simultaneously
			 with the
				benefits for partial disability after the earlier of—(A)the date on which the basic compensation
				for partial disability of the employee becomes 50 percent of the
			 difference
				between the monthly pay of the employee and the monthly
			 wage-earning capacity
				of the employee after the beginning of the partial disability under
			 section
				8106(b); or(B)the date on which augmented compensation of
				the employee terminates under section 8110(b)(2)(B), if the
			 employee receives
				such
				compensation..505.Vocational rehabilitation(a)In generalSection 8104 is amended—(1)in subsection (a)—(A)by striking (a) The Secretary of
			 Labor may and all that follows through undergo vocational
			 rehabilitation. and inserting the following:(a)In general(1)DirectionExcept as provided in paragraph (2), not
				earlier than the date that is 6 months after the date on which an
			 individual
				eligible for wage-loss compensation under section 8105 or 8106 is
			 injured, or
				by such other date as the Secretary of Labor determines it would be
			 reasonable
				under the circumstances for the individual to begin vocational
			 rehabilitation,
				and if vocational rehabilitation may enable the individual to
			 become capable of
				more gainful employment, the Secretary of Labor shall direct the
			 individual to
				participate in developing a comprehensive return to work plan and
			 to undergo
				vocational rehabilitation at a location a reasonable distance from
			 the
				residence of the
				individual.;(B)by striking the Secretary of Health,
			 Education, and Welfare in carrying out the purposes of chapter 4 of title
			 29 and inserting the Secretary of Education in carrying out the
			 purposes of the Rehabilitation Act of 1973 (29 U.S.C. 701 et
			 seq.);(C)by striking under section 32(b)(1)
			 of title 29 and inserting under section 5 of the Rehabilitation
			 Act of 1973 (29 U.S.C. 704); and(D)by adding at the end the following:(2)ExceptionThe Secretary of Labor may not direct an
				individual who has attained retirement age to participate in
			 developing a
				comprehensive return to work plan or to undergo vocational
				rehabilitation.;(2)by redesignating subsection (b) as
			 subsection (c);(3)by inserting after subsection (a) the
			 following:(b)Contents of return to work
				planA return to work plan
				developed under subsection (a)—(1)shall—(A)set forth specific measures designed to
				increase the wage-earning capacity of an individual;(B)take into account the prior training and
				education of the individual and the training, educational, and
			 employment
				opportunities reasonably available to the individual; and(C)provide that any employment undertaken by
				the individual under the return to work plan be at a location a
			 reasonable
				distance from the residence of the individual;(2)may provide that the Secretary will pay out
				of amounts in the Employees’ Compensation Fund reasonable expenses
			 of
				vocational rehabilitation (which may include tuition, books,
			 training fees,
				supplies, equipment, and child or dependent care) during the course
			 of the
				plan; and(3)may not be for a period of more than 2
				years, unless the Secretary finds good cause to grant an extension,
			 which may
				be for not more than 2
				years.;(4)in subsection (c), as so
			 redesignated—(A)by inserting Compensation.— before
			 Notwithstanding; and(B)by striking , other than employment
			 undertaken pursuant to such rehabilitation; and(5)by adding at the end the following:(d)Assisted reemployment agreements(1)In generalThe Secretary may enter into an assisted
				reemployment agreement with an agency or instrumentality of any
			 branch of the
				Federal Government or a State or local government or a private
			 employer that
				employs an individual eligible for wage-loss compensation under
			 section 8105 or
				8106 to enable the individual to return to productive employment.(2)ContentsAn assisted reemployment agreement under
				paragraph (1)—(A)may provide that the Secretary will use
				amounts in the Employees’ Compensation Fund to reimburse an
			 employer in an
				amount equal to not more than 100 percent of the compensation the
			 individual
				would otherwise receive under section 8105 or 8106; and(B)may not be for a period of more than 3
				years.(e)ListTo facilitate the hiring of individuals
				eligible for wage-loss compensation under section 8105 or 8106, the
			 Secretary
				shall provide a list of such individuals to the Office of Personnel
			 Management,
				which the Office of Personnel Management shall provide to all
			 agencies and
				instrumentalities of the Federal
				Government..(b)Employees’ Compensation FundSection 8147 is amended by adding at the
			 end:(d)Notwithstanding subsection (b), any
				benefits or other payments paid to or on behalf of an employee
			 under this
				subchapter or any extension or application thereof for a recurrence
			 of injury,
				consequential injury, aggravation of injury, or increase in
			 percentage of
				impairment to a member for which compensation is provided under the
			 schedule
				under section 8107 suffered in a permanent position with an agency
			 or
				instrumentality of the United States while the employment with the
			 agency or
				instrumentality is covered under an assisted reemployment agreement
			 entered
				into under section 8104(d) shall not be included in total cost of
			 benefits and
				other payments in the statement provided to the agency or
			 instrumentality under
				subsection (b) if the injury was originally incurred in a position
			 not covered
				by an assisted reemployment
				agreement..(c)Termination of vocational rehabilitation
			 requirement after retirement ageSection 8113(b) is amended by adding at the
			 end the following: An individual who has attained retirement age may not
			 be required to undergo vocational rehabilitation..(d)Mandatory benefit reduction for
			 noncomplianceSection 8113(b)
			 is amended by striking may reduce and inserting shall
			 reduce.(e)Technical and conforming
			 amendments(1)In generalSubchapter III of chapter 15 of title 31,
			 United States Code, is amended by adding at the end the following:1538.Authorization for assisted
				reemploymentFunds may be
				transferred from the Employees’ Compensation Fund established under
			 section
				8147 of title 5 to the applicable appropriations account for an
			 agency or
				instrumentality of any branch of the Federal Government for the
			 purposes of
				reimbursing the agency or instrumentality in accordance with an
			 assisted
				reemployment agreement entered into under section 8104 of title
				5..(2)Table of sectionsThe table of sections for chapter 15 of
			 title 31, United States Code, is amended by inserting after the item
			 relating
			 to section 1537 the following:1538. Authorization for
				assisted
				reemployment..506.Reporting requirements(a)In generalChapter 81 is amended by inserting after
			 section 8106 the following:8106a.Reporting requirements(a)DefinitionIn this section, the term employee
				receiving compensation means an employee who—(1)is paid compensation under section 8105 or
				8106; and(2)has not attained retirement age.(b)AuthorityThe Secretary of Labor shall require an
				employee receiving compensation to report the earnings of the
			 employee
				receiving compensation from employment or self-employment, by
			 affidavit or
				otherwise, in the manner and at the times the Secretary specifies.(c)ContentsAn employee receiving compensation shall
				include in a report required under subsection (a) the value of
			 housing, board,
				lodging, and other advantages which are part of the earnings of the
			 employee
				receiving compensation in employment or self-employment and the
			 value of which
				can be estimated.(d)Failure To report and false
				reports(1)In generalAn employee receiving compensation who
				fails to make an affidavit or other report required under
			 subsection (b) or who
				knowingly omits or understates any part of the earnings of the
			 employee in such
				an affidavit or other report shall forfeit the right to
			 compensation with
				respect to any period for which the report was required.(2)Forfeited compensationCompensation forfeited under this
				subsection, if already paid to the employee receiving compensation,
			 shall be
				recovered by a deduction from the compensation payable to the
			 employee or
				otherwise recovered under section 8129, unless recovery is waived
			 under that
				section..(b)Technical and conforming
			 amendmentsThe table of
			 sections for chapter 81 is amended by inserting after the item relating to
			 section 8106 the following:8106a. Reporting
				requirements..507.Disability management review; independent
			 medical examinationsSection
			 8123 is amended by adding at the end the following:(e)Disability management review(1)DefinitionsIn this subsection—(A)the term covered employee
				means an employee who is in continuous receipt of compensation for
			 total
				disability under section 8105 for a period of not less than 6
			 months;
				and(B)the term disability management review
				process means the disability management review process established under
				paragraph (2)(A).(2)EstablishmentThe Secretary of Labor shall—(A)establish a disability management review
				process for the purpose of certifying and monitoring the disability
			 status and
				extent of injury of each covered employee; and(B)promulgate regulations for the
				administration of the disability management review process.(3)Physical examinations
				requiredUnder the disability
				management review process, the Secretary of Labor shall
			 periodically require
				covered employees to submit to physical examinations under
			 subsection (a) by
				physicians selected by the Secretary. A physician conducting a
			 physical
				examination of a covered employee shall submit to the Secretary a
			 report
				regarding the nature and extent of the injury to and disability of
			 the covered
				employee.(4)Frequency(A)In generalThe regulations promulgated under paragraph
				(2)(B) shall specify the process and criteria for determining when
			 and how
				frequently a physical examination should be conducted for a covered
				employee.(B)Minimum frequency(i)InitialAn initial physical examination shall be
				conducted not more than a brief period after the date on which a
			 covered
				employee has been in continuous receipt of compensation for total
			 disability
				under section 8015 for 6 months.(ii)Subsequent examinationsAfter the initial physical examination,
				physical examinations of a covered employee shall be conducted not
			 less than
				once every 3 years.(5)Employing agency or instrumentality
				requests(A)In generalThe agency or instrumentality employing an
				employee who has made a claim for compensation for total disability
			 under
				section 8105 may at any time submit a request for the Secretary of
			 Labor to
				promptly require the employee to submit to a physical examination
			 under this
				subsection.(B)Requesting officerA request under subparagraph (A) shall be
				made on behalf of an agency or instrumentality by—(i)the head of the agency or
				instrumentality;(ii)the Chief Human Capital Officer of the
				agency or instrumentality; or(iii)if the agency or instrumentality does not
				have a Chief Human Capital Officer, an officer with
			 responsibilities similar to
				those of a Chief Human Capital Officer designated by the head of
			 the agency or
				instrumentality to make requests under this paragraph.(C)InformationA request under subparagraph (A) shall be
				in writing and accompanied by—(i)a certification by the officer making the
				request that the officer has reviewed the relevant material in the
			 employee’s
				file;(ii)an explanation of why the officer has
				determined, based on the materials in the file and other
			 information known to
				the officer, that requiring a physical examination of the employee
			 under this
				subsection is necessary; and(iii)copies of the materials relating to the
				employee that are relevant to the officer’s determination and
			 request, unless
				the agency or instrumentality has a reasonable basis for not
			 providing the
				materials.(D)ExaminationIf the Secretary of Labor receives a
				request under this paragraph before an employee has undergone an
			 initial
				physical examination under paragraph (4)(B)(i), the Secretary shall
			 promptly
				require the physical examination of the employee. A physical
			 examination under
				this subparagraph shall satisfy the requirement under paragraph
			 (4)(B)(i) that
				an initial physical examination be conducted.(E)After initial examination(i)In generalIf the Secretary of Labor receives a
				request under this paragraph after an employee has undergone an
			 initial
				physical examination under paragraph (4)(B)(i), the Secretary
			 shall—(I)review the request and the information,
				explanation, and other materials submitted with the request; and(II)determine whether to require the physical
				examination of the employee who is the subject of the request.(ii)Not grantedIf the Secretary determines not to grant a
				request described in clause (i), the Secretary shall promptly
			 notify the
				officer who made the request and provide an explanation of the
			 reasons why the
				request was
				denied..508.Waiting period(a)In generalSection 8117 is amended—(1)in the section heading, by striking
			 Time of accrual of
			 right and inserting Waiting period;(2)in subsection (a)—(A)in the matter preceding paragraph (1), by
			 striking An employee and all that follows through is not
			 entitled and inserting In general.—An employee is not entitled to
			 continuation of pay within the meaning of section 8118 for the first 3
			 days of
			 temporary disability or, if section 8118 does not apply, is not
			 entitled;(B)in paragraph (1), by adding
			 or at the end;(C)by striking paragraph (2); and(D)by redesignating paragraph (3) as paragraph
			 (2); and(3)in subsection (b)—(A)by striking A Postal Service
			 the first place it appears and all that follows through A Postal
			 Service the second place it appears and inserting
			 Use of
			 leave.—An;(B)by striking that 3-day
			 period and inserting the first 3 days of temporary
			 disability; and(C)by striking or is followed by
			 permanent disability.(b)Continuation of paySection 8118 is amended—(1)in the section heading, by striking
			 ; election to use annual or
			 sick leave;(2)in subsection (b)(1), by striking
			 section 8117(b) and inserting section
			 8117;(3)by striking subsection (c); and(4)by redesignating subsection (d) as
			 subsection (c).(c)Technical and conforming
			 amendmentsThe table of
			 sections for chapter 81 is amended by striking the items relating to
			 sections
			 8117 and 8118 and inserting the following:8117. Waiting
				period.8118. Continuation of
				pay..509.Election of benefits(a)In generalSection 8116 is amended by adding at the
			 end the following:(e)Retirement benefits(1)In generalAn individual entitled to compensation
				benefits payable under this subchapter and under chapter 83 or 84
			 or any other
				retirement system for employees of the Government, for the same
			 period, shall
				elect which benefits the individual will receive.(2)Election(A)DeadlineAn individual shall make an election under
				paragraph (1) in accordance with such deadlines as the Secretary of
			 Labor shall
				establish, which shall be a reasonable period after the individual
			 has received
				notice of a final determination that the individual is entitled to
			 compensation
				benefits payable under this subchapter.(B)RevocabilityAn election under paragraph (1) shall be
				revocable, notwithstanding any other provision of law, except for
			 any period
				during which an individual—(i)was qualified for benefits payable under
				both this subchapter and under a retirement system described in
			 paragraph (1);
				and(ii)was paid benefits under the retirement
				system after having been notified of eligibility for benefits under
			 this
				subchapter.(3)Informed choiceThe Secretary of Labor shall provide
				information, and shall ensure that information is provided, to an
			 individual
				described in paragraph (1) about the benefits available to the
			 individual under
				this subchapter or under chapter 83 or 84 or any other retirement
			 system
				referred to in paragraph (1) the individual may elect to
				receive..(b)Technical and conforming
			 amendmentsSections
			 8337(f)(3) and 8464a(a)(3) are each amended by striking
			 Paragraphs and inserting Except as provided under chapter
			 81, paragraphs.510.Sanction for noncooperation with field
			 nursesSection 8123, as
			 amended by section 507, is amended by adding at the end the following:(f)Field nurses(1)DefinitionIn this subsection, the term field
				nurse means a registered nurse that assists the Secretary in the
				medical management of disability claims under this subchapter and
			 provides
				claimants with assistance in coordinating medical care.(2)AuthorizationThe Secretary may use field nurses to
				coordinate medical services and vocational rehabilitation programs
			 for injured
				employees under this subchapter. If an employee refuses to
			 cooperate with a
				field nurse or obstructs a field nurse in the performance of duties
			 under this
				subchapter, the right to compensation under this subchapter shall
			 be suspended
				until the refusal or obstruction
				stops..511.Subrogation of continuation of pay(a)In generalSection 8131 is amended—(1)in subsection (a), in the matter preceding
			 paragraph (1), by inserting continuation of pay or before
			 compensation;(2)in subsection (b), by inserting
			 continuation of pay or before compensation;
			 and(3)in subsection (c)—(A)by inserting continuation of pay
			 or before compensation already paid; and(B)by inserting “continuation of pay or”
			 before compensation payable.(b)Adjustment after recovery from a third
			 personSection 8132 is
			 amended—(1)in the first sentence—(A)by inserting continuation of pay
			 or before compensation is payable;(B)by inserting continuation of pay
			 or before compensation from the United States;(C)by striking by him or in his
			 behalf and inserting by the beneficiary or on behalf of the
			 beneficiary;(D)by inserting continuation of pay
			 and before compensation paid by the United States;
			 and(E)by striking compensation payable to
			 him and inserting continuation of pay or compensation payable to
			 the beneficiary;(2)in the second sentence, by striking
			 his designee and inserting the designee of the
			 beneficiary; and(3)in the fourth sentence, by striking
			 If compensation and all that follows through payable to
			 him by the United States and inserting If continuation of pay or
			 compensation has not been paid to the beneficiary, the money or property
			 shall
			 be credited against continuation of pay or compensation payable to the
			 beneficiary by the United States.(c)Effective
			 dateThis section and the
			 amendments made by this section shall take effect on the date of enactment
			 of
			 this Act.512.Integrity and compliance(a)In generalSubchapter I of chapter 81 is amended by
			 adding at the end the following:8153.Integrity and Compliance Program(a)DefinitionsIn this section—(1)the term FECA program means
				the Federal Employees Compensation Program administered under this
				subchapter;(2)the term improper payment has
				the meaning given that term in section 2(g) of the Improper
			 Payments
				Information Act of 2002 (31 U.S.C. 3321 note);(3)the term Inspector
				General—(A)means an Inspector General described in
				subparagraph (A), (B), or (I) of section 11(b)(1) of the Inspector
			 General Act
				of 1978 (5 U.S.C. App.); and(B)does not include the Inspector General of
				an entity having no employees covered under the FECA program;(4)the term Integrity and Compliance
				Program means the Integrity and Compliance Program established under
				subsection (b);(5)the term provider means a
				provider of medical or other services under the FECA program;(6)the term Secretary means the
				Secretary of Labor; and(7)the term Task Force means the
				FECA Integrity and Compliance Task Force established under
			 subsection
				(c)(2)(A).(b)Integrity and compliance
				programNot later than 270
				days after the date of enactment of this section, the Secretary
			 shall establish
				an Integrity and Compliance Program for the purpose of preventing,
			 identifying,
				and recovering fraudulent and other improper payments for the FECA
			 program,
				which shall include—(1)procedures for identifying potentially
				improper payments before payment is made to claimants and
			 providers, including,
				where appropriate, predictive analytics;(2)reviews after payment is made to identify
				potentially improper payments to claimants and providers;(3)on-going screening and verification
				procedures to ensure the continued eligibility of medical providers
			 to provide
				services under the FECA program, including licensure, Federal
			 disbarment, and
				the existence of relevant criminal convictions;(4)provision of appropriate information,
				education, and training to claimants and providers on requirements
			 to ensure
				the integrity of the FECA program, including payments under the
			 FECA
				program;(5)appropriate controls and audits to ensure
				that providers adopt internal controls and procedures for
			 compliance with
				requirements under the FECA program;(6)procedures to ensure—(A)initial and continuing eligibility of
				claimants for compensation, benefits, or services under the FECA
			 program;
				and(B)ongoing verification of information in
				databases relating to claimants to ensure accuracy and
			 completeness; and(7)sharing and accessing data and information
				with other agencies and instrumentalities of the United States,
			 including the
				United States Postal Service.(c)Interagency cooperation on anti-Fraud
				efforts(1)In generalIn administering the FECA program,
				including the Integrity and Compliance Program, the Secretary shall
			 cooperate
				with other agencies and instrumentalities of the United States
			 (including the
				United States Postal Service) and the Inspectors General of such
			 agencies and
				instrumentalities to prevent, identify, and recover fraudulent and
			 other
				improper payments under the FECA program.(2)Task force(A)In generalThere is established a task force, which
				shall be known as the FECA Integrity and Compliance Task Force.(B)MembershipThe members of the Task Force shall
				be—(i)the Secretary, who shall serve as the
				Chairperson of the Task Force;(ii)the Postmaster General, who shall serve as
				the Vice Chairperson of the Task Force;(iii)the Attorney General;(iv)the Director of the Office of Management
				and Budget; and(v)other appropriate Federal officials, as
				determined by the Chairperson and Vice Chairperson of the Task
			 Force.(C)Advisory membersThe following officials shall attend
				meetings of the Task Force and participate as ad hoc, advisory
			 members, to
				provide technical assistance and guidance to the Task Force with
			 respect to the
				duties of the Task Force:(i)The Inspector General of the Department of
				Labor.(ii)The Inspector General of the United States
				Postal Service.(iii)The Inspectors General of other appropriate
				agencies and instrumentalities of the United States that employ a
			 significant
				number of individuals receiving compensation, benefits, or services
			 under the
				FECA program, as determined by the Chairperson of the Task Force.(D)DutiesThe Task Force shall—(i)set forth, in writing, a description of the
				respective roles and responsibilities in preventing, identifying,
			 recovering,
				and prosecuting fraud under, and otherwise ensuring integrity and
			 compliance
				of, the FECA program of—(I)the Secretary (including subordinate
				officials such as the Director of the Office of Workers’
			 Compensation
				Programs);(II)the Inspector General of the Department of
				Labor;(III)the Inspectors General of agencies and
				instrumentalities of the United States that employ claimants under
			 the FECA
				program;(IV)the Attorney General; and(V)any other relevant officials;(ii)develop procedures for sharing information
				of possible fraud under the FECA program or other intentional
			 misstatements by
				claimants or providers under the FECA program, including procedures
				addressing—(I)notification of appropriate officials of
				the Department of Labor of potential fraud or other intentional
			 misstatements,
				including provision of supporting information;(II)timely and appropriate response by
				officials of the Department of Labor to notifications described in
			 subclause
				(I);(III)the inclusion of information and evidence
				relating to fraud and other intentional misstatements in criminal,
			 civil, and
				administrative proceedings relating to the provision of
			 compensation, benefits,
				or medical services (including payments to providers) under the
			 FECA
				program;(IV)the coordination of criminal investigations
				with the administration of the FECA program; and(V)the protection of information relating to
				an investigation of possible fraud under the FECA program from
			 potential
				disclosure, including requirements that enable investigative files
			 to be
				appropriately separated from case management files; and(iii)not later than 1 year after the date of
				enactment of this section, submit to the Committee on Homeland
			 Security and
				Governmental Affairs of the Senate and the Committee on Oversight
			 and
				Government Reform and the Committee on Education and the Workforce
			 of the House
				of Representatives a report that includes the description and
			 procedures
				required under clauses (i) and (ii).(3)Rule of constructionNothing in this subsection shall be
				construed to limit or restrict any authority of an Inspector
			 General.(d)Improvements to access of Federal
				databases(1)In generalIn order to improve compliance with the
				requirements under and the integrity of the FECA program, or as
			 required to
				otherwise detect and prevent improper payments under the FECA
			 program
				(including for purposes of computer matching under subsection
			 (e)(1)(D)), upon
				written request—(A)the Commissioner of Social Security shall
				make available to the Secretary, the Postmaster General, and each
			 Inspector
				General the Social Security earnings information of a living or
			 deceased
				employee;(B)the Director of the Office of Personnel
				Management shall make available to the Secretary, the Postmaster
			 General, and
				each Inspector General the information in the databases of Federal
			 employees
				and retirees maintained by the Director; and(C)the Secretary of Veterans Affairs shall
				make available to the Secretary, the Postmaster General, and each
			 Inspector
				General the information in the database of disabled individuals
			 maintained by
				the Secretary of Veterans Affairs.(2)National directory of new
				hiresUpon written request,
				the Secretary of Health and Human Services shall make available to
			 the
				Secretary, the Postmaster General, each Inspector General, and the
			 Comptroller
				General of the United States the information in the National
			 Directory of New
				Hires for purposes of carrying out this subchapter, in order to
			 improve
				compliance with the requirements under and the integrity of the
			 FECA program,
				or as required to otherwise detect and prevent improper payments
			 under the FECA
				program (including for purposes of computer matching under
			 subsection
				(e)(1)(D)). The Comptroller General may obtain information from the
			 National
				Directory of New Hires for purposes of any audit, evaluation, or
			 investigation,
				including any audit, evaluation, or investigation relating to
			 program
				integrity.(3)ProceduresThe Secretary shall establish procedures
				for correlating the identity and status of recipients of
			 compensation,
				benefits, or services under this subchapter with Social Security
			 earnings
				information described in paragraph (1)(A).(4)ProvisionInformation requested under this subsection
				shall be provided—(A)in a timely manner;(B)at a reasonable cost to the Secretary, the
				Postmaster General, or an Inspector General;(C)without cost to the Comptroller General of
				the United States; and(D)in the manner, frequency, and form
				reasonably specified by the officer making the request, which, upon
			 request,
				shall include electronic form.(5)Assessment of data
				cost-effectiveness(A)In generalThe Secretary shall consider and assess
				procedures for correlating the identity and status of recipients of
				compensation, benefits, or services under this subchapter with
			 information
				relating to employees, retirees, and individuals described in
			 subparagraphs (B)
				and (C) of paragraph (1) and paragraph (2).(B)ReportNot later than 1 year after the date of
				enactment of this section, the Secretary shall submit to the
			 Committee on
				Homeland Security and Governmental Affairs of the Senate and the
			 Committee on
				Oversight and Government Reform and the Committee on Education and
			 the
				Workforce of the House of Representatives a report on the
			 cost-effectiveness of
				the use of the databases described in subparagraphs (B) and (C) of
			 paragraph
				(1) and paragraph (2) for program compliance and integrity. The
			 report required
				under this subparagraph may be included as part of the report
			 required under
				subsection (f).(6)United States postal service FECA enrollee
				databaseNot later than 180
				days after the date of enactment of this section, in order to
			 track, verify,
				and communicate with the Secretary and other relevant entities, the
			 Postmaster
				General shall establish an electronic database of information
			 relating to
				employees of the United States Postal Service who have applied for
			 or are
				receiving compensation, benefits, or services under this
			 subchapter.(7)Rule of constructionNothing in this subsection shall be
				construed to limit the authority of the Comptroller General of the
			 United
				States under section 716 of title 31.(e)General protocols and security(1)Establishment(A)In generalIn order to ensure strong information
				security and privacy standards, the Task Force shall establish
			 protocols for
				the secure transfer and storage of any information provided to an
			 individual or
				entity under this section.(B)ConsiderationsIn establishing protocols under
				subparagraph (A), the Task Force shall consider any recommendations
			 submitted
				to the Secretary by the Inspector General of the Department of
			 Health and Human
				Services with respect to the secure transfer and storage of
			 information, and to
				comply with privacy laws and best practices.(C)Fraud case protectionThe Task Force shall establish protocols
				and procedures to enable information and materials relating to an
			 active
				investigation of possible fraud relating to the FECA program to be
				appropriately kept separate from the files for employees relating
			 to the
				provision of compensation, benefits, or services under the FECA
			 program.(D)Computer matching by federal agencies for
				purposes of investigation and prevention of improper payments and
				fraud(i)In generalExcept as provided in this subparagraph, in
				accordance with section 552a (commonly known as the Privacy Act of
			 1974), the
				Secretary, the Postmaster General, each Inspector General, and the
			 head of each
				agency may enter into computer matching agreements that allow
			 ongoing data
				matching (which shall include automated data matching) in order to
			 assist in
				the detection and prevention of improper payments under the FECA
				program.(ii)ReviewNot later than 60 days after a proposal for
				an agreement under clause (i) has been presented to a Data
			 Integrity Board
				established under section 552a(u) for consideration, the Data
			 Integrity Board
				shall approve or deny the agreement.(iii)Termination dateAn agreement under clause (i)—(I)shall have a termination date of less than
				3 years; and(II)during the 3-month period ending on the
				date on which the agreement is scheduled to terminate, may be
			 renewed by the
				agencies entering the agreement for not more than 3 years.(iv)Multiple agenciesFor purposes of this subparagraph, section
				552a(o)(1) shall be applied by substituting between the source agency
				and the recipient agency or non-Federal agency or an agreement
			 governing
				multiple agencies’ for ‘between the source agency and the recipient
			 agency or
				non-Federal agency in the matter preceding subparagraph (A).(v)Cost-benefit analysisAn agreement under clause (i) may be
				entered without regard to section 552a(o)(1)(B), relating to a
			 cost-benefit
				analysis of the proposed matching program.(vi)Guidance by the office of management and
				budgetNot later than 6
				months after the date of enactment of the Workers' Compensation Reform Act of 2013,
				and in consultation with the Council of Inspectors General on
			 Integrity and
				Efficiency, the Secretary of Health and Human Services, the
			 Commissioner of
				Social Security, and the head of any other relevant agency, the
			 Director of the
				Office of Management and Budget shall—(I)issue guidance for agencies regarding
				implementing this subparagraph, which shall include standards for
			 reimbursement
				costs, when necessary, between agencies; and(II)establish standards and develop standard
				matching agreements for the purpose of improving the process for
			 establishing
				data use or computer matching agreements.(2)ComplianceThe Secretary, the Postmaster General, and
				each Inspector General shall ensure that any information provided
			 to an
				individual or entity under this section is provided in accordance
			 with
				protocols established under paragraph (1).(3)Rule of constructionNothing in this section shall be construed
				to affect the rights of an individual under section 552a(p).(f)ReportNot later than 1 year after the date of
				enactment of this section, and annually thereafter for 5 years, the
			 Secretary
				shall submit a report on the activities of the Secretary under this
			 section,
				including implementation of the Integrity and Compliance Program,
			 to—(1)the Committee on Homeland Security and
				Governmental Affairs of the Senate; and(2)the Committee on Oversight and Government
				Reform and the Committee on Education and the Workforce of the
			 House of
				Representatives.(g)GAO reviewThe Comptroller General of the United
				States shall—(1)conduct periodic reviews of the Integrity
				and Compliance Program; and(2)submit reports on the results of the
				reviews under paragraph (1) to the Committee on Homeland Security
			 and
				Governmental Affairs of the Senate and the Committee on Oversight
			 and
				Government Reform and the Committee on Education and the Workforce
			 of the House
				of Representatives not later than—(A)2 years after the date of enactment of this
				section; and(B)3 years after submission of the report
				under subparagraph
				(A)..(b)Technical and conforming
			 amendmentThe table of
			 sections for chapter 81 is amended by inserting after the item relating to
			 section 8152 the following:8153. Integrity and Compliance
				Program..(c)Effective
			 dateThis section and the
			 amendments made by this section shall take effect on the date of enactment
			 of
			 this Act.513.Amount of compensation(a)Injuries to face, head, and
			 neckSection 8107(c)(21) is
			 amended—(1)by striking not to exceed
			 $3,500 and inserting in proportion to the severity of the
			 disfigurement, not to exceed $50,000,; and(2)by adding at the end the following:
			 The maximum amount of compensation under this paragraph shall be
			 increased on March 1 of each year by the amount determined by the
			 Secretary of
			 Labor to represent the percent change in the price index published for
			 December
			 of the preceding year over the price index published for the December of
			 the
			 year prior to the preceding year, adjusted to the nearest one-tenth of 1
			 percent..(b)Funeral expensesSection 8134(a) is amended—(1)by striking $800 and
			 inserting $6,000; and(2)by adding at the end the following:
			 The maximum amount of compensation under this subsection shall be
			 increased on March 1 of each year by the amount determined by the
			 Secretary of
			 Labor to represent the percent change in the price index published for
			 December
			 of the preceding year over the price index published for the December of
			 the
			 year prior to the preceding year, adjusted to the nearest one-tenth of 1
			 percent..(c)ApplicationThe amendments made by this section shall
			 apply to injuries or deaths, respectively, occurring on or after the date
			 of
			 enactment of this Act.514.Terrorism
			 injuries; zones of armed conflict(a)Covering
			 terrorism injuriesSection 8102(b) is amended in the matter
			 preceding paragraph (1)—(1)by inserting
			 or from an attack by a terrorist or terrorist organization, either known
			 or unknown, after force or individual,; and(2)by striking
			 outside and all that follows through 1979) and
			 inserting outside of the United States.(b)Continuation of
			 pay in a zone of armed conflictSection 8118, as amended by
			 section 508(b) of this Act, is amended—(1)in subsection
			 (b), by striking Continuation and inserting Except as
			 provided under subsection (d)(2), continuation;(2)in subsection
			 (c), as redesignated by section 508(b)(4) of this Act, by striking
			 subsection (a) and inserting subsection (a) or
			 (d); and(3)inserting before
			 subsection (e) the following:(d)Continuation of
				pay in a zone of armed conflict(1)In
				generalNotwithstanding subsection (a), the United States shall
				authorize the continuation of pay of an employee described in
			 subparagraph (A),
				(C), (D), or (F) of section 8101(1), who—(A)files a claim for
				a period of wage loss due to an injury in performance of duty in a
			 zone of
				armed conflict (as determined by the Secretary of Labor under
			 paragraph (3));
				and(B)files the claim
				for such wage loss benefit with the immediate superior of the
			 employee not
				later than 45 days after the later of—(i)the termination
				of the assignment of the employee to the zone of armed conflict; or(ii)the return of
				the employee to the United States.(2)Continuation of
				payNotwithstanding subsection (b), continuation of pay under
				this subsection shall be furnished for a period not to exceed 135
			 days without
				any break in time or waiting period, unless controverted under
			 regulations
				prescribed by the Secretary of Labor.(3)Determination
				of zones of armed conflictFor purposes of this subsection, the
				Secretary of Labor, in consultation with the Secretary of State and
			 the
				Secretary of Defense, shall determine whether a foreign country or
			 other
				foreign geographic area outside of the United States (as defined in
			 section
				202(a)(7) of the State Department Basic Authorities Act of 1956 (22
			 U.S.C.
				4302(a)(7)) is a zone of armed conflict based on whether—(A)the Armed Forces
				of the United States are involved in hostilities in the country or
			 area;(B)the incidence of
				civil insurrection, civil war, terrorism, or wartime conditions
			 threatens
				physical harm or imminent danger to the health or well-being of
			 United States
				civilian employees in the country or area;(C)the country or
				area has been designated a combat zone by the President under
			 section 112(c) of
				the Internal Revenue Code of 1986;(D)a contingency
				operation involving combat operations directly affects civilian
			 employees in
				the country or area; or(E)there exist other
				relevant conditions and
				factors..515.Technical and conforming
			 amendmentsChapter 81 is
			 amended—(1)in section 8101(1)(D), by inserting
			 for an injury that occurred before the effective date of section 204(e)
			 of the District of Columbia Self-Government and Governmental
			 Reorganization Act
			 (Public Law 93–198; 87 Stat. 783; 5 U.S.C. 8101 note) before the
			 semicolon;(2)in section 8139, by inserting under
			 this subchapter after Compensation awarded; and(3)in section 8148(a), by striking
			 section 8106 and inserting section 8106a.516.Regulations(a)In generalAs soon as possible after the date of
			 enactment of this Act, the Secretary of Labor shall promulgate regulations
			 (which may include interim final regulations) to carry out this title.(b)ContentsThe regulations promulgated under
			 subsection (a) shall include, for purposes of the amendments made by
			 sections
			 502 and 503, clarification of—(1)what is a claim; and(2)what is the date on which a period of
			 disability, for which a claim is made, commences.517.Effective
			 dateExcept as otherwise
			 provided in this title, this title and the amendments made by this title
			 shall
			 take effect 60 days after the date of enactment of this Act.VIProperty
			 management and expedited disposal of real property601.Short
			 titleThis title may be cited
			 as the Federal Real Property Asset
			 Management Reform Act of 2013.602.PurposeThe purpose of this title is to increase the
			 efficiency and effectiveness of the Federal Government in managing real
			 property by—(1)requiring agencies to maintain an
			 up-to-date inventory of real property;(2)establishing a Federal Real Property
			 Council to develop guidance on and ensure the implementation of strategies
			 for
			 better managing Federal real property; and(3)authorizing a pilot program to expedite the
			 disposal of surplus real property.603.Property management
			 and expedited disposal of real propertyChapter 5 of subtitle I of title 40, United
			 States Code, is amended by adding at the end the following:VIIProperty management and expedited disposal of
				real property621.DefinitionsIn this subchapter:(1)AdministratorThe
				term Administrator means the Administrator of General
				Services.(2)CouncilThe
				term Council means the Federal Real Property Council established
				by section 623(a).(3)DirectorThe
				term Director means the Director of the Office of Management and
				Budget.(4)DisposalThe
				term disposal means any action that constitutes the removal of any
				real property from the Federal inventory, including sale, deed,
			 demolition, or
				exchange.(5)Excess
				propertyThe term excess property means any real
				property under the control of a Federal agency that the head of the
			 Federal
				agency determines is not required to meet the needs or
			 responsibilities of the
				Federal agency.(6)Federal
				agencyThe term Federal agency means—(A)an executive
				department or independent establishment in the executive branch of
			 the
				Government; or(B)a wholly owned
				Government corporation.(7)Field
				officeThe term field office means any office of a
				Federal agency that is not the headquarters office location for the
			 Federal
				agency.(8)Postal
				propertyThe term postal property means any building
				owned by the United States Postal Service.(9)Surplus
				property(A)In
				generalThe term surplus property means excess real
				property that is not required to meet the needs or responsibilities
			 of any
				Federal agency.(B)ExclusionsThe
				term surplus property does not include—(i)any military
				installation (as defined in section 2910 of the Defense Base
			 Closure and
				Realignment Act of 1990 (10 U.S.C. 2687 note; Public Law 101–510));(ii)any property that
				is excepted from the definition of the term property under section
				102;(iii)Indian and native Eskimo property held in
				trust by the Federal Government as described in section
				3301(a)(5)(C)(iii);(iv)real property
				operated and maintained by the Tennessee Valley Authority pursuant
			 to the
				Tennessee Valley Authority Act of 1933 (16 U.S.C. 831 et seq.);(v)any real property
				the Director excludes for reasons of national security;(vi)any public lands
				(as defined in section 203 of the Public Lands Corps Act of 1993
			 (16 U.S.C.
				1722)) administered by—(I)the Secretary of
				the Interior, acting through—(aa)the Director of
				the Bureau of Land Management;(bb)the Director of
				the National Park Service;(cc)the Commissioner
				of Reclamation; or(dd)the Director of
				the United States Fish and Wildlife Service; or(II)the Secretary of
				Agriculture, acting through the Chief of the Forest Service; or(vii)any property
				operated and maintained by the United States Postal Service.(10)Underutilized
				propertyThe term underutilized property means a
				portion or the entirety of any real property, including any
			 improvements, that
				is used—(A)irregularly
				or intermittently by the accountable Federal agency for program
			 purposes of the
				Federal agency; or(B)for program
				purposes that can be satisfied only with a portion of the property.622.Duties of
				Federal agenciesEach Federal
				agency shall—(1)maintain
				adequate inventory controls and accountability systems for real
			 property under
				the control of the Federal agency;(2)develop
				current and future workforce projections so as to have the capacity
			 to assess
				the needs of the Federal workforce regarding the use of real
			 property;(3)continuously
				survey real property under the control of the Federal agency to
			 identify excess
				property, underutilized property, and other real property suitable
			 to be used
				for—(A)colocation with
				other Federal agencies; or(B)consolidation
				with other facilities;(4)promptly
				report excess property and underutilized property to the
			 Administrator;(5)establish
				goals that will lead the Federal agency to reduce excess property
			 and
				underutilized property in the inventory of the Federal agency;(6)submit to the
				Council a report on all excess property and underutilized property
			 in the
				inventory of the Federal agency, including—(A)whether
				underutilized property can be better utilized; and(B)the extent to
				which the Federal agency believes that the underutilized property
			 serves the
				needs of the Federal agency to retain underutilized property;(7)adopt
				workplace practices, configurations, and management techniques that
			 can achieve
				increased levels of productivity and decrease the need for real
			 property
				assets;(8)assess leased
				space to identify space that is not fully used or occupied;(9)on an annual
				basis and subject to the guidance of the Council—(A)conduct an
				inventory of real property under control of the Federal agency; and(B)make an
				assessment of each real property, which shall include—(i)the age and
				condition of the property;(ii)the size of the
				property in square footage and acreage;(iii)the
				geographical location of the property, including an address and
				description;(iv)the extent to
				which the property is being utilized;(v)the actual annual
				operating costs associated with the property;(vi)the total cost
				of capital expenditures associated with the property;(vii)sustainability
				metrics associated with the property;(viii)the number of
				Federal employees and functions housed at the property;(ix)the extent to
				which the mission of the Federal agency is dependent on the
			 property;(x)the estimated
				amount of capital expenditures projected to maintain and operate
			 the property
				over each of the next 5 years after the date of enactment of this
			 subchapter;
				and(xi)any additional
				information required by the Administrator to carry out section 624;
			 and(10)provide to the
				Council and the Administrator the information described in
			 paragraph (9)(B) to
				be used for the establishment and maintenance of the database
			 described in
				section 624.623.Colocation
				among United States Postal Service properties(a)Identification
				of postal propertyEach year, the Postmaster General may—(1)identify a
				list of postal properties with space available for use by Federal
			 agencies;
				and(2)submit the
				list to the Council.(b)Submission
				of list of postal properties to Federal agencies(1)In
				generalNot later than 30 days after the completion of a list
				under subsection (a), the Council shall provide the list to each
			 Federal
				agency.(2)Review by
				Federal agenciesNot later than 90 days after the receipt of the
				list submitted under paragraph (1), each Federal agency shall—(A)review the
				list;(B)identify real
				property assets under the control of the Federal agency; and(C)recommend
				colocations if appropriate.(c)Terms of
				colocationOn approval of the recommendations under subsection
				(b) by the Postmaster General and the applicable agency head, the
			 Federal
				agency or appropriate landholding entity may work with the
			 Postmaster General
				to establish appropriate terms of a lease for each postal property.624.Establishment
				of a Federal Real Property Council(a)EstablishmentThere is established a Federal Real
				Property Council.(b)PurposeThe purpose of the Council shall be—(1)to develop guidance and ensure
				implementation of an efficient and effective real property
			 management
				strategy;(2)to identify opportunities for the Federal
				Government to better manage real property assets; and(3)to reduce the costs of managing real
				property, including operations, maintenance, and security.(c)Composition(1)In
				generalThe Council shall be
				composed exclusively of—(A)the senior real property officers of each
				Federal agency;(B)the Deputy Director for Management of the
				Office of Management and Budget;(C)the Controller of the Office of Management
				and Budget;(D)the Administrator; and(E)any other full-time or permanent part-time
				Federal officials or employees, as the Chairperson determines to be
				necessary.(2)ChairpersonThe Deputy Director for Management of the
				Office of Management and Budget shall serve as Chairperson of the
				Council.(3)Executive
				Director(A)In
				generalThe Chairperson shall designate an Executive Director to
				assist in carrying out the duties of the Council.(B)Qualifications;
				full-timeThe Executive Director shall—(i)be appointed from
				among individuals who have substantial experience in the areas of
			 commercial
				real estate and development, real property management, and Federal
			 operations
				and management; and(ii)serve full
				time.(d)Meetings(1)In
				generalThe Council shall meet subject to the call of the
				Chairperson.(2)MinimumThe
				Council shall meet not fewer than 4 times each year.(e)DutiesThe Council, in consultation with the
				Director and the Administrator, shall—(1)not later than 1 year after the date of
				enactment of this subchapter, establish a real property management
			 plan
				template, to be updated annually, which shall include performance
			 measures,
				specific milestones, measurable savings, strategies, and
			 government-wide goals
				based on the goals established under section 622(5) to reduce
			 surplus property
				or to achieve better utilization of underutilized property, and
			 evaluation
				criteria to determine the effectiveness of real property management
			 that are
				designed—(A)to enable
				Congress and heads of Federal agencies to track progress in the
			 achievement of
				real property management objectives on a government-wide basis;(B)to improve the
				management of real property; and(C)to allow for
				comparison of the performance of Federal agencies against industry
			 and other
				public sector agencies in terms of performance;(2)develop standard
				use rates consistent throughout each category of space and with
			 nongovernmental
				space use rates;(3)develop a
				strategy to reduce the reliance of Federal agencies on leased space
			 for
				long-term needs if ownership would be less costly;(4)provide guidance
				on eliminating inefficiencies in the Federal leasing process;(5)compile a
				list of real property assets that are field offices that are
			 suitable for
				colocation with other real property assets; and(6)not later
				than 1 year after the date of enactment of this subchapter and
			 annually during
				the 4-year period beginning on the date that is 1 year after the
			 date of
				enactment of this subchapter and ending on the date that is 5 years
			 after the
				date of enactment of this subchapter, the Council shall submit to
			 the Director
				a report that contains—(A)a list of the
				remaining excess property, surplus property, and underutilized
			 properties of
				each Federal agency;(B)the progress of
				the Council toward developing guidance for Federal agencies to
			 ensure that the
				assessment required under section 622(9)(B) is carried out in a
			 uniform manner;
				and(C)the progress of
				Federal agencies toward achieving the goals established under
			 section
				622(5).(f)ConsultationIn
				carrying out the duties described in subsection (e), the Council
			 shall also
				consult with representatives of—(1)State, local,
				tribal authorities, and affected communities; and(2)appropriate
				private sector entities and nongovernmental organizations that have
			 expertise
				in areas of—(A)commercial real
				estate and development;(B)government
				management and operations;(C)space
				planning;(D)community
				development, including transportation and planning; and(E)historic
				preservation.(g)Council
				resourcesThe Director and
				the Administrator shall provide staffing, and administrative
			 support for the
				Council, as appropriate.625.Federal
				real property inventory and database(a)In
				generalNot later than 1 year
				after the date of enactment of this subchapter, the Administrator
			 shall
				establish and maintain a single, comprehensive, and descriptive
			 database of all
				real property under the custody and control of all Federal
			 agencies.(b)ContentsThe
				database shall include—(1)information
				provided to the Administrator under section 622(9)(B); and(2)a list of real
				property disposals completed, including—(A)the date and
				disposal method used for each real property;(B)the proceeds
				obtained from the disposal of each real property;(C)the amount of
				time required to dispose of the real property, including the date
			 on which the
				real property is designated as excess property;(D)the date on which
				the property is designated as surplus property and the date on
			 which the
				property is disposed; and(E)all costs
				associated with the disposal.(c)Accessibility(1)CommitteesThe
				database established under subsection (a) shall be made available
			 on request to
				the Committee on Homeland Security and Governmental Affairs and the
			 Committee
				on Environment and Public Works of the Senate and the Committee on
			 Oversight
				and Government Reform and the Committee on Transportation and
			 Infrastructure of
				the House of Representatives.(2)General
				publicNot later than 3 years after the date of enactment of this
				subchapter and to the extent consistent with national security, the
				Administrator shall make the database established under subsection
			 (a)
				accessible to the public at no cost through the website of the
			 General Services
				Administration.626.Limitation on
				certain leasing authorities(a)In
				generalExcept as provided in
				subsection (b), not later than December 31 of each year following
			 the date of
				enactment of this subchapter, a Federal agency with independent
			 leasing
				authority shall submit to the Council a list of all leases,
			 including operating
				leases, in effect on the date of enactment of this subchapter that
				includes—(1)the date on which
				each lease was executed;(2)the date on which
				ease lease will expire;(3)a description of
				the size of the space;(4)the location of
				the property;(5)the tenant
				agency;(6)the total annual
				rental rate; and(7)the amount of the
				net present value of the total estimated legal obligations of the
			 Federal
				Government over the life of the contract.(b)ExceptionSubsection
				(a) shall not apply to—(1)the United States
				Postal Service;(2)the Department of
				Veterans Affairs; or(3)any other
				property the President excludes from subsection (a) for reasons of
			 national
				security.627.Expedited
				disposal pilot program(a)EstablishmentThe
				Director shall establish a pilot program to dispose of, by sale,
			 transfer, or
				other means of disposal, any surplus property.(1)Properties for
				expedited disposal(A)In
				generalOn an annual basis, the Director may authorize the
				expedited disposal of not more than 200 surplus properties.(B)PriorityIn
				determining which properties to dispose of, the Director shall give
			 priority to
				surplus properties that have the highest fair market value and the
			 greatest
				potential for disposal.(C)Costs
				associated with disposal(i)In
				generalThe Administrator may obligate an amount to pay any
				direct and indirect costs under section 572 related to identifying
			 and
				preparing properties to be reported as excess property by a Federal
				agency.(ii)ReimbursementAn
				amount obligated under clause (i) shall be paid from the proceeds
			 of any sale
				of real property under this subsection.(iii)Net
				proceedsNet proceeds shall be distributed under subsection
				(b).(D)Maximum net
				proceedsAny real property authorized to be disposed of by sale
				of under subparagraph (A) shall disposed of in a manner that, as
			 determined by
				the Administrator in consultation with the head of the applicable
			 Federal
				agency, is structured and marketed to maximize the value to the
			 Federal
				Government.(E)Monetary
				proceeds requirementSurplus property may be disposed of under
				this section only if disposal of the property will generate
			 monetary proceeds
				to the Federal Government that—(i)exceed the costs
				of disposal of the property; and(ii)are not less
				than 90 percent of fair market value.(2)Applicability
				of certain lawAny expedited disposal of real property conducted
				under this section shall not be subject to—(A)any section
				of An Act Authorizing the Transfer of Certain Real Property for
			 Wildlife, or
				Other Purposes (16 U.S.C. 667b);(B)sections 107
				and 317 of title 23;(C)sections
				545(b)(8), 550, 553, 554, and 1304(b);(D)section 501
				of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11411);(E)section 47151
				of title 49; or(F)section 13(d)
				of the Surplus Property Act of 1944 (50 U.S.C. App. 1622(d)).(3)EffectExcept
				as provided in paragraph (2), nothing in this subchapter terminates
			 or in any
				way limits the authority of any Federal agency under any other
			 provision of law
				to dispose of real property.(b)Use of
				proceeds(1)In
				generalOf the proceeds received from the disposal of any real
				property under this subchapter—(A)not less than 80
				percent shall be returned to the general fund of the Treasury for
			 debt
				reduction;(B)the lesser of
				18 percent or the share of proceeds otherwise authorized to be
			 retained under
				law shall be retained by the Federal agency that has custody and is
			 accountable
				for the real property, subject to paragraph (2);(C)not greater
				than 2 percent shall be made available to carry out section 627,
			 subject to
				annual appropriations; and(D)any remaining
				share of the proceeds shall be returned to the general fund of the
			 Treasury for
				Federal budget deficit reduction.(2)Limitation
				on use of proceedsAny proceeds retained by Federal agencies
				under this section shall be—(A)deposited
				into the appropriate real property account of the Federal agency
			 that had
				custody and accountability for the real property, with the funds
			 expended only
				as authorized in annual appropriations Acts;(B)used—(i)by not later
				than 2 years after the date of disposal of the real property; and(ii)only for
				activities relating to Federal real property asset management and
			 disposal;
				and(C)if not used
				by the date described in subparagraph (B)(i), shall be deposited in
			 the
				Treasury and used for Federal budget deficit reduction.(c)Public
				benefit(1)ConveyanceExcept
				as provided in paragraph (2), if a real property authorized to be
			 disposed of
				under subsection (a) has not been disposed of by the date that is 2
			 years after
				the date the property is listed for sale, the Director, in
			 consultation with
				the Administrator and the Secretary of Housing and Urban
			 Development, may
				consider a request from the disposing Federal agency that the real
			 property be
				conveyed to State and local governments or nonprofit organizations
			 for various
				public purposes or uses as permitted by applicable law.(2)Predominant use
				and size standards(A)In
				generalAny real property authorized to be disposed of under
				subsection (a) shall not be conveyed under paragraph (1) if—(i)the predominant
				use of the property is not for housing; and(ii)(I)the area of the
				property is not less than 25,000 square feet; or(II)the appraised fair market value of the
				property is greater than $1,000,000.(B)Appraised fair
				market valueThe appraised fair market value described in
				subparagraph (A)(ii)(II) shall be determined by the Federal agency
			 with custody
				or control of the property, in consultation with the Administrator
			 and standard
				appraisal practice.(d)Enforcement(1)Increase in
				size of inventoryExcept as
				provided in paragraph (2), if a Federal agency fails to make
			 available for
				public sale the real property authorized to be disposed of under
			 subsection (a)
				by the date that is 18 months after the date on which the
			 authorization is made
				under subsection (a), that Federal agency, except for specific
			 exceptions
				promulgated by the Director, shall not increase the size of the
			 civilian real
				property inventory, unless the square footage of the increase is
			 offset, within
				an appropriate time as determined by the Director, through
			 consolidation,
				colocation, or disposal of another building space from the
			 inventory of that
				Federal agency.(2)ExceptionParagraph (1) shall not apply to a Federal
				agency that acquires any real property not under the administrative
				jurisdiction of the Federal Government, by sale or lease, until the
			 Director
				submits a certification to Congress of the disposal of all of those
			 surplus
				properties.(e)Termination of authorityThe authority provided by this section
				terminates on the date that is 5 years after the date of enactment
			 of this
				subchapter.628.Homeless
				assistance grants(a)DefinitionsIn
				this section:(1)Eligible
				nonprofit organizationThe term eligible nonprofit
				organization means a nonprofit organization that is a representative of
				the homeless.(2)HomelessThe term homeless has the
				meaning given the term in section 103 of the McKinney-Vento
			 Homeless Assistance
				Act (42 U.S.C. 11302), except that subsection (c) of that section
			 shall not
				apply.(3)Permanent
				housingThe term permanent housing has the meaning
				given the term in section 401 of the McKinney-Vento Homeless
			 Assistance Act (42
				U.S.C. 11360).(4)Private
				nonprofit organizationThe term private nonprofit
				organization has the meaning given the term in section 401 of the
				McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360).(5)Representative
				of the homelessThe term representative of the
				homeless has the meaning given the term in section 501(i) of the
				McKinney-Vento Homeless Assistance Act (42 U.S.C. 11411(i)).(6)SecretaryThe
				term Secretary means the Secretary of Housing and Urban
				Development.(7)Transitional
				housingThe term transitional housing has the
				meaning given the term in section 401 of the McKinney-Vento
			 Homeless Assistance
				Act (42 U.S.C. 11360).(b)Grant
				authority(1)In
				generalTo the extent amounts
				are made available under section 626(b)(1)(B) for use under this
			 section, the
				Secretary shall make grants to eligible private nonprofit
			 organizations through
				the continuum of care program established under subtitle C of title
			 IV of the
				McKinney-Vento Homeless Assistance Act (42 U.S.C. 11381 et seq.),
			 to purchase
				real property suitable for use to assist the homeless in accordance
			 with
				subsection (c).(2)Terms and
				conditionsExcept as otherwise provided in this section, a grant
				under this section shall be subject to the same terms and
			 conditions as a grant
				under the continuum of care program established under subtitle C of
			 title IV of
				the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11381 et
			 seq.).(c)Use of
				properties for housing or shelter for the homeless(1)Eligible
				usesAn eligible private
				nonprofit organization that receives a grant under subsection (b)
			 shall use the
				amounts received only to purchase or rehabilitate real property for
			 use to
				provide permanent housing, transitional housing, or temporary
			 shelter to the
				homeless.(2)Term of
				useThe Secretary may not
				make a grant under subsection (b) to an eligible private nonprofit
			 organization
				unless the eligible private nonprofit organization provides to the
			 Secretary
				such assurances as the Secretary determines necessary to ensure
			 that any real
				property purchased or rehabilitated using amounts received under
			 the grant is
				used only for the uses described in paragraph (1) for a period of
			 not less than
				15 years.(d)PreferenceIn awarding grants under subsection (b),
				the Secretary shall give preference to eligible private nonprofit
			 organizations
				that operate within areas in which Federal real property is being
			 sold under
				the disposal program authorized under section 626.(e)RegulationsThe
				Secretary may promulgate such regulations as are necessary to carry
			 out this
				section..604.Report of
			 the Comptroller General(a)DraftNot later than 3 years after the date of
			 enactment of this Act, the Comptroller General of the United States shall
			 submit to Congress a draft report on the expedited disposal pilot program
			 established by the amendments made by section 3.(b)FinalNot later than 5 years after the date of
			 enactment of this Act, the Comptroller General of the United States shall
			 submit to Congress a final report on the expedited disposal pilot program
			 established by the amendments made by section 3.605.Technical
			 and conforming amendmentThe
			 table of sections for chapter 5 of subtitle I of title 40, United States
			 Code,
			 is amended by inserting after the item relating to section 611 the
			 following:SUBCHAPTER VII—Property management and expedited disposal of
				real property621. Definitions.622. Duties of Federal agencies.623. Colocation among United States Postal Service
				properties.624. Establishment of a Federal Real Property
				Council.625. Federal real property inventory and database.626. Limitation on certain leasing authorities.627. Expedited disposal pilot program.628. Homeless assistance
				grants..1.Short
			 titleThis Act may be cited as
			 the Postal Reform Act of 2014.2.Table of
			 contentsThe table of contents
			 for this Act is as follows:Sec. 1. Short title.Sec. 2. Table of contents.Sec. 3. Definitions.TITLE I—Postal Service workforceSec. 101. Annual Federal Employee Retirement System and Civil Service Retirement System
			 assessments.Sec. 102. Postal Service authority to negotiate retirement benefit terms for new employees.Sec. 103. Restructuring of payments for retiree health benefits.Sec. 104. Postal Service Health Benefits Program.Sec. 105. Labor disputes.Sec. 106. Prefunding and financial reporting with respect to workers’ compensation liability.Sec. 107. Right of appeal to Merit Systems Protection Board.Sec. 108. Supervisory and other managerial organizations.TITLE II—Postal Service operationsSec. 201. Maintenance of delivery service standards.Sec. 202. Preserving mail processing capacity; review of discontinuances, closings, and
			 consolidations.Sec. 203. Preserving community post offices.Sec. 204. Changes to mail delivery schedule.Sec. 205. Delivery point modernization.Sec. 206. Postal services for market-dominant products.Sec. 207. Report on pilot program for use of natural gas and propane for postal trucks.Sec. 208. Capitol Complex post offices.Sec. 209. Lawful possession of firearms in post office parking lots.TITLE III—Postal Service revenueSec. 301. Postal rates.Sec. 302. Nonpostal services.Sec. 303. Shipping of wine, beer, and distilled spirits.TITLE IV—Postal Service governanceSec. 401. Board of Governors of the Postal Service.Sec. 402. Strategic Advisory Commission on Postal Service Solvency and Innovation.Sec. 403. Long-term solvency plan; annual financial plan and budget.Sec. 404. Chief Innovation Officer; innovation strategy.Sec. 405. Area and district office structure.Sec. 406. Inspector General of the Postal Service.Sec. 407. Postal Regulatory Commission.Sec. 408. Postal Service contracts and congressional oversight authority.TITLE V—Federal Employees’ Compensation ActSec. 501. Short title; references.Sec. 502. Federal workers compensation reforms for retirement-age employees.Sec. 503. Augmented compensation for dependents.Sec. 504. Schedule compensation payments.Sec. 505. Vocational rehabilitation.Sec. 506. Reporting requirements.Sec. 507. Disability management review; independent medical examinations.Sec. 508. Waiting period.Sec. 509. Election of benefits.Sec. 510. Sanction for noncooperation with field nurses.Sec. 511. Subrogation of continuation of pay.Sec. 512. Integrity and compliance.Sec. 513. Amount of compensation.Sec. 514. Terrorism injuries; zones of armed conflict.Sec. 515. Technical and conforming amendments.Sec. 516. Regulations.Sec. 517. Effective date.TITLE VI—Property management and expedited disposal of real propertySec. 601. Short title.Sec. 602. Purpose.Sec. 603. Property management and expedited disposal of real property.Sec. 604. Report of the Comptroller General.Sec. 605. Technical and conforming amendment.3.DefinitionsIn this Act, the following definitions shall
			 apply:(1)CommissionThe
			 term Commission means the Postal Regulatory Commission.(2)Postal ServiceThe term Postal Service means the United
			 States Postal Service.IPostal Service
			 workforce101.Annual Federal Employee Retirement System and Civil Service Retirement System assessments(a)Use of postal-specific assumptions in normal cost calculation(1)In generalSection 8423(a) of title 5, United States Code, is amended—(A)in paragraph (1), by inserting other than the United States Postal Service after Each employing agency; and(B)by adding at the end the following:(5)(A)The United States Postal Service shall contribute to the Fund an amount equal to the product of—(i)the normal-cost percentage, as determined for employees of the United States Postal Service under
			 subparagraph (B), multiplied by(ii)the aggregate amount of basic pay payable by the United States Postal Service, for the period
			 involved, to employees of the United States Postal Service.(B)(i)In determining the normal-cost percentage for employees of the United States Postal Service, the
			 Office shall use—(I)demographic factors specific to the employees; and(II)appropriate economic assumptions, as determined by the Office, regarding wage and salary trends
			 specific to the employees.(ii)The United States Postal Service shall provide any data or projections the Office requires in order
			 to determine the normal-cost percentage for employees of the United States
			 Postal Service consistent with clause (i).(iii)Notwithstanding paragraph (2), in determining the normal-cost percentage to be applied for
			 employees of the United States Postal Service, the Office shall take into
			 account amounts provided under section 8422 and amounts provided under
			 section 1005(g)(3)(A)(i) of title 39.(iv)The Office shall review the determination of the normal-cost percentage for employees of the United
			 States Postal Service and make such adjustments as the Office determines
			 are necessary—(I)upon request of the United States Postal Service, but no more frequently than once each fiscal
			 year; and(II)at any additional times, as the Office considers appropriate..(2)Initial determinationNot later than 180 days after the date on which the Office receives the appropriate data or
			 projections from the Postal Service under clause (ii) of section
			 8423(a)(5)(B) of title 5, United States Code, as added by paragraph (1),
			 the Office shall determine the normal-cost percentage for employees of the
			 Postal Service in accordance with the requirements under such section
			 8423(a)(5)(B).(3)ApplicabilityOn and after the date on which the Office determines the normal-cost percentage under paragraph
			 (2), the contributions of the Postal Service to the Civil Service
			 Retirement and Disability Fund relating to employees covered under chapter
			 84 of title 5, United States Code, shall be determined in accordance with
			 paragraph (5) of section 8423(a) of title 5, United States Code, as added
			 by paragraph (1).(b)Postal funding surplus or liability(1)Treatment of postal funding surplusSection 8423(b) of title 5, United States Code, is amended—(A)by redesignating paragraph (5) as paragraph (6); and(B)by inserting after paragraph (4) the following:(5)(A)In this paragraph, the term postal funding surplus means the amount by which the amount of supplemental liability computed under paragraph (1)(B) is
			 less than zero.(B)After the date on which the Office determines under paragraph (7)(C) the amount of supplemental
			 liability computed under paragraph (1)(B) as of the close of the fiscal
			 year ending on September 30, 2013, not later than the date on which the
			 Postmaster General makes a request under subparagraph (C) of this
			 paragraph, and if the amount determined under paragraph (7)(C) is less
			 than zero, the Postmaster General may request that some or all of the
			 amount of the postal funding surplus, not to exceed $6,000,000,000, be
			 returned to the United States Postal Service, and not later than 10 days
			 after the request, the Director shall transfer to the United States Postal
			 Service from the Fund an amount equal to the portion of the postal funding
			 surplus requested, for use in accordance with subparagraph (E)(i).(C)(i)Subject to clause (ii), after the date on which the Office computes the amount of supplemental
			 liability under paragraph (1)(B) as of the close of the fiscal year ending
			 on September 30, 2014, and if such amount is less than zero, the
			 Postmaster General may request that some of the amount of the postal
			 funding surplus, not to exceed 2/3 of the amount, be returned to the United States Postal Service, and not later than 10 days after
			 the request, the Director shall transfer to the United States Postal
			 Service from the Fund an amount equal to the portion of the postal funding
			 surplus requested, for use in accordance with subparagraph (E)(ii).(ii)If any amount requested by the Postmaster General under subparagraph (B) is not transferred from
			 the Fund as of the close of the fiscal year ending on September 30, 2014,
			 for purposes of this subparagraph, the Office shall recompute the amount
			 of supplemental liability computed under paragraph (1)(B) as of the close
			 of that fiscal year by subtracting from the balance of the Fund the amount
			 requested under subparagraph (B) of this paragraph.(D)If the amount of supplemental liability computed under paragraph (1)(B) as of the close of any
			 fiscal year commencing after September 30, 2014, is less than zero, the
			 Office shall establish an amortization schedule, including a series of
			 equal annual installments that—(i)provide for the liquidation of the postal funding surplus in 40 years, commencing on September 30
			 of the subsequent fiscal year; and(ii)shall be transferred to the United States Postal Service from the Fund for use in accordance with
			 subparagraph (E)(ii).(E)(i)The United States Postal Service may use an amount transferred under subparagraph (B) only for the
			 purpose of repaying any obligation issued under section 2005(a) of title
			 39.(ii)The United States Postal Service may use an amount transferred under subparagraph (C) or (D) only—(I)by directing that some or all of the amount be transferred to the Postal Service Retiree Health
			 Benefits Fund for the purpose of reducing any Postal Service actuarial
			 liability referred to under section 8909a;(II)by directing that some or all of the amount be transferred to the Civil Service Retirement and
			 Disability Fund for the purpose of reducing any supplemental liability
			 under section 8348(h);(III)by directing that some or all of the amount be transferred to the Civil Service Retirement and
			 Disability Fund for the purpose of reducing any supplemental liability
			 under section 8423(b)(1)(B);(IV)by directing that some or all of the amount be transferred to the Postal Service Workers’
			 Compensation Accrued Liability Fund for the purpose of reducing any Postal
			 Service actuarial liability under section 2012 of title 39; or(V)as described in clause (i), if none of the liabilities referred to in subclause (I), (II), (III),
			 or (IV) remain unpaid..(2)Supplemental liability calculation(A)FERSSection 8423(b) of title 5, United States Code, as amended by paragraph (1) of this subsection, is
			 amended—(i)in paragraph (6), as so redesignated, in the matter preceding subparagraph (A), by striking For the purpose and inserting Subject to paragraph (7), for the purpose; and(ii)by adding at the end the following:(7)(A)For the purpose of carrying out paragraph (1)(B) with respect to the fiscal year ending September
			 30, 2013, and each fiscal year thereafter, the Office shall, consistent
			 with subsection (a)(5)(B), use—(i)demographic factors specific to current and former employees of the United States Postal Service;
			 and(ii)appropriate economic assumptions, as determined by the Office, regarding wage and salary trends
			 specific to current employees of the United States Postal Service.(B)The United States Postal Service shall provide any data or projections the Office requires in order
			 to carry out paragraph (1)(B) consistent with subparagraph (A) of this
			 paragraph.(C)Not later than 180 days after the later of the date on which the Office receives the appropriate
			 data or projections from the United States Postal Service under
			 subparagraph (B) or the date of enactment of the Postal Reform Act of 2014, the Office shall determine or redetermine whether there is a postal funding surplus (as defined
			 in paragraph (5)) or a supplemental liability described in paragraph
			 (1)(B) (and the amount thereof) as of the close of the fiscal year ending
			 on September 30, 2013, in accordance with the requirements under
			 subparagraph (A) of this paragraph..(B)CSRSSection 8348(h) of title 5, United States Code, is amended—(i)in paragraph (2), by striking subparagraph (B) and inserting the following:(B)(i)(I)Not later than the date on which the Office determines the normal-cost percentage under section
			 101(a)(2) of the Postal Reform Act of 2014, the Office shall redetermine
			 the Postal surplus or supplemental liability as of the close of the fiscal
			 year ending on September 30, 2013, in accordance with the requirements
			 under paragraph (4).(II)If the result of the redetermination under subclause (I) is a surplus, that amount shall remain in
			 the Fund until distribution is authorized under subparagraph (C).(III)If the result of the redetermination under subclause (I) is a supplemental liability, the Office
			 shall establish an amortization schedule, including a series of annual
			 installments commencing on September 30, 2015, which provides for the
			 liquidation of such liability by September 30, 2054.(ii)(I)The Office shall redetermine the Postal surplus or supplemental liability as of the close of each
			 fiscal year beginning after September 30, 2013, in accordance with the
			 requirements under paragraph (4).(II)If the result of the redetermination under subclause (I) is a surplus, that amount shall remain in
			 the Fund until distribution is authorized under subparagraph (C).(III)On and after June 15, 2015, if the result of the redetermination under subclause (I) is a
			 supplemental liability, the Office shall establish an amortization
			 schedule, including a series of annual installments commencing on
			 September 30 of the subsequent fiscal year, which provides for the
			 liquidation of such liability by September 30, 2054.; and(ii)by adding at the end the following:(4)(A)For the purpose of carrying out paragraphs (1) and (2), the Office shall, consistent with section
			 8423(a)(5)(B), use—(i)demographic factors specific to current and former employees of the United States Postal Service;
			 and(ii)appropriate economic assumptions, as determined by the Office, regarding wage and salary trends
			 specific to the employees.(B)The United States Postal Service shall provide any data or projections the Office requires in order
			 to carry out paragraphs (1) and (2) consistent with subparagraph (A) of
			 this paragraph..102.Postal Service authority to negotiate retirement benefit terms for new employees(a)Authority to negotiate retirement benefit terms(1)Collective bargaining over certain retirement benefitsSection 1005 of title 39, United States Code, is amended by adding at the end the following:(g)(1)In this subsection—(A)the term collective bargaining agreement means a collective bargaining agreement between the Postal Service and a bargaining representative
			 recognized under section 1203 entered into after the date of enactment of
			 the Postal Reform Act of 2014;(B)the term new employee means an individual who becomes an officer or employee of the Postal Service after the date of
			 enactment of the Postal Reform Act of 2014; and(C)the term not eligible to receive FERS service credit, with respect to an officer or employee of the Postal Service, means that service by the officer
			 or employee of the Postal Service as an officer or employee of the Postal
			 Service shall not be creditable service for purposes of chapter 84 of
			 title 5.(2)(A)A collective bargaining agreement may provide, notwithstanding chapter 84 of title 5, that some or
			 all new employees covered under the collective bargaining agreement shall
			 be not eligible to receive FERS service credit for service performed
			 during any pay period beginning after the effective date of the provision.(B)If a new employee is not eligible to receive FERS credit pursuant to a collective bargaining
			 agreement, any subsequent service by the new employee as an officer or
			 employee of the Postal Service shall not be creditable service for
			 purposes of chapter 84 of title 5.(C)Subject to the requirements under this subsection, a collective bargaining agreement may include 1
			 or more additional retirement benefit plans for the benefit of some or all
			 new employees covered under the collective bargaining agreement.(3)(A)A collective bargaining agreement may establish, with respect to some or all new employees covered
			 under the collective bargaining agreement—(i)without regard to section 8422 of title 5—(I)the amounts to be deducted and withheld from the pay of the new employees for deposit in the
			 Treasury of the United States to the credit of the Civil Service
			 Retirement and Disability Fund; and(II)the corresponding adjustment under section 8423(a)(5)(B)(iii) of title 5 to the amount of the
			 contributions to be made by the Postal Service to the Fund; and(ii)for any retirement benefit plan established under the collective bargaining agreement, the amounts
			 to be deducted and withheld from the pay of the new employees under the
			 retirement benefit plan for the benefit of the new employees.(B)Except as provided in paragraph (2)(B), a collective bargaining agreement may establish the amounts
			 described in subparagraph (A)(i) with respect to some or all new employees
			 who were covered under a previous collective bargaining agreement.(4)(A)A collective bargaining agreement among the Postal Service and all bargaining representatives
			 recognized under section 1203 may establish, without regard to section
			 8432 of title 5, with respect to some or all new employees covered under
			 the collective bargaining agreement, whether the Postal Service shall make
			 contributions to the Thrift Savings Fund for the benefit of the new
			 employees, and, if the Postal Service shall make such contributions, the
			 amounts that the Postal Service shall contribute.(B)A collective bargaining agreement described in subparagraph (A) may not establish more than 1
			 option regarding the contributions by the Postal Service to the Thrift
			 Savings Fund that will apply to some or all new employees covered under
			 the agreement.(C)If a collective bargaining agreement described in subparagraph (A) is not in effect, and if the
			 Postal Service or a bargaining representative requests that the Postal
			 Service and all bargaining representatives commence collective bargaining
			 to seek such an agreement, the procedures under section 1207(d) shall
			 apply.(D)Except as provided in subparagraph (A), nothing in this subsection or in a provision of a
			 collective bargaining agreement entered under this subsection shall affect
			 the coverage of an officer or employee of the Postal Service under
			 subchapter III of chapter 84 of title 5..(2)Applicability of laws relating to Federal employeesSection 1005 of title 39, United States Code, is amended—(A)in subsection (d)(1), by striking Officers and inserting Except as provided in subsection (g), officers; and(B)in subsection (f), in the second sentence—(i)by inserting 84, before 87,; and(ii)by striking this subsection. and inserting this subsection or subsection (g)..(3)Ineligibility for automatic enrollment in thrift savings planSection 8432(b)(2)(D) of title 5, United States Code, is amended—(A)by striking clause (ii) and inserting clauses (ii) and (iii); and(B)by adding at the end following:(iii)An individual for whom a collective bargaining agreement authorized under section 1005(g)(4) of
			 title 39 establishes whether the Postal Service shall make contributions
			 to the Thrift Savings Fund for the benefit of the individual and the
			 amount of the contributions shall not be an eligible individual for
			 purposes of this paragraph..(b)Special rules relating to FERS coverage for covered postal employees(1)In generalSubchapter II of chapter 84 of title 5, United States Code, is amended by adding at the end the
			 following:8426.Postal Service retirement(1)The application of sections 8422 and 8423 of this title and subchapters III and VII of this chapter
			 with respect to an officer or employee of the Postal Service may be
			 modified as provided under section 1005(g) of title 39..(2)Technical and conforming amendmentsThe table of sections for subchapter II of chapter 84 of title 5, United States Code, is amended by
			 adding at the end the following:8426. Postal Service retirement..103.Restructuring
			 of payments for retiree health benefits(a)ContributionsSection
			 8906(g)(2)(A) of title 5, United States Code, is amended by striking
			 through September 30, 2016, be paid by the United States Postal Service,
			 and thereafter shall and inserting after the date of enactment
			 of the Postal Reform Act of 2014.(b)Postal Service
			 Retiree Health Benefits FundSection 8909a of title 5, United
			 States Code, is amended—(1)in subsection
			 (d)—(A)by striking
			 paragraph (2) and inserting the following:(2)(A)Not later than June 30,
				2016, the Office shall compute, and by June 30 of each succeeding
			 year, the
				Office shall recompute, a schedule including a series of annual
			 installments
				which provide for the liquidation of the amount described under
			 subparagraph
				(B) (regardless of whether the amount is a liability or surplus) by
			 September
				30, 2055, or within 15 years, whichever is later, including
			 interest at the
				rate used in the computations under this subsection.(B)The amount described in this
				subparagraph is the amount, as of the date on which the applicable
			 computation
				or recomputation under subparagraph (A) is made, that is equal to
			 the
				difference between—(i)80 percent of the Postal Service
				actuarial liability as of September 30 of the preceding fiscal
			 year;
				and(ii)the value of the assets of the Postal
				Retiree Health Benefits Fund as of September 30 of the preceding
				fiscal
				year.;(B)in paragraph
			 (3)—(i)in
			 subparagraph (A)—(I)in clause (iii),
			 by adding and at the end;(II)in clause (iv),
			 by striking the semicolon at the end and inserting a period; and(III)by striking
			 clauses (v) through (x); and(ii)in
			 subparagraph (B)—(I)in the matter preceding clause (i), by striking 2017 and inserting
			 2016; and(II)in clause (ii), by striking paragraph (2)(B). and inserting paragraph (2).;(C)by amending
			 paragraph (4) to read as follows:(4)Computations
				under this subsection shall be based on—(A)economic and
				actuarial methods and assumptions consistent with the methods and
			 assumptions
				used in determining the Postal surplus or supplemental liability
			 under section
				8348(h); and(B)any other methods
				and assumptions, including a health care cost trend rate, that the
			 Director of
				the Office determines to be
				appropriate.;
				and(D)by adding at the
			 end the following:(7)In this
				subsection, the term Postal Service actuarial liability means the
				difference between—(A)the net present
				value of future payments required under section 8906(g)(2)(A) for
			 current and
				future United States Postal Service annuitants; and(B)the net present
				value as computed under paragraph (1) attributable to the future
			 service of
				United States Postal Service employees.;
				and(2)by adding at the
			 end the following:(e)Subsections (a)
				through (d) of this section shall be subject to section 104 of the
				Postal Reform Act of 2014..(c)Cancellation of
			 certain unpaid obligations of the Postal ServiceAny obligation
			 of the Postal Service under section 8909a(d)(3)(A) of title 5, United
			 States
			 Code, as in effect on the day before the date of enactment of this Act,
			 that
			 remains unpaid as of such date of enactment is cancelled.(d)Technical and
			 conforming amendmentThe heading of section 8909a of title 5,
			 United States Code, is amended by striking Benefit and inserting
			 Benefits.104.Postal Service Health Benefits Program(a)Establishment(1)In generalChapter 89 of title 5, United States Code, is amended by inserting after section 8903b the
			 following:8903c.Postal Service Health Benefits Program(a)DefinitionsIn this section—(1)the term initial participating carrier means a carrier that enters into a contract  with the Office to participate in the Postal Service
			 Health Benefits Program during the contract year beginning in January
			 2016;(2)the term Medicare eligible individual means an individual who—(A)is entitled to Medicare part A, but excluding an individual who is eligible to enroll under such
			 part under section 1818 of the Social Security Act (42 U.S.C. 1395i–2);
			 and(B)is eligible to enroll in Medicare part B;(3)the term Medicare part A means the Medicare program for hospital insurance benefits under part A of title XVIII of the
			 Social Security Act (42 U.S.C. 1395c et seq.);(4)the term Medicare part B means the Medicare program for supplementary medical insurance benefits under part B of title
			 XVIII of the Social Security Act (42 U.S.C. 1395j et seq.);(5)the term Medicare part D means the Medicare insurance program established under part D of title XVIII of the Social
			 Security Act (42 U.S.C. 1395w–101 et seq.);(6)the term Office means the Office of Personnel Management;(7)the term Postal Service means the United States Postal Service;(8)the term Postal Service annuitant means an annuitant enrolled in a health benefits plan under this chapter whose Government
			 contribution is paid by the Postal Service or the Postal Service Retiree
			 Health Benefits Fund under section 8906(g)(2);(9)the term Postal Service employee means an employee of the Postal Service enrolled in a health benefits plan under this chapter;(10)the term Postal Service Health Benefits Program means the program of health benefits plans established under subsection (c);(11)the term Postal Service Medicare eligible annuitant means an individual who—(A)is a Postal Service annuitant; and(B)is a Medicare  eligible individual;(12)the term PSHBP plan means a health benefits plan offered under the Postal Service Health Benefits Program; and(13)the term qualified carrier means a carrier for which the total enrollment in the plans provided under this chapter includes,
			 in the contract year beginning in January 2015, 5,000 or more enrollees
			 who are—(A)Postal Service employees; or(B)Postal Service annuitants.(b)Application of sectionThe requirements under this section shall—(1)apply to the contract year beginning in January 2016, and each contract year thereafter; and(2)supersede other  provisions of this chapter to the extent of any specific inconsistency, as
			 determined by the Office.(c)Establishment of the Postal Service Health Benefits Program(1)In generalThe Office shall establish the Postal Service Health Benefits Program, which shall—(A)consist of health benefit plans offered under this chapter;(B)include plans offered by—(i)each qualified carrier; and(ii)any other carrier determined appropriate by the Office;(C)be available for participation by all Postal Service employees, in accordance with subsection (d);(D)be available for participation by all Postal Service annuitants, in accordance with subsection (d);(E)not be available for participation by an individual who is not a Postal Service employee or Postal
			 Service annuitant (except as a family member of such an employee or
			 annuitant); and(F)be implemented and administered by the Office.(2)Separate Postal Service risk poolThe Office shall ensure that each PSHBP plan includes rates, one for enrollment as an individual,
			 one for enrollment for self plus one, and one for enrollment for self and
			 family within each option in the PSHBP plan, that reasonably and equitably
			 reflect the cost of  benefits provided to a risk pool consisting solely of
			 Postal Service employees and Postal Service annuitants (and family members
			 of such employees and annuitants), taking into specific account the
			 reduction in benefits cost for the PSHBP plan due to the Medicare
			 enrollment requirements under subsection (e) and any savings or subsidies
			 resulting from subsection (f).(3)Actuarially equivalent coverageThe Office shall ensure that each carrier participating in the Postal Service Health Benefits
			 Program provides coverage under the PSHBP plans offered by the carrier
			 that is actuarially equivalent, as determined by the Director of the
			 Office, to the coverage that the carrier provides under the health
			 benefits plans offered by the carrier under the Federal Employee Health
			 Benefits Program that are not PSHBP plans.(d)Election of coverage(1)In generalExcept as provided in paragraphs (2) and (3), each Postal Service employee and Postal Service
			 annuitant who elects to receive health benefits coverage under this
			 chapter—(A)shall be subject to the requirements under this section; and(B)may only enroll in a PSHBP plan.(2)AnnuitantsA Postal Service annuitant  shall not be subject to this section if the Postal Service annuitant—(A)is enrolled in a health benefits plan under this chapter for the contract year beginning in January
			 2015 that is not a health benefits plan  offered by an initial
			 participating carrier, unless the Postal Service annuitant voluntarily
			 enrolls in a PSHBP plan; or(B)resides in a geographic area for which there is not a PSHBP plan in which the Postal Service
			 annuitant may enroll.(3)EmployeesA Postal Service employee who is enrolled in a health benefits plan under this chapter for the
			 contract year beginning in January 2015 that is not a health benefits plan
			  offered by an initial participating carrier shall not be subject to the
			 requirements under this section, except that—(A)if the Postal Service employee changes enrollment to a different health benefits plan under this
			 chapter after the start of the contract year beginning in January 2016,
			 the Postal Service employee may only enroll in a PSHBP plan; and(B)upon becoming a Postal Service annuitant, if the Postal Service employee elects to continue
			 coverage under this chapter, the Postal Service employee shall enroll in a
			 PSHBP plan during the open season that is—(i)being held when the Postal Service employee becomes a Postal Service annuitant; or(ii)if the date on which the Postal Service employee becomes a Postal Service annuitant falls outside
			 of an open season, the first open season following that date.(e)Requirement of Medicare enrollment(1)Postal Service Medicare eligible annuitantsA Postal Service Medicare eligible annuitant subject to this section may not continue coverage
			 under the Postal Service Health Benefits Program unless the Postal Service
			 Medicare eligible annuitant enrolls in Medicare part A, Medicare part B,
			 and Medicare part D (as part of a prescription drug plan described in
			 subsection (f)).(2)Medicare eligible family membersIf a family member of a Postal Service annuitant who is subject to this section is a Medicare
			 eligible individual, the family member may not be covered under the Postal
			 Service Health Benefits Program as a family member of the Postal Service
			 annuitant unless the family member enrolls in Medicare part A, Medicare
			 part B, and Medicare part D (as part of a prescription drug plan described
			 in subsection (f)).(f)Medicare part D prescription drug benefitsThe Office shall require each PSHBP plan to provide prescription drug benefits for Postal Service
			 annuitants and family members who are eligible for Medicare part D through
			 a prescription drug plan offered under a waiver under section 1860D–22 of
			 the Social Security Act (42 U.S.C. 1395w–132).(g)Postal Service contribution(1)In generalSubject to subsection (i), for purposes of applying section 8906(b) to the Postal Service, the
			 weighted average shall be calculated in accordance with paragraph (2).(2)Weighted average calculationNot later than October 1 of each year, the Office shall determine the weighted average of the rates
			 established pursuant to subsection (c)(2) for PSHBP plans that will be in
			 effect during the following contract year with respect to—(A)enrollments for self only;(B)enrollments for self plus one; and(C)enrollments for self and family.(h)Reserves(1)Separate reserves(A)In generalThe Office shall ensure that each PSHBP plan maintains separate reserves (including a separate
			 contingency reserve) with respect to the enrollees in the PSHBP plan in
			 accordance with section 8909.(B)ReferencesFor purposes of the Postal Service Health Benefits Program, each reference to the Government in section 8909 shall be deemed to be a reference to the Postal Service.(C)Amounts to be creditedThe reserves (including the separate contingency reserve) maintained by each PSHBP plan shall be
			 credited with a proportionate amount of the funds in the existing reserves
			 for health benefits plans  offered by an initial participating carrier.(2)Discontinuation of PSHBP planIn applying section 8909(e) relating to a PSHBP plan that is discontinued, the Office shall credit
			 the separate Postal Service contingency reserve maintained under paragraph
			 (1) for that plan only to the separate Postal Service contingency reserves
			 of the PSHBP plans continuing under this chapter.(i)No effect on existing lawNothing in this section shall be construed as affecting section 1005(f) of title 39 regarding
			 variations, additions, or substitutions to the provisions of this chapter..(2)Technical and conforming amendments(A)Section 8903(1) of title 5, United States Code, is amended by striking two levels of benefits and inserting 2 levels of benefits for enrollees under this chapter generally and 2 levels of benefits for
			 enrollees under the Postal Service Health Benefits Program established
			 under section 8903c.(B)The table of sections for chapter 89 of title 5, United States Code, is amended by inserting after
			 the item relating to section 8903b the following:8903c. Postal Service Health Benefits Program..(b)Special enrollment period for Postal Service Medicare eligible annuitants and Medicare eligible
			 family members of Postal Service annuitants(1)Special enrollment periodSection 1837 of the Social Security Act (42 U.S.C. 1395p) is amended by adding at the end the
			 following new subsection:(m)(1)(A)In the case of any individual who is subject to the enrollment requirement of section 8903c(e) of
			 title 5, United States Code, who has elected not to enroll (or to be
			 deemed enrolled) during the individual’s initial enrollment period, there
			 shall be a special enrollment period described in subparagraph (B).(B)The special enrollment period described in this subparagraph is the 6-month period, beginning on
			 August 1, 2015 and ending on January 31, 2016.(2)(A)In the case of any individual who—(i)was initially not subject to the enrollment requirement of section 8903c(e) of title 5, United
			 States Code;(ii)is eligible to enroll in a plan under chapter 89 of title 5, United States Code, because of an
			 involuntary loss of health care coverage;(iii)upon the involuntary loss of health care coverage, becomes subject to the enrollment requirement of
			 section 8903c(e) of title 5, United States Code, because of enrollment in
			 a PSHBP plan; and(iv)has elected not to enroll (or to be deemed enrolled) during the individual’s initial enrollment
			 period,there shall be a special enrollment period described in subparagraph (B).(B)The special enrollment period described in this subparagraph is the period of time equivalent to
			 the period of time in which the individual has the ability to enroll in a
			 PSHBP plan due to the involuntary loss of health care coverage, pursuant
			 to chapter 89 of title 5, United States Code, and its implementing
			 regulations.(C)For purposes of this subsection, the term PSHBP plan has the meaning under section 8903c(a) of title 5, United States Code.(3)In the case of an individual who enrolls during the special enrollment period provided under
			 paragraphs (1) and (2), the coverage period under this part shall begin on
			 the first day of the month in which the individual enrolls..(2)Waiver of increase of premiumSection 1839(b) of the Social Security Act (42 U.S.C. 1395r(b)) is amended by striking (i)(4) or (l) and inserting (i)(4), (l), or (m).105.Labor
			 disputesSection 1207(c) of
			 title 39, United States Code, is amended—(1)in paragraph
			 (2)—(A)by inserting
			 (A) after (2);(B)by striking the
			 last sentence and inserting The arbitration board shall render a
			 decision not later than 45 days after the date of its appointment.;
			 and(C)by adding at the
			 end the following:(B)In rendering a
				decision under this paragraph, the arbitration board shall consider
			 such
				relevant factors as the financial condition of the Postal
				Service.;
				and(2)by adding at the
			 end the following:(4)Nothing in this
				section may be construed to limit the relevant factors that the
			 arbitration
				board may take into consideration in rendering a decision under
			 paragraph
				(2)..106.Prefunding and financial reporting with respect to workers’ compensation liability(a)Financial provisions relating to workers’ compensation liability(1)In generalChapter 20 of title 39, United States Code, is amended by adding at the end the following:2012.Provisions relating to workers’ compensation prefunding(a)Definitions(1)In generalIn this section—(A)the term adjusted net income, except as provided in paragraph (2), means the net income (or loss) reported by the Postal
			 Service in the statement of operations included in the annual report
			 required under section 3654(a)(1)(B);(B)the term Fund means the Postal Service Workers’ Compensation Accrued Liability Fund established under subsection
			 (b); and(C)the term Postal Service actuarial liability means, as of September 30 of a fiscal year,  the net present value of projected future payments
			 required to be made by the Postal Service under section 8147 of title 5
			 (including any payments required to be made  from the Fund under
			 subsection (f) of this section) on account of injuries or deaths that
			 occurred during that fiscal year or any preceding fiscal year.(2)Calculation of adjusted net incomeIn calculating adjusted net income for a fiscal year—(A)any payment made under subsection (e) shall not be taken into account; and(B)any change in the net present value of projected future payments required to be made by the Postal
			 Service under section 8147 of title 5 shall not be taken into account.(b)EstablishmentThere is established in the Treasury of the United States a revolving fund, to be called the Postal
			 Service Workers’ Compensation Accrued Liability Fund.(c)AvailabilityThe Fund shall be available without fiscal year limitation for payments required under subsection
			 (f).(d)Investment(1)In generalThe Secretary of the Treasury shall immediately invest, in interest-bearing securities of the
			 United States, such currently available portions of the Fund as are not
			 immediately required for payments from the Fund.(2)Manner of investmentsInvestments under paragraph (1) shall be made in the same manner as investments for the Civil
			 Service Retirement and Disability Fund under section 8348 of title 5.(e)Payments to Fund(1)Cost attributable to 1 year of employees’ serviceNot later than June 30, 2017, and not later than June 30 of each year thereafter, the Postal
			 Service shall compute—(A)with respect to each of the 3 preceding fiscal years, the net present value, as of September 30 of
			 the fiscal year, of projected future payments required to be paid by the
			 Postal Service under section 8147 of title 5 on account of injuries or
			 deaths that occurred during the fiscal year;(B)for each of the 3 amounts computed under subparagraph (A), the sum of—(i)the amount; and(ii)accrued interest on the amount through September 30 of the preceding fiscal year; and(C)the average of the 3 sums computed under subparagraph (B).(2)Liquidation schedule(A)Computation; recomputationNot later than June 30, 2017, the Postal Service shall compute, and not later than June 30 of each
			 year thereafter the Postal Service shall recompute, a schedule including a
			 series of annual installments that provide for the liquidation of the
			 amount described in subparagraph (B) (regardless of whether the amount is
			 a liability or surplus), including interest at the rate used in the
			 computations under paragraph (1), by the later of—(i)September 30, 2057; or(ii)September 30 of the fiscal year that is 15 years after the fiscal year in which the computation or
			 recomputation is made.(B)Amount to be liquidatedThe amount described in this subparagraph is the difference between—(i)the difference between—(I)80 percent of the Postal Service actuarial liability as of September 30 of the preceding fiscal
			 year; and(II)80 percent of the amount computed under paragraph (1)(C) as of September 30 of the preceding fiscal
			 year; and(ii)the value of the assets of the Fund as of September 30 of the preceding fiscal year.(3)Liquidation of liability(A)In generalSubject to subparagraph (B), not later than September 30, 2018, and not later than September 30 of
			 each year thereafter, the Postal Service shall pay into the Fund the
			 lesser of—(i)the sum of—(I)80 percent of the amount computed under paragraph (1)(C) during the fiscal year; and(II)any annual installment computed under paragraph (2)(A); and(ii)the amount by which—(I)the amount of adjusted net income earned by the Postal Service during the fiscal year that ended 1
			 year before the date by which a payment is required to be made under this
			 subparagraph; exceeds(II)$1,000,000,000.(B)ExceptionIf the amount of adjusted net income earned by the Postal Service during a fiscal year does not
			 exceed $1,000,000,000, the Postal Service shall not be required to make a
			 payment under this paragraph during the subsequent fiscal year.(f)Payments from Fund(1)In generalBeginning with the fiscal year ending on September 30, 2018, for each payment that the Postal
			 Service is required to make under section 8147 of title 5 during the
			 fiscal year—(A)a fraction of the amount of the payment shall be paid from the Fund in accordance with paragraph
			 (2) of this subsection; and(B)the remaining amount of the payment shall be paid by the Postal Service.(2)FractionThe fraction to be paid from the Fund, as required under paragraph (1), is, with respect to the
			 fiscal year during which the payment is required to be made, the quotient
			 of—(A)the value of the assets of the Fund as of September 30 of the preceding fiscal year; and(B)the sum of—(i)the Postal Service actuarial liability as of the end of the fiscal year before the preceding fiscal
			 year, plus interest accrued on that amount through the end of the
			 preceding fiscal year; and(ii)the amount calculated under subsection (e)(1)(C) as of the end of the fiscal year before the
			 preceding fiscal year, plus interest accrued on that amount through the
			 end of the preceding fiscal year.(g)Assumptions and methodologyThe assumptions and methodology used in the computations under this section shall be consistent,
			 insofar as reasonable and appropriate, with the assumptions and
			 methodology used by the Postal Service in making computations of its
			 assets and liabilities for the financial reporting required under section
			 3654..(2)Technical and conforming amendmentThe table of sections for chapter 20 of title 39, United States Code, is amended by adding at the
			 end the following:2012. Provisions relating to workers’ compensation prefunding..(b)Additional annual financial reporting(1)In generalSection 3654(b) of title 39, United States Code, is amended by adding at the end the following:(4)(A)Each report required by subsection (a)(1)(B) shall include, with respect to the workers’
			 compensation obligations of the Postal Service—(i)as of the last day of the fiscal year to which the report applies, the amount of the Postal Service
			 actuarial liability;(ii)the value of the assets in the Fund, and the difference between that amount and the amount of the
			 Postal Service actuarial liability;(iii)the amounts calculated under paragraphs (1) and (2) of section 2012(e);(iv)significant methods and assumptions underlying the relevant actuarial valuations;(v)any payments to the Fund and from the Fund for the fiscal year to which the report applies; and(vi)the assumed rate of return on balances of the Fund and the actual rate of return for the fiscal
			 year to which the report applies.(B)In this paragraph, the terms Fund  and  Postal Service actuarial liability have the meaning given those terms in section 2012(a)..(2)ApplicabilityThe amendment made by paragraph (1) shall apply with respect to the report required under section
			 3654(a)(1)(B) of title 39, United States Code, for the fiscal year ending
			 on September 30, 2014, and to such report for each fiscal year thereafter.107.Right of appeal to Merit Systems Protection BoardSection 1005(a)(4)(A)(ii)(I) of title 39,
			 United States Code, is amended to read as follows:(I)is an officer or employee
				of the Postal Service who—(aa)is not represented by a bargaining
				representative recognized under section 1203; and(bb)is in a supervisory, professional,
				technical, clerical, administrative, or managerial position covered
			 by the
				Executive and Administrative Schedule;
				and.108.Supervisory and other managerial organizationsSection 1004 of title 39, United States Code, is amended—(1)in subsection (a), by inserting and fringe benefits after differentials in rates of pay;(2)in subsection (b), in the second sentence, by inserting as provided under subsection (d) and any changes in, or termination of, pay policies and schedules
			 and fringe benefit programs for members of the supervisors' organization
			 as provided under subsection (e). Such pay policies and fringe benefit
			 programs shall reflect adequate differentials in rates of pay and fringe
			 benefits as provided under subsection (a) before the period; and(3)in subsection (e)(1), by inserting , or termination of, after any changes in.IIPostal Service
			 operations201.Maintenance of delivery service standards(a)Moratorium on changes in delivery service standardsThe Postal Service shall maintain the service standards for first-class mail and periodicals under
			 part 121 of title 39, Code of Federal Regulations, as in effect on October
			 1, 2013, until the later of—(1)the date that is 2 years after the date of enactment of this Act; or(2)the date that is 1 year after the date on which the Comptroller General of the United States
			 submits the report required under subsection (b)(2).(b)GAO study and report(1)StudyThe Comptroller General of the United States shall conduct a study that assesses—(A)how the Postal Service measures delivery times for the purpose of determining whether service
			 standards have been met; and(B)whether the method used by the Postal Service to measure delivery times  reflects the total period
			 of time beginning when a mailed item is transferred from a postal customer
			 and ending when the mailed item arrives at its final destination.(2)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit
			 to the Committee on Homeland Security and Governmental Affairs of the
			 Senate and the Committee on Oversight and Government Reform of the House
			 of Representatives a report on the findings of the study conducted under
			 paragraph (1) that includes recommendations as to whether the Postal
			 Service should use additional or improved methods to—(A)measure the actual delivery times experienced by postal customers; and(B)assess compliance with the service standards promulgated under section 3691 of title 39, United
			 States Code.(3)ConsultationIn conducting the study under paragraph (1), the Comptroller General shall consult with the
			 Commission to the extent appropriate.(c)Alternate Means of Transportation contracts(1)Maintenance of delivery service standardsNotwithstanding subsection (a), during the 2-year period beginning on the date of enactment of this
			 Act, the Postal Service shall apply the service standards for first-class
			 mail and periodicals under part 121 of title 39, Code of Federal
			 Regulations, as in effect on June 30, 2012, to routes on which, as of June
			 30, 2012, first-class mail and periodicals were transported under
			 Alternate Means of Transportation contracts with the Postal Service.(2)Restriction on discontinuance of Alternate Means of Transportation contractsSection 404 of title 39, United States Code, as amended by section 302, is amended by adding at the
			 end the following:(i)Alternative Means of Transportation contracts(1)DefinitionIn this subsection, the term covered route means a route on which first-class mail and periodicals are transported under an Alternate Means
			 of Transportation contract.(2)Requirements before changing to other means of transportationThe Postal Service, prior to making a determination under subsection (a)(1) to transport
			 first-class mail or periodicals on a covered route using a means other
			 than under an Alternate Means of Transportation contract, shall consider—(A)the effect of the change on—(i)each community served by the covered route;(ii)businesses, including small businesses, in the area served by the covered route; and(iii)employees of the Postal Service involved in transportation on the covered route;(B)whether the change is
				consistent with the policy of the Government, as stated in section
			 101(b), that the Postal Service shall provide a maximum degree of
			 effective
				and regular postal services to rural areas, communities, and small
			 towns where
				post offices are not self-sustaining;(C)the extent to which each community
				served by the covered route lacks access to Internet service;(D)the extent to which postal
				customers served by the covered route would continue after the
			 change to
				receive substantially similar access to essential items and
			 time-sensitive
				communications;(E)whether substantial economic
				savings to the Postal Service would result from the change;(F)the average daily volume of mail transported on the covered route;(G)any change in the volume of mail transported on the covered route during the preceding 12 months;(H)the capacity of available transportation service providers to meet the volume needs of the Postal
			 Service on the covered route;(I)the ability of the Postal Service to procure and access additional transportation capacity to meet
			 the volume needs of the Postal Service on the covered route;(J)the impact of the change on postal facilities (as that term is defined in subsection (f)) that use
			 the covered route;(K)the ability of postal facilities described in subparagraph (J) to continue to provide service that
			 complies with applicable service standards after the change; and(L)any other factors that the Postal
				Service determines are necessary.(3)DeterminationsAny determination of the Postal
				Service to transport first-class mail or periodicals on a covered
			 route using a means other than under an Alternate Means of Transportation
			 contract shall—(A)be in writing;(B)include the
				findings of the Postal Service with
				respect to the considerations required to be made under paragraph
			 (2); and(C)be made available by public notice to persons
				served by the covered route.(4)Advance notice of  determinationsThe Postal Service
				shall take no action to transport first-class mail or periodicals
			 on a covered route using a means other than under an Alternate Means of
			 Transportation contract until 60 days after the date on which the Postal
			 Service makes available to persons served by the covered route a
				written determination under paragraph (3)..(3)ReportNot later than 2 years after the date of enactment of this Act, the Postal Service shall submit to
			 Congress a report on potential cost savings resulting from any decision
			 made during the 2-year period beginning on the date of enactment of this
			 Act—(A)to transport first-class mail or periodicals on a covered route (as defined in section 404(i)(1) of
			 title 39, United States Code, as added by this section) using a means
			 other than under an Alternate Means of Transportation contract; or(B)to discontinue a post office.202.Preserving mail processing capacity; review of discontinuances, closings, and consolidations(a)Moratorium on closing or consolidation of postal facilitiesThe Postal Service may not close or consolidate any postal facility (as that term is defined in
			 section 404(f) of title 39, United States Code, as added by this section)
			 that was open as of October 1, 2013 until the later of—(1)the date that is 2 years after the date of enactment of this Act; or(2)the date that is 1 year after the date on which the Comptroller General of the United States
			 submits the report on delivery service standards required under section
			 201(b)(2).(b)Procedures for closing or consolidation of postal facilitiesSection 404 of title 39, United States Code, is amended by adding at the end the following:(f)Closing or consolidation of certain postal facilities(1)DefinitionIn this subsection, the term postal facility means a processing and distribution center, processing and distribution facility, network
			 distribution center, or other facility that is operated by the Postal
			 Service, the primary function of which is to sort and process mail.(2)Area mail processing studies(A)ApplicabilityIn this paragraph—(i)the term area mail processing study means an area mail processing feasibility study described in section 2–1 of Handbook PO–408 of the
			 Postal Service, entitled Area Mail Processing Guidelines, as in effect on October 1, 2013;(ii)the term closing, with respect to a covered postal facility, means the transfer of all incoming and outgoing mail
			 sortation and processing operations of the covered postal facility to a
			 different covered postal facility;(iii)the term consolidate, with respect to a covered postal facility, means the transfer of either all incoming or all
			 outgoing mail sortation and processing operations of the covered postal
			 facility to a different covered postal facility; and(iv)the term covered postal facility means a postal facility, the primary function of which is to sort and process first-class mail
			 originating or designating within a defined geographic area.(B)New area mail processing studiesBefore making a determination under subsection (a)(3) as to the necessity for the closing or
			 consolidation of a covered postal facility, the Postal Service shall—(i)conduct an area mail processing study relating to the covered postal facility that includes
			 consideration of a plan to reduce the capacity of the covered postal
			 facility without closing the covered postal facility; and(ii)upon completing the study under clause (i)—(I)publish the results of the study on the website of the Postal Service; and(II)publish a notice that the study is complete and the results of the study are available to the
			 public, including on the website of the Postal Service.(C)Completed or ongoing area mail processing studies(i)In generalIn the case of a covered postal facility described in clause (ii), the Postal Service shall—(I)consider a plan to reduce the capacity of the covered postal facility without closing the covered
			 postal facility; and(II)publish the results of the consideration under subclause (I) with or as an amendment to the area
			 mail processing study relating to the covered postal facility.(ii)Postal facilitiesA covered postal facility described in this clause is a covered postal facility—(I)for which, as of the date of enactment of this subsection, an area mail processing study—(aa)has been completed but does not include a plan to reduce the capacity of the covered postal
			 facility without closing the covered postal facility; or(bb)is in progress; and(II)which, as of the date of enactment of this subsection, has not been closed or consolidated.(3)Notice, public comment, and public hearingIf the Postal Service makes a determination under subsection (a)(3) to close or consolidate a
			 postal facility, the Postal Service shall—(A)provide notice of the determination to—(i)Congress; and(ii)the Postal Regulatory Commission;(B)provide adequate public notice of the intention of the Postal Service to close or consolidate the
			 postal facility;(C)ensure that interested persons have an opportunity to submit public comments during a 45-day period
			 after the Postal Service provides the notice of intention under
			 subparagraph (B);(D)before the 45-day period described in subparagraph (C), provide public notice of the opportunity
			 under subparagraph (C) to submit public comments during that period by—(i)publication on the website of the Postal Service;(ii)posting at the affected postal facility; and(iii)publicizing the date and location of the public community meeting under subparagraph (E); and(E)during the 45-day period described in subparagraph (C), conduct a public meeting that provides an
			 opportunity for comments to be submitted verbally or in writing.(4)Further considerationsThe Postal Service, in making a determination under subsection (a)(3) to close or consolidate a
			 postal facility, shall consider—(A)the views presented by interested persons under paragraph (3);(B)the effect of the closing or consolidation on the affected community, including the impact the
			 closing or consolidation may have on a State, region, or locality;(C)the effect of the closing or consolidation on the travel times and distances for affected customers
			 to access services under the proposed closing or consolidation;(D)the effect of the closing or consolidation on delivery times for all classes of mail and packages;(E)any characteristics of certain geographical areas, such as remoteness, broadband internet
			 availability with a lower rates of access than the average rate of access
			 in other geographical areas of the United States, and weather-related
			 obstacles, that may result in the closing or consolidation having a unique
			 effect;(F)the effect of the closing or consolidation on small businesses in the area, including shipping and
			 communications with customers and suppliers and the corresponding impact
			 on revenues, operations, and growth;(G)the extent to which significant changes in delivery service resulting from the closure or
			 consolidation of the postal facility would affect the ability of
			 individuals and businesses in the region served by the postal facility to
			 participate in the national economy;(H)the ability of the Postal Service to maintain a safe working environment at each postal facility
			 that, as a result of the closing or consolidation, would process the mail
			 that had been processed by the closed or consolidated postal facility,
			 including by examining—(i)the capacity of each affected postal facility to process a greater volume of mail;(ii)the ability of the workforce at each affected postal facility to handle a larger workload; and(iii)whether the Postal Service would need to hire additional employees at affected postal facilities to
			 process the increased volume of mail;(I)the extent to which the Postal Service can take action to mitigate significant negative impacts
			 identified through the considerations under this paragraph; and(J)any other factor the Postal Service determines is necessary.(5)Notice of final determination; justification statementIf the Postal Service determines to close or consolidate a postal facility, the Postal Service
			 shall post on the website of the Postal Service—(A)notice of the final determination to close or consolidate the postal facility; and(B)a closing or consolidation justification statement that includes—(i)a response to the public comments received with respect to the considerations described under
			 paragraph (4);(ii)a description of the considerations made by the Postal Service under paragraph (4); and(iii)the actions that the Postal Service will take to mitigate any significant negative effects
			 identified under paragraph (4).(6)Closing or consolidation of postal facilities(A)In generalNot earlier than 15 days after the date on which the Postal Service posts notice of a final
			 determination and a justification statement under paragraph (5) with
			 respect to a postal facility, the Postal Service may close or consolidate
			 the postal facility.(B)Alternative intake of mailIf the Postal Service closes or consolidates a postal facility under subparagraph (A), the Postal
			 Service shall make reasonable efforts to ensure continued mail receipt
			 from customers of the closed or consolidated postal facility at the same
			 location or at another appropriate location in close geographic proximity
			 to the closed or consolidated postal facility.(7)Protection of certain informationNothing in this subsection shall be construed to require the Postal Service to disclose any—(A)proprietary data;(B)information relating to the security of a postal facility; or(C)information that is exempt from disclosure under section 552 of title 5.(8)Postal Regulatory Commission appeals(A)Right to appealA determination of the Postal Service to close or consolidate any postal facility may be appealed
			 by any person served by the postal facility to the Postal Regulatory
			 Commission not later than 30 days after the date on which the
			 determination is posted on the Postal Service website under paragraph (5).(B)Review based on recordThe Commission shall review a determination appealed under this paragraph on the basis of the
			 record before the Postal Service in the making of the determination.(C)Deadline for Commission determinationThe Commission shall make a determination based upon a review conducted under subparagraph (B) not
			 later than 90 days after the date on which the Commission receives the
			 appeal of the determination under subparagraph (A).(D)Bases for setting aside Postal Service determinationsIn making a determination under subparagraph (C), the Commission shall set aside any determination,
			 finding, or conclusion of the Postal Service that the Commission
			 determines—(i)is arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with the law;(ii)is without observance of the procedures required under this subsection or any other applicable law;
			 or(iii)is unsupported by substantial evidence on the record.(E)Option to affirm or remandThe Commission—(i)may affirm a determination of the Postal Service appealed under this paragraph or order that the
			 entire matter be returned for further consideration; and(ii)may not modify the determination of the Postal Service.(F)Temporary suspensionThe Commission may suspend the effectiveness of a determination of the Postal Service appealed
			 under this paragraph until the final disposition of the appeal.(G)Applicability of other lawsThe provisions of section 556, section 557, and chapter 7 of title 5 shall not apply to any review
			 carried out by the Commission under this paragraph.(H)Date of receipt of appealFor purposes of subparagraph (A), any appeal received by the Commission shall—(i)if sent to the Commission through the mails, be considered to have been received on the date of the
			 Postal Service postmark on the envelope or other cover in which the appeal
			 is mailed; or(ii)if otherwise lawfully delivered to the Commission, be considered to have been received on the date
			 determined based on any appropriate documentation or other indicia (as
			 determined under regulations of the Commission)..203.Preserving community post officesSection 404(d) of title 39, United States Code, is amended—(1)by striking (6) For purposes of paragraph (5) and inserting the following:(8)Date of receipt of appealsFor purposes of paragraph (7);(2)by striking (5) A determination and inserting the following:(7)AppealsA determination;(3)by striking (d)(1) The Postal Service and all that follows through the end of paragraph (4) and inserting the following:(d)Discontinuance of post offices(1)DefinitionsIn this subsection—(A)the term discontinuance has the meaning given the term in section 241.3 of title 39, Code of Federal Regulations, as in
			 effect on November 1, 2013;(B)the term local government means—(i)a county, municipality, city, town, township, local public authority, special district, intrastate
			 district, council of government, or regional or interstate government
			 entity;(ii)an agency or instrumentality of an entity described in clause (i); or(iii)a rural community, an unincorporated town or village, or an instrumentality of a rural community or
			 an unincorporated town or village;(C)the term post office means a post office, post office branch, post office classified station, or other facility that is
			 operated by the Postal Service, the primary function of which is to
			 provide retail postal services; and(D)the term rural post office means a post office that is—(i)in a rural area, as defined by the Census Bureau; and(ii)within the K or L cost ascertainment grouping, as classified by the Postal Service.(2)Preliminary considerationsThe Postal Service, prior to making a determination under subsection (a)(3) of this section as to
			 the necessity for the discontinuance of any post office, and, with respect
			 to a determination to discontinue a rural post office, prior to making the
			 determinations required under paragraph (5), shall—(A)consider whether—(i)to discontinue the post office and combine it with another post office located within a reasonable
			 distance;(ii)instead of discontinuing the post office—(I)to reduce the number of hours a day that the post office operates; or(II)to continue operating the post office for the same number of hours a day;(iii)to procure a contract providing full, or less than full, retail postal services in the community
			 served by the post office; or(iv)to provide postal services to the community served by the post office—(I)through a letter carrier or by Alternate Means of Transportation delivery contract;(II)by colocating postal services at a commercial or government entity; or(III)by implementing an alternative proposal made by a local government under subparagraph (B)(iii);(B)provide—(i)relevant information on financial costs associated with the operations of the post office to postal
			 customers and local governments served by the post office;(ii)postal customers served by the post office an opportunity to present their views, which may be by
			 nonbinding survey conducted by mail; and(iii)local governments served by the post office an opportunity to present alternative proposals for
			 providing postal services to the community; and(C)if the Postal Service determines to discontinue the post office, provide adequate public notice of
			 its intention to discontinue the post office at least 60 days prior to the
			 proposed date of the discontinuance to persons and local governments
			 served by the post office.(3)ConsiderationsThe Postal Service, in making a determination whether or not to discontinue a post office—(A)shall consider—(i)the effect of the discontinuance on the community served by the post office;(ii)the effect of the discontinuance on businesses, including small businesses, in the area;(iii)the effect of the discontinuance on employees of the Postal Service employed at the post office;(iv)whether the discontinuance would have a significant adverse effect on regular postal services to
			 rural areas, communities, and small towns where post offices are not
			 self-sustaining;(v)the extent to which the community served by the post office lacks access to Internet, broadband, or
			 cellular telephone service;(vi)the extent to which postal customers served by the post office would continue after the
			 discontinuance to receive substantially similar access to essential items,
			 such as prescription drugs and time-sensitive communications;(vii)the proximity and accessibility of other post offices;(viii)whether substantial economic savings to the Postal Service would result from the discontinuance;
			 and(ix)any other factors that the Postal Service determines are necessary; and(B)may not consider compliance with any provision of the Occupational Safety and Health Act of 1970
			 (29 U.S.C. 651 et seq.).(4)Written determination and findings(A)In generalAny determination of the Postal Service to discontinue a post office shall—(i)be in writing;(ii)include the findings of the Postal Service with respect to the considerations required to be made
			 under paragraph (3); and(iii)with respect to a determination to discontinue a rural post office, include a summary of the
			 determinations required under paragraph (5).(B)Availability of findingsThe Postal Service shall make available, to persons served by a post office that the Postal Service
			 determines to discontinue, any determination and findings under
			 subparagraph (A) with respect to that post office.(C)Notice before discontinuanceThe Postal Service may not take any action to discontinue a post office until 60 days after the
			 date on which the Postal Service makes available, to persons served by the
			 post office, the  written determination and findings with respect to the
			 post office as required under subparagraph (B).(5)Rural post offices(A)Moratorium on discontinuance of rural post officesThe Postal Service may not discontinue a rural post office during the 1-year period beginning on
			 the date
			 of enactment of the Postal Reform Act of 2014.(B)Requirements for discontinuance of rural post officesThe Postal Service may not make a determination under subsection (a)(3) to discontinue a rural post
			 office unless the Postal Service—(i)(I)determines that postal customers served by the post office would continue after the discontinuance
			 to
			 receive substantially similar access to essential items, such as
			 prescription medications and time-sensitive communications, that are sent
			 through the mails; or(II)takes action to substantially ameliorate any projected reduction in access to essential items
			 described in subclause (I); and(ii)determines that—(I)there is unlikely to be substantial economic loss to the community served by the post office as a
			 result of the discontinuance;(II)the area served by the post office has adequate access to broadband Internet service, as identified
			 on the National Broadband Map of the National Telecommunications and
			 Information Administration; and(III)there is a road with year-round access connecting the community to another post office that is
			 within 10 miles from the post office proposed to be discontinued.(C)Study and Report(i)StudyThe Inspector General shall conduct a study after the discontinuance of a rural post office under
			 this
			 section, which shall include—(I)the actual cost savings resulting from the discontinuance; and(II)a comparison between the findings described in subclause (I) and the cost savings that the Postal
			 Service predicted would result from the discontinuance.(ii)ReportNot later than 2 years after the date of the discontinuance of a rural post office under this
			 section, the
			 Inspector General shall submit a report on the findings of the study
			 conducted under clause (i) with respect to the rural post office to—(I)the Postal Regulatory Commission;(II)the Board of Governors;(III)the Committee on Homeland Security and Governmental Affairs of the Senate;(IV)the Committee on Oversight and Government Reform of the House of Representatives;(V)the Member of the House of Representatives in whose district the rural post office was located; and(VI)the Senators in whose State the rural post office was located.(iii)SunsetThis subparagraph is repealed effective 10 years after the date of enactment of the Postal Reform
			 Act of 2014.(6)Reductions in hours of operation(A)ConsiderationsThe Postal Service, prior to making a determination under paragraph (2)(A)(ii)(I) to reduce the
			 number of hours per day that a post office operates, shall consider—(i)the impact of the proposed reduction in hours on local businesses;(ii)the effect of the proposed reduction in hours on the community served by the post office;(iii)the ability of the Postal Service to hire qualified employees to operate the post office  during
			 the reduced hours;(iv)the proximity and accessibility of other post offices within 15 miles of the post office, and the
			 hours those
			 post offices are open;(v)the impact of the proposed reduction in  hours on the elderly and other vulnerable populations; and(vi)the impact of alternative schedules on the community served by the post office, including
			 consideration of which schedules would most effectively mitigate any
			 negative impacts identified under clauses (i) through (v).(B)FindingsIf the Postal Service determines, after considering the factors under subparagraph (A), to reduce
			 the number of hours per day that a post office operates, the Postal
			 Service shall make available to persons served by the post office—(i)a summary of the findings of the Postal Service under subparagraph (A);(ii)the hours during which the post office will be open; and(iii)an explanation of the change in hours referred to in clause (ii).;(4)in paragraph (7), as so designated—(A)by striking close or consolidate and inserting discontinue;(B)by striking under paragraph (3) and inserting under paragraph (4);(C)by moving subparagraphs (A), (B), and (C) 2 ems to the right; and(D)by moving the flush text following subparagraph (C) 2 ems to the right;(5)in paragraph (8), as so designated,  by moving subparagraphs (A) and (B) 2 ems to the right; and(6)by adding at the end the following:(9)Minimum retail standardsThe Postal Service shall establish minimum standards for retail postal services..204.Changes to mail delivery schedule(a)Limitation on change in schedule(1)In generalThe Postal Service may establish a general, nationwide delivery schedule of 5 days per week to
			 street addresses under the authority of the Postal Service under title 39,
			 United States Code—(A)if the Postal Service determines that such a delivery schedule would contribute to the achievement
			 of long-term solvency; and(B)at any time after the total mail volume during any period of 4 consecutive quarters, beginning with
			 the first full quarter after the date of enactment of this Act, is less
			 than 140,000,000,000 pieces, as reported in the Form 10–Q quarterly
			 reports filed by the Postal Service with the Commission
			 under section 3654(a)(1)(A) of title 39, United States Code.(2)Continuation of authorityIf each condition under subsection (a)(1) is satisfied, the fact that total mail volume during any
			 period of 4 consecutive quarters, after the first quarter of the period
			 described in subsection (a)(1)(B), exceeds 140,000,000,000 pieces shall
			 not affect the continued authority of the Postal Service to establish or
			 maintain a nationwide delivery schedule of 5 days per week.(3)LimitationNotwithstanding any other provision of this subsection or subsection (d)(3), the Postal Service may
			 not establish a
			 nationwide delivery schedule of 5 days per week earlier than October 1,
			 2017.(b)ImplementationIf the Postal Service intends to establish a change in delivery schedule under subsection (a), the
			 Postal Service shall—(1)identify customers and communities for whom the change may have a disproportionate, negative
			 impact, including small business customers, the elderly, those who live in
			 locations without access to broadband Internet service, and the customers
			 identified as particularly affected in the Advisory Opinion on Elimination of Saturday Delivery issued by the Commission on March 24,
			 2011;(2)develop measures to ameliorate any disproportionately negative impact the change would have on
			 customers and communities identified under paragraph (1);(3)implement measures to increase revenue and reduce costs, including the measures authorized under
			 this Act and the amendments made by this Act;(4)evaluate whether any increase in revenue or reduction in costs, or anticipated increase in revenue
			 or reduction in costs, resulting from the measures implemented under
			 paragraph (3) are sufficient to allow the Postal Service, without
			 implementing a change in delivery schedule under subsection (a), to
			 achieve long-term solvency; and(5)not earlier than 2 years and not later than 6 months before the effective date for any proposed
			 change, submit a report that includes the determination required under
			 subsection (a)(1) and details any measures developed or implemented
			 pursuant to paragraph (2) or (3) of this subsection to—(A)the Committee on Homeland Security and Governmental Affairs of the Senate;(B)the Committee on Oversight and Government Reform of the House of Representatives;(C)the Commission; and(D)the Comptroller General of the United States.(c)GAO reportNot later than 3 months after the date on which the Comptroller General receives the report
			 submitted by the Postal Service under subsection (b)(5), the Comptroller
			 General shall submit to the Postal Service, the Committee on Homeland
			 Security and Governmental Affairs of the Senate, and the Committee on
			 Oversight and Government Reform of the House of Representatives a report
			 evaluating the extent to which—(1)a change in delivery schedule would improve the financial condition of the Postal Service and
			 assist in the efforts of the Postal Service to achieve long-term solvency,
			 taking into consideration other ongoing and planned efforts to increase
			 revenue and reduce costs, consistent with the requirements under this Act;
			 and(2)the Postal Service has complied with each of the requirements under subsection (b).(d)Postal Service response to GAO report(1)In generalThe Postal Service shall review the report submitted by the Comptroller General under subsection
			 (c) and submit to the Committee on Homeland Security and Governmental
			 Affairs of the Senate and the Committee on Oversight and Government Reform
			 of the House of Representatives a response to the report if the  report
			 includes a finding by the Comptroller General that—(A)the proposed change in delivery schedule would not substantially improve the financial condition of
			 the Postal Service and assist in the efforts of the Postal Service to
			 achieve long-term solvency; or(B)the Postal Service has not complied with each of the requirements under subsection (b).(2)Contents of responseA response by the Postal Service under paragraph (1) shall include—(A)a statement regarding whether the Postal Service agrees with each finding of the Comptroller
			 General described in subparagraph (A) or (B) of paragraph (1);(B)a statement regarding whether the Postal Service intends to reevaluate whether to establish a
			 change in delivery schedule under subsection (a) based on the overall
			 findings of the Comptroller General; and(C)if the Postal Service intends to establish the proposed change in delivery schedule, the
			 justification of the Postal Service for doing so in light of the findings
			 of the Comptroller General.(3)Prohibition on implementation of change in delivery scheduleThe Postal Service may not implement a change in delivery schedule under subsection (a) until 60
			 days after the date on which the Postal Service submits the response
			 required under paragraph (2).(e)Rules of constructionNothing in this section shall be construed to—(1)require the decrease or increase in delivery frequency for any route for which the Postal Service
			 provided delivery on fewer than 6 days per week as of the date of
			 enactment of this Act;(2)require that the Postal Service deliver mail on Federal holidays;(3)authorize any change in—(A)the days and times that postal retail service or any mail acceptance is available at postal retail
			 facilities or processing facilities; or(B)the locations at which postal retail service or mail acceptance occurs at postal retail facilities
			 or processing facilities;(4)require any change in the frequency of delivery to a post office box;(5)prohibit the collection or delivery of a competitive mail product on a weekend, a recognized
			 Federal holiday, or any other specific day of the week;(6)prohibit the Postal Service from exercising its authority to make changes to processing or retail
			 networks; or(7)confer a cause of action, either express or implied.(f)PackagesNotwithstanding any other provision of this section, for a period of not less than 5 years,
			 beginning on the date of enactment of this Act, the Postal Service shall
			 provide package service—(1)6 days per week to each street address that was eligible to receive package service 6 days per
			 week, and to each new street address that is located in an area that was
			 eligible to receive package service 6 days per week, as of October 1,
			 2013; and(2)7 days per week to each street address for which the Postal Service determines that such service
			 provides an economic benefit to the Postal Service.(g)Mailbox accessIf the Postal Service establishes a general, nationwide delivery schedule of 5 days per week
			 consistent with the provisions of this section, the Postal Service shall
			 amend the Mailing Standards of the United States, Domestic Mail Manual to
			 ensure that the provisions of section 508.3.2.10 of such manual, as in
			 effect on October 1, 2013, shall apply on any day on which the Postal
			 Service does not deliver the mail under the established delivery schedule.(h)Study of environmental impact of 5-day deliveryNot later than 180 days after the date of enactment of this Act, the Chief Sustainability Officer
			 of the Postal Service shall—(1)conduct a study that assesses the environmental impact of moving to a nationwide delivery schedule
			 of 5 days per week, which shall include the impact on green house gas
			 emissions, facility energy use, and transportation fuel use; and(2)publish the results of the study conducted under paragraph (1) on the website of the Postal
			 Service.205.Delivery point
			 modernization(a)In
			 generalSubchapter VII of chapter 36 of title 39, United States
			 Code, is amended by adding at the end the following:3692.Delivery
				point modernization(a)DefinitionsIn
				this section, the following definitions shall apply:(1)Centralized
				deliveryThe term centralized delivery means a
				primary mode of mail delivery whereby mail is delivered to a group
			 or cluster
				of mail receptacles at a single location.(2)Curbside
				deliveryThe term curbside delivery means a primary
				mode of mail delivery whereby mail is delivered to a mail
			 receptacle that is
				situated at the edge of a public sidewalk abutting a road or curb,
			 at a road,
				or at a curb.(3)Delivery
				pointThe term delivery point means a mailbox or
				other receptacle to which mail is delivered.(4)District
				officeThe term district office means the central
				office of an administrative field unit with responsibility for
			 postal
				operations in a designated geographic area (as defined under
			 regulations,
				directives, or other guidance of the Postal Service).(5)Door
				deliveryThe term door delivery—(A)means a primary
				mode of mail delivery whereby mail is—(i)delivered to a
				mail receptacle at or near a postal customer’s door; or(ii)hand-delivered
				to a postal customer; and(B)does not include
				curbside or centralized delivery.(6)Primary mode of
				mail deliveryThe term primary mode of mail delivery
				means the typical method by which the Postal Service delivers mail
			 to the
				delivery point of a postal customer.(b)PolicyExcept
				as otherwise provided in this section, including paragraphs (4) and
			 (5) of
				subsection (c), it shall be the policy of the Postal Service to use
			 the primary
				mode of mail delivery that is most cost effective and is in the
			 best long-term
				interest of the Postal Service.(c)Conversion to
				other delivery modes(1)New
				addressesExcept as provided in paragraphs (4) and (5), the
				Postal Service shall provide centralized delivery to new addresses
			 established
				after the date of enactment of the Postal Reform Act of 2014, or if centralized delivery is not practicable
				shall provide curbside delivery.(2)Business
				address conversionThe Postal Service shall carry out a program
				to convert business addresses with door delivery on the date of
			 enactment of
				the Postal Reform Act of 2014
				to centralized delivery or to curbside delivery.(3)Residential
				address conversion(A)IdentificationNot
				later than 9 months after the date of enactment of the
				Postal Reform Act of 2014, the
				head of each district office of the Postal Service shall identify
			 residential
				addresses within the service area of the district office that are
			 appropriate
				candidates for conversion from door delivery to a more
			 cost-effective primary mode of
				delivery, in accordance with standards established by the Postal
				Service.(B)Voluntary
				conversionNot later than 1 year after the date of enactment of
				the Postal Reform Act of 2014,
				and consistent with subsection (b) and paragraph (4), the Postal
			 Service shall
				begin implementation of a program to convert, on a voluntary basis,
			 the
				addresses identified under subparagraph (A) from door delivery to a
			 more
				cost-effective primary mode of delivery.(C)ProceduresIn
				pursuing conversion under subparagraph (B), the Postal Service
			 shall establish
				procedures to—(i)solicit and
				consider input from postal customers, State and local governments,
			 local
				associations, and property owners; and(ii)place
				centralized delivery points in locations that maximize delivery
			 efficiency,
				ease of use for postal customers, and respect for private property
				rights.(4)ExceptionsIn
				establishing a primary mode of mail delivery for new addresses
			 under paragraph
				(1) or converting the primary mode of mail delivery for an address
			 under
				paragraph (2) or (3), the Postal Service may provide door delivery
			 if—(A)a physical
				barrier precludes the efficient provision of centralized delivery
			 or curbside
				delivery;(B)the address is
				located in a registered historic district, as that term is defined
			 in section
				47(c)(3)(B) of the Internal Revenue Code of 1986; or(C)the Postal
				Service determines that the provision of centralized delivery or
			 curbside
				delivery would be impractical, would not be cost effective, or
			 would not be in
				the best long-term interest of the Postal Service.(5)Waiver for
				physical hardship(A)In generalThe Postal Service shall establish and maintain
				a waiver program under which, upon the application of a postal
			 customer, door
				delivery may be continued or provided to a delivery point if—(i)centralized
				delivery or curbside delivery would, but for this paragraph, be the
			 primary
				mode of mail delivery for the delivery point; and(ii)a physical
				hardship prevents the postal customer from receiving his or her
			 mail through
				any other form of mail
				delivery.(B)Publicity; simplicityIn establishing and maintaining the waiver program under subparagraph (A), the Postal Service
			 shall—(i)publicize the waiver program; and(ii)provide a simple application process for participation in the waiver program.(C)Postal Service discretionNothing in this paragraph shall be construed to—(i)prohibit the Postal Service from requiring evidence of a physical hardship in an appropriate case;
			 or(ii)require the Postal Service to require evidence of a physical hardship in any case.(D)No fees for application or door deliveryIn establishing and maintaining the waiver program under subparagraph (A), the Postal Service may
			 not charge a postal customer  any fee to—(i)apply for a waiver; or(ii)upon the granting of a waiver by the Postal Service, receive mail through door delivery..(b)Clerical
			 amendmentThe table of sections for subchapter VII of chapter 36
			 of title 39, United States Code, is amended by adding at the end the
			 following:3692. Delivery point
				modernization..206.Postal
			 services for market-dominant products(a)In
			 generalStrike section 3661
			 of title 39, United States Code, and insert the following:3661.Postal
				services for market-dominant products(a)General
				obligationThe Postal Service shall develop and promote adequate
				and efficient postal services with respect to its market-dominant
				products.(b)Proposed changes for market-dominant products(1)Submission of proposalIf the Postal Service determines that there should be a change in the nature of postal services
			 relating to market-dominant products that will generally affect service on
			 a nationwide or substantially nationwide basis, the Postal Service shall
			 submit a proposal to the Postal Regulatory Commission requesting an
			 advisory opinion on the change.(2)Advisory opinionUpon receipt of a proposal under paragraph (1), the Postal Regulatory Commission shall—(A)provide notice and an opportunity for public comment and a public hearing on the proposal; and(B)issue an advisory opinion not later than—(i)90 days after the date on which the Postal Regulatory Commission receives the proposal; or(ii)a date that the Postal Regulatory Commission and the Postal Service may determine jointly.(3)Response to opinionThe Postal Service shall submit to the President and to Congress a response to an advisory opinion
			 issued under paragraph (2) that includes—(A)a statement of whether the Postal Service plans to modify the proposal to address any concerns or
			 implement any recommendations made by the Commission; and(B)for any matter that the Postal Service determines not to address and any recommendation that the
			 Postal Service determines not to implement, the reasons for the
			 determination.(4)Action on proposalThe Postal Service may take action regarding a proposal submitted under paragraph (1)—(A)on or after the date on which the Postal Service submits the response required under paragraph (3);(B)on or after a date that the Postal Regulatory Commission and the Postal Service may determine
			 jointly; or(C)after the date described in paragraph (2)(B), if—(i)the Postal Regulatory Commission fails to issue an advisory opinion on or before the date described
			 in paragraph (2)(B); and(ii)the action is not otherwise prohibited under Federal law.(5)Modification of timelineAt any time, the Postal Service and the Postal Regulatory Commission may jointly redetermine a date
			 determined under paragraph (2)(B)(ii) or (4)(B).(c)Limitation(1)No changes for competitive productsNothing
				in this section shall be construed as authorizing the making of
			 changes under
				this section to the nature of service provided for competitive
			 products.(2)Hybrid changesFor a
				change that affects the nature of service provided for both
			 market-dominant
				products and competitive products, only the effect on
			 market-dominant products
				shall be subject to this
				section..(b)Technical and
			 conforming amendmentThe table of sections for chapter 36 of
			 title 39, United States Code, is amended by striking the item relating to
			 section 3661 and inserting the following:3661. Postal services for market-dominant
				products..207.Report on pilot program for use of natural gas and propane for postal trucksNot later than 180 days after the date of enactment of this Act, the Postmaster General shall
			 submit to the Committee on Homeland Security and Governmental Affairs of
			 the Senate a report on  the feasibility of a pilot program to implement
			 the use of natural gas and propane as fuels for heavy-duty over-the-road
			 trucks, in addition to natural gas-fueled vehicles already in the postal
			 fleet, as a fuel cost-saving measure.208.Capitol Complex
		post offices(a)House of
		Representatives(1)In
		generalThe Postal Service
		shall not maintain or operate more than 1 post office in the United States
		Capitol Complex, as defined in section 310(a)(3)(B) of the Legislative Branch
		Appropriations Act, 1990 (2 U.S.C. 2172(a)(3)(B)), which shall be located in a
		House Office Building.(2)Closing of
		capitol post officesThe Postal Service shall close any post
		office in the United States Capitol Complex, as defined in section 310(a)(3)(B)
		of the Legislative Branch Appropriations Act, 1990 (2 U.S.C. 2172(a)(3)(B)),
		not permitted under this subsection, without regard to the requirements under
		section 404(d) of title 39, United States Code.(b)Senate(1)In
		generalThe Sergeant at Arms and Doorkeeper of the Senate may not
		enter into, modify, or renew a contract with the Postal Service to maintain or
		operate more than 1 post office in a Senate Office Building.(2)Existing
		contractsNothing in paragraph (1) may be construed to affect a
		contract entered into by the Sergeant at Arms and Doorkeeper of the Senate and
		the Postal Service before the date of enactment of this Act.209.Lawful possession of firearms in post office parking lots(a)DefinitionsIn this section—(1)the term nonpublic area, with respect to a postal facility, means any area of the facility
			 that is—(A)accessible exclusively to authorized personnel for the performance of official postal functions, as
			 determined by the Postmaster General; and(B)not accessible to the general public;(2)the term parking lot, with respect to a post office—(A)means any  lot or structure—(i)the principal purpose of which is the parking of vehicles to allow the general public to access the
			 post office; and(ii)that is owned or leased by the Postal Service;(B)does not include street parking; and(C)does not include parking lots for other Federal facilities or Federal court facilities (as those
			 terms are defined in section 930(g)(3) of title 18, United States Code);(3)the term post office has the meaning given the term in section 404(d) of title 39, United States Code, as added by this
			 Act; and(4)the term postal facility means any facility owned or leased by the Postal Service.(b)Lawful purposeThe Postal Service shall consider the lawful carrying or storing of a firearm in a parking lot of a
			 post
			 office, in a manner not inconsistent with State or local laws and not in
			 violation of any lease for use of the parking lot or of the postal
			 facility that the parking lot serves, to be a
			 lawful purpose for purposes of section 930(d)(3) of title 18, United
			 States Code.(c)Code of Federal RegulationsThe Postal Service shall amend section 232.1 of title 39, Code of Federal Regulations, to specify
			 that—(1)an individual who is otherwise permitted to carry or store a firearm in a manner not inconsistent
			 with State
			 or local laws may carry or store a firearm in a
			 parking lot of a post office;
			 and(2)carrying or storing a firearm in a parking lot of a post office, in accordance with paragraph (1),
			 shall be
			 considered a lawful purpose under section 930(d)(3) of title 18, United
			 States Code.(d)SignageThe Postal Service shall post signage in each parking lot of a post office to communicate to the
			 general public the changes in law required under this section.(e)Rules of construction(1)In generalNothing in this section shall be construed to limit the authority of the Postmaster General to
			 establish—(A)workplace rules for employees of the Postal Service; or(B)regulations relating to nonpublic areas of postal facilities.(2)Lawful purposesNothing in this Act or an amendment made by this Act shall be construed to impose the meaning of
			 the term lawful purpose under subsection (b) with respect to any property that is not a post office or postal property.IIIPostal Service
			 revenue301.Postal rates(a)Modern rate system(1)In generalChapter 36 of title 39, United States Code, is amended by striking section 3622 and inserting the
			 following:3622.Modern rate system(a)Authority generally(1)Board of GovernorsThe Board may, acting in accordance with this section, establish, and from time to time thereafter
			 revise, a system of rates and classes for
			 market-dominant products (referred to in this section as the system), consistent with the requirements under this section.(2)No delegationThe authority under this section may not be delegated to the Postmaster General or to any other
			 individual or entity.(b)ObjectivesThe system shall be designed to achieve the following objectives, each of which shall be applied in
			 conjunction with the others:(1)To maximize incentives for the Postal Service to reduce costs and increase efficiency.(2)To create predictability and stability in rates.(3)To maintain high quality service standards established under section 3691.(4)To assure adequate revenues and maintain the financial stability of the Postal Service.(5)To establish and maintain a just and reasonable schedule for rates and classifications, however the
			 objective under this paragraph shall not be construed to prohibit the
			 Postal Service from making changes of unequal magnitude within, between,
			 or among
			 classes of mail.(6)To allocate the total institutional costs of the Postal Service appropriately between
			 market-dominant and competitive products, in accordance with regulations
			 promulgated by the Postal Regulatory Commission (referred to in this
			 section as the Commission) under section 3633.(c)FactorsIn establishing or revising the system, the Board and the Commission shall take into account—(1)the value of the mail service provided through each class or type of mail service to both the
			 sender and the recipient, including the educational, cultural, scientific,
			 and informational value;(2)the direct and indirect postal costs attributable to each class or type of mail service;(3)the effect of rate increases upon Postal Service customers;(4)the available alternative means of sending and receiving letters and other mail matter;(5)the simplicity of structure for the entire schedule and simple, identifiable relationships between
			 the rates or fees charged the various classes of mail for postal services;
			 and(6)the policies of this title as well as such other factors as the Board or the Commission determines
			 appropriate.(d)Adjustments consistent with system(1)NoticeThe Board shall provide notice of any adjustment in rates or classes proposed to be made under this
			 section that is consistent with the system then in effect—(A)not later than—(i)90 days before the implementation of any rate or class adjustment that affects all or substantially
			 all market-dominant products; and(ii)45 days before the implementation of any other rate or class adjustment; and(B)to—(i)the public, including by—(I)publication in the Federal Register; and(II)posting on the website of the Postal Service; and(ii)the Commission.(2)Public commentThe Board shall solicit and receive public comments on any proposed rate or class adjustment, and
			 shall take such comments into account in making its final determination as
			 to a rate or class adjustment.(3)Final decisionNot later than 10 days before the implementation of a rate or class adjustment, the Board shall
			 issue a final decision on the adjustment which shall—(A)be published in the Federal Register and posted on the website of the Postal Service; and(B)include an explanation responding to all relevant comments received.(4)Commission review(A)In generalAny adjustment made by the Board under this section shall be subject to review by the Commission
			 under section 3662.(B)Application of section 3662In a review described in subparagraph (A), section 3662 shall be applied by substituting Board of Governors for Postal Service where applicable.(e)Rate baseThe rates for market-dominant products in effect on the date of enactment of the Postal Reform Act of 2014, including any rates adjusted under this section on an expedited basis due to either extraordinary
			 or exceptional circumstances, shall remain in effect unless adjusted in
			 accordance with this section.(f)Limitations on rate adjustments(1)Applicability of limitationsThe limitations under this subsection shall remain in effect unless revised or eliminated under
			 subsection (g).(2)Annual limitationThere shall be an annual limitation on the percentage changes in rates for market-dominant products
			 as a whole under this section that shall be equal to the percentage change
			 in the Consumer Price Index for All Urban Consumers unadjusted for
			 seasonal variation over the most recent available 12-month period
			 preceding the date the Board provides notice of its intention to increase
			 rates.(3)Conditions(A)Classes of mailThe Board shall ensure that the annual percentage change in rates under this section for a class of
			 mail, as defined in the Domestic Mail Classification Schedule (as in
			 effect on the date of enactment of the Postal Accountability and
			 Enhancement Act), does not exceed the annual limitation under paragraph
			 (2) by more than 2 percentage points.(B)Use of unused rate adjustment authority(i)DefinitionIn this subparagraph, the term unused rate adjustment authority means the difference between—(I)the maximum amount of a rate adjustment that the Board is authorized to make in any year subject to
			 the annual limitation under paragraph (2); and(II)the amount of the rate adjustment the Board actually makes in that year.(ii)AuthoritySubject to clause (iii), the Board may use any unused rate adjustment authority for any of the 5
			 years following the year the authority occurred.(iii)LimitationsIn exercising the authority under clause (ii) in any year, the Governors—(I)may use unused rate adjustment authority from more than 1 year;(II)may use any part of the unused rate adjustment authority from any year; and(III)may not exceed the annual limitation under paragraph (2) by more than 2 percentage points.(4)Exception to annual limitationNotwithstanding the annual limitation under paragraph (2), and provided there is not sufficient
			 unused rate adjustment authority under paragraph (3)(B), rates may be
			 adjusted on an expedited basis due to either extraordinary or exceptional
			 circumstances, provided that the Commission determines, after notice and
			 opportunity for public comment, and within 90 days after any request by
			 the Board, that such adjustment is reasonable and equitable and necessary
			 to enable the Postal Service, under best practices of honest, efficient,
			 and economical management, to maintain and continue the development of
			 postal services of the kind and quality adapted to the needs of the United
			 States.(g)Adoption of revisions  to system or new system(1)Board proposalNot earlier than January 1, 2017, and as appropriate thereafter, the Board may,
			 after notice and opportunity for public comment, submit to the Commission
			 a
			 proposal for revisions to the system or a new system, consistent with the
			 objectives under subsection (b), taking into
			 account the factors under subsection (c), and which may include
			 revision or elimination of the limitations established under subsection
			 (f).(2)Final Commission actionThe Commission—(A)shall consider a proposal submitted by the Board under paragraph (1); and(B)may—(i)adopt the proposal, without modification; or(ii)reject the proposal.(h)Workshare discounts(1)DefinitionIn this subsection, the term workshare discount refers to rate discounts provided to mailers for the presorting, prebarcoding, handling, or
			 transportation of mail, as further defined by the Board in accordance with
			 subsection
			 (a).(2)ScopeThe Board shall ensure that such discounts do not exceed the cost that the Postal Service avoids as
			 a result of workshare activity, unless—(A)the discount is—(i)associated with a new postal service, a change to an existing postal service, or with a new work
			 share initiative related to an existing postal service; and(ii)necessary to induce mailer behavior that furthers the economically efficient operation of the
			 Postal Service and the portion of the discount in excess of the cost that
			 the Postal Service avoids as a result of the workshare activity will be
			 phased out over a limited period of time;(B)the amount of the discount above costs avoided—(i)is necessary to mitigate rate shock; and(ii)will be phased out over time;(C)the discount is provided in connection with a category of mail consisting exclusively of mail
			 matter of educational, cultural, scientific, or informational value; or(D)reduction or elimination of the discount would—(i)impede the efficient operation of the Postal Service;(ii)lead to a loss of volume in the affected category of mail and reduce the aggregate contribution to
			 the institutional costs of the Postal Service from the category subject to
			 the discount below what it otherwise would have been if the discount had
			 not been reduced or eliminated; or(iii)result in a further increase in the rates paid by mailers not able to take advantage of the
			 discount.(3)NoticeWhenever a workshare discount is established, the Board shall ensure that the notice provided under
			 subsection (d)(1) includes—(A)the reasons for establishing the discount;(B)the data, economic analyses, and other information relied on by the Board to justify the rate; and(C)a certification that the discount will not adversely affect rates or services provided to users of
			 postal services who do not take advantage of the discount rate.(i)Negotiated service agreementsThe Board shall ensure that any agreement between the Postal Service and a mailer that adjusts
			 rates or classes in a manner that is specific to the mailer—(1)is available on public and reasonable terms to similarly situated mailers;(2)either—(A)improves the net financial position of the Postal Service through reducing Postal Service costs or
			 increasing the overall contribution to the institutional costs of the
			 Postal Service taking into account changes in volume and revenues from
			 mailers ineligible for the agreement; or(B)enhances the performance of mail preparation, processing, transportation, or other functions; and(3)does not cause—(A)unfair competitive advantage for the Postal Service or mailers eligible for the agreement; or(B)unreasonable disruption to the volume or revenues of other mailers ineligible for the agreement.(j)Consideration of prior Commission decisionsIn making any determination under this section, including the construction and interpretation of
			 the terms used in this section, the Board shall give consideration to
			 decisions of the Commission made prior to the date of enactment of the Postal Reform Act of 2014, and shall include an explanation of any deviation from such decisions in the notice required
			 under subsection (d)(1)..(2)Technical and conforming amendmentThe table of sections for chapter 36 of title 39, United States Code, is amended by striking the
			 item relating to section 3622 and inserting the following:3622. Modern rate system..(b)Repeal of rate preferences for qualified political committeesSection 3626 of title 39, United States Code, is amended—(1)by striking subsection (e);(2)by redesignating subsections (f), (g), and (h) as subsections (e), (f), and (g), respectively;(3)by redesignating subsections (j) through (n) as subsections (h) through (l), respectively; and(4)in subsection (h), as redesignated by paragraph (3)—(A)in paragraph (1)(D), by striking subsection (m)(2) and inserting subsection (k)(2); and(B)in paragraph (3)(B), by striking subsection (m) and inserting subsection (k).(c)Standard Post(1)DefinitionIn this subsection, the term covered package means a Standard Post package that—(A)originates and destinates within the same State; and(B)destinates in a community that is not served by regular overland transportation from the community
			 in which the shipment originates.(2)Temporary standard post pricingNotwithstanding section 3642 of title 39, United States Code, during the period beginning on the
			 date of enactment of this Act and ending on the date on which the
			 Commission issues an order resolving the proceeding described
			 in paragraph (3)(B), the Postal Service shall deliver covered packages at
			 the rates that were applicable to Standard Post on January 27, 2013.(3)Commission study and proceeding(A)StudyThe Commission shall conduct a study to determine—(i)the extent to which the Postal Service exercises monopoly power and the extent to which delivery
			 services are reasonably available from a private carrier with respect to
			 the delivery of covered packages; and(ii)the extent to which there are communities for which the Postal Service exercises monopoly power for
			 the delivery of items shipped by Standard Post or for which delivery
			 services are not reasonably available for such items.(B)ProceedingThe Commission shall initiate a proceeding under section 3642 of title 39, United States Code, to
			 determine whether covered packages and any other packages identified under
			 subparagraph (A)(ii), if considered as a single product, would constitute
			 a market dominant product or a competitive product.(C)RatesIf the Commission determines in the proceeding under subparagraph (B) that covered packages
			 constitute a market dominant product, the rates for covered packages shall
			 be as provided in paragraph (2) until adjusted in accordance with the
			 procedures under section 3622 of title 39, United States Code, applicable
			 to market dominant products.(D)InformationThe Postal Service shall provide the Commission with such information as may, in the judgment of
			 the Commission, be necessary in order for the Commission to conduct its
			 study and proceeding under this paragraph.302.Nonpostal
			 services(a)Authorization
			 of new nonpostal services(1)In
			 generalSection 404 of title 39, United States Code, as amended by this Act, is
			 amended—(A)in subsection
			 (a)—(i)by
			 redesignating paragraphs (6) through (8) as paragraphs (7) through (9),
			 respectively; and(ii)by
			 inserting after paragraph (5) the following:(6)on and after the
				date of enactment of the Postal Reform Act of 2014, except as provided in subsection (e) and subject to subsection (h)—(A)to provide other
				services that are not postal services, if the provision of such
				services—(i)uses the
				processing, transportation, delivery, retail network, or technology
			 of the
				Postal Service;(ii)is consistent
				with the public interest and demonstrated likely public demand
				for—(I)the Postal
				Service, rather than another entity, to provide the services; or(II)the Postal
				Service, in addition to or in partnership with another entity, to
			 provide the
				services;(iii)would not
				create unfair competition with the private sector, taking into
			 consideration
				the extent to which the Postal Service will not, either by legal
			 obligation or
				voluntarily, comply with any State or local laws or requirements
			 generally applicable
				to the provision of such services;(iv)does not
				unreasonably interfere with or detract from the value of postal
			 services,
				including—(I)the cost and
				efficiency of postal services; and(II)access to postal
				retail service;(v)will be
				undertaken in accordance with all Federal laws and regulations
			 applicable to the
				provision of such services; and(vi)is reasonably expected to improve the net financial position of the Postal Service, based on
				a market analysis conducted by or on behalf of the Postal
				Service; and(B)to classify a
				service provided under subparagraph (A) as an experimental product
			 subject to
				section
				3641;;(B)in subsection
			 (e)(1), by inserting and that was offered by the Postal Service on the
			 date of enactment of the Postal Reform Act of 2014 after 102(5); and(C)by adding at the
			 end the following:(g)Treatment of new nonpostal servicesFor purposes of
				chapters 20 and 36 of this title, nonpostal services provided under
			 subsection
				(a)(6) shall be treated as competitive
				products.(h)Federal regulation of new nonpostal servicesThe Postal Service shall ensure that any nonpostal service provided under subsection (a)(6) that is
			 otherwise subject to the jurisdiction and regulation of a Federal
			 regulatory agency remains subject to the jurisdiction and regulation of
			 the Federal regulatory  agency notwithstanding the fact that the nonpostal
			 service is provided by the Postal Service..(2)ComplaintsSection
			 3662(a) of title 39, United States Code, is amended by inserting
			 404(a)(6), after 403(c),.(3)Market
			 analysisDuring the 5-year period beginning on the date of
			 enactment of this Act, not later than 7 days after the date on which any
			 market
			 analysis conducted under section 404(a)(6)(A)(vi) of title 39,
			 United States Code, as amended by this section, is completed, the Postal
			 Service shall submit a copy of the market analysis to—(A)the Commission;(B)the Committee on Homeland
			 Security and Governmental Affairs of the Senate; and(C)the Committee on Oversight
			 and Government Reform of the House of Representatives.(b)Governmental
			 servicesSection 411 of title 39, United States Code, is
			 amended—(1)in the second
			 sentence, by striking this section and inserting this
			 subsection;(2)by striking Executive agencies and inserting (a) Federal Government.—Executive agencies; and(3)by adding at the
			 end the following:(b)State, local, and tribal governments(1)Authority of Postal ServiceThe Postal Service is
				authorized to furnish property and services to States, local
			 governments, and
				tribal governments, under such terms and conditions, including the
			 possibility for reimbursement,
				as the Postal Service and the applicable State, local government,
			 or tribal
				government shall determine appropriate.(2)DefinitionsFor purposes of this
				subsection—(A)the term local government
				means—(i)a county, municipality, city, town,
				township, local public authority, school district, special
			 district, intrastate
				district, council of governments, or regional or interstate
			 government
				entity;(ii)an agency or instrumentality of an
				entity described in clause (i); or(iii)a rural community, an
				unincorporated town or village, or an instrumentality of a rural
			 community or
				an unincorporated town or village;(B)the term State includes
				the District of Columbia, the Commonwealth of Puerto Rico, the
			 United States
				Virgin Islands, Guam, American Samoa, the Commonwealth of the
			 Northern Mariana
				Islands, and any other territory or possession of the United
			 States; and(C)the term tribal
				government means the government of an Indian tribe, as that term is
				defined in section 4(e) of the Indian Self-Determination Act (25
			 U.S.C.
				450b(e)).(c)ReportThe Postal
				Service shall submit to the Postal Regulatory Commission, together
			 with the
				report required under section 3652, a report that details the costs
			 and
				revenues of the property and services furnished by the Postal
			 Service under this
				section during the period covered by the report required under
			 section 3652.(d)Reimbursement determinationIn determining
				the possibility for reimbursement under subsections (a) and (b),
			 the Postal Service shall ensure
				that each property or service furnished under such subsections
			 covers its costs
				attributable, as that term is defined in section
				3631(b)..(c)Conforming
			 amendments(1)Section
			 404(e) of title 39Section
			 404(e) of title 39, United States Code, is amended—(A)by striking (e)(1) In this and inserting the following:(e)Previously offered nonpostal services(1)DefinitionIn this;(B)in paragraph (2), by striking (2) Nothing and inserting the following:(2)Eligible nonpostal servicesNothing;(C)in paragraph (3)—(i)by striking (3) Not and inserting the following:(3)Review of nonpostal servicesNot; and(ii)by moving subparagraphs (A) and (B) 2 ems to the right;(D)in paragraph (4), by striking (4) Any and inserting the following:(4)TerminationAny; and(E)by striking paragraph (5)
			 and inserting the following:(5)DesignationEach nonpostal service authorized
				under this subsection shall be designated as market-dominant or
			 competitive
				based on the designation of the nonpostal service in the Mail
			 Classification
				Schedule as in effect on the date of enactment of the
				Postal Reform Act of 2014.(6)Rule of constructionNothing in this subsection shall be
				construed to prevent the Postal Service from providing nonpostal
			 services under subsection
				(a)(6)..(2)Section 3641 of
			 title 39Section 3641 of title 39, United States Code, is
			 amended—(A)in subsection
			 (b)(1), by inserting (or the appropriate consumers in the case of
			 nonpostal services) after users;(B)in the first
			 sentence of subsection (b)(3), by striking section 3642(b)(1)
			 and inserting sections 404(g) and 3642(b)(1);(C)in the second
			 sentence of subsection (b)(3), by striking section 3633(3) and
			 inserting section 3633(a)(3);(D)in subsection
			 (e)(1), by striking $10,000,000 and inserting
			 $50,000,000; and(E)in subsection
			 (e)(2), by striking $50,000,000 and inserting
			 $100,000,000.(3)Technical and
			 conforming amendmentsSection 2003(b)(1) of title 39, United
			 States Code, is amended by striking postal and nonpostal
			 services and inserting postal services, nonpostal services
			 authorized under section 404(e), and property and services authorized
			 under
			 section 411,.303.Shipping of
			 wine, beer, and distilled spirits(a)Mailability(1)Nonmailable
			 articlesSection 1716(f) of title 18, United States Code, is
			 amended by striking mails and inserting mails, except to
			 the extent that the mailing is allowable under section 3001(p) of title
			 39.(2)Application of
			 lawsSection 1161 of title 18, United States Code, is amended by
			 inserting , and, with respect to the mailing of distilled spirits, wine,
			 or malt beverages (as those terms are defined in section 117 of the
			 Federal
			 Alcohol Administration Act (27 U.S.C. 211)), is in conformity with section
			 3001(p) of title 39 after Register.(b)RegulationsSection
			 3001 of title 39, United States Code, is amended by adding at the end the
			 following:(p)(1)In this subsection, the
				terms distilled spirits, wine, and malt
				beverage have the same meanings as in section 117 of the Federal
				Alcohol Administration Act (27 U.S.C. 211).(2)Distilled spirits, wine, or malt
				beverages shall be considered mailable if mailed—(A)in accordance with the laws and
				regulations of—(i)the State, territory, or district
				of the United States where the sender or duly authorized agent
			 initiates the
				mailing; and(ii)the State, territory, or district
				of the United States where the addressee or duly authorized agent
			 takes
				delivery; and(B)to an addressee who is at least 21
				years of age—(i)who provides a signature and
				presents a valid, government-issued photo identification upon
			 delivery;
				or(ii)the duly authorized agent of
				whom—(I)is at least 21 years of age; and(II)provides a signature and presents a
				valid, government-issued photo identification upon delivery.(3)The Postal Service shall prescribe
				such regulations as may be necessary to carry out this
				subsection..(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 earlier of—(1)the date on which
			 the Postal Service issues regulations under section 3001(p) of title 39,
			 United
			 States Code, as amended by this section; and(2)the date that is 120 days after
			 the date of enactment of this Act.(d)No preemption of State, local, or tribal laws prohibiting deliveries, shipments, or salesNothing in this section, the amendments made by this section, or any regulation promulgated under
			 this section or the amendments made by this section, shall be construed to
			 preempt, supersede, or otherwise limit or restrict any State, local, or
			 tribal law that prohibits or regulates the delivery, shipment, or sale of
			 distilled spirits, wine, or malt beverages (as those terms are defined in
			 section 117 of the Federal
			 Alcohol Administration Act (27 U.S.C. 211)).IVPostal Service
			 governance401.Board of
			 Governors of the Postal Service(a)Board of
			 GovernorsTitle 39, United States Code, is amended by striking
			 section 202 and inserting the following:202.Board of
				Governors(a)In
				generalThe exercise of the power of the Postal Service shall be
				directed by a Board of Governors composed of 9 members appointed in
			 accordance
				with this section, each of whom shall be a voting member of the
			 Board.(b)Membership(1)CompositionThe
				Board shall be composed of—(A)the Postmaster
				General; and(B)8 members, to be
				known as Governors, who shall be appointed by the President, by and
			 with the
				advice and consent of the Senate.(2)AffiliationNot
				more than 4 of the Governors may be members of any 1 political
			 party.(3)ChairpersonThe
				Governors shall elect a Chairperson from among the members  of
				the Board.(c)Qualifications(1)In
				generalThe Governors shall represent the public interest
				generally, and shall be chosen solely on the basis of experience in
			 public
				service, law, or accounting, or on a demonstrated ability to manage
				organizations or corporations (in either the public or private
			 sector) of
				substantial size.(2)No specific
				interestA Governor may not be a representative of a specific
				interest using the Postal Service.(3)Initial
				appointmentsAt least 1 of the Governors who is appointed to
				fill a position that is vacant on the date of enactment of the
				Postal Reform Act of 2014
				shall, in addition to the qualifications set forth in paragraph
			 (1), be
				appointed based on the demonstrated ability of that individual to
			 manage and
				improve financially troubled organizations.(d)RemovalA
				Governor may be removed only for cause.(e)Compensation(1)SalaryEach
				Governor shall receive a salary of $30,000 each year, plus $300 for
			 each day,
				for not more than 42 days, on which the Governor attends a meeting
			 of the
				Board. Nothing in this paragraph shall be construed to limit the
			 number of days
				of meetings each year to 42 days.(2)Reimbursement
				for meetingsEach Governor shall be reimbursed for travel and
				reasonable expenses incurred in attending meetings of the Board.(f)Terms(1)In
				generalEach Governor shall serve for a term of 7 years.(2)VacanciesA
				Governor appointed to fill a vacancy occurring before the
			 expiration of the
				term to which the predecessor of that Governor was appointed shall
			 serve for the remainder of that term.(3)Continuation of
				serviceA Governor may continue to serve after the expiration of
				the term of that Governor until a successor has been appointed,
			 except that a
				Governor may not continue to serve for more than 1 year after the
			 date on which
				the term of that Governor would have otherwise expired.(4)LimitA
				Governor may serve for not more than 2 terms.(g)Postmaster
				general(1)Appointment and
				removalThe Governors shall appoint and shall have the power to
				remove the Postmaster General.(2)Pay and term of
				serviceThe pay and term of service of the Postmaster General
				shall be determined by the Governors.(h)Deputy
				postmaster general(1)Appointment and
				removalThe Governors and the Postmaster General shall appoint
				and shall have the power to remove the Deputy Postmaster General.(2)PayThe
				pay of the Deputy Postmaster General shall be determined by the
				Governors.(3)Term of
				serviceThe term of service of the Deputy Postmaster General
				shall be determined by the Governors and the Postmaster General.(i)Executive
				committee(1)Authority to
				establishThe Board, by a vote of a majority of its members, may
				establish an Executive Committee of the Board, consistent with
			 paragraph
				(2).(2)Board
				membership and responsibilitiesIf established by the Board, the
				Executive Committee shall—(A)be composed of
				the Chairperson of the Board and 2 additional Governors designated
			 by the
				Board, except that not more than 2 members of the Executive
			 Committee may be
				members of any 1 political party;(B)develop and
				oversee implementation of strategies and measures to ensure the
			 long-term
				financial solvency of the Postal Service;(C)develop and
				oversee the implementation of the financial plan and budget
			 required under
				section 403 of the Postal Reform Act of 2014 and updates to the financial plan
				and budget;(D)make
				recommendations to the Board regarding aspects of postal
			 operations; and(E)assume such other
				responsibilities as the Board determines appropriate.(3)Quorum2
				members of the Executive Committee shall constitute a quorum for
			 the
				transaction of business by the Executive Committee.(4)TerminationThe
				Executive Committee may be terminated by a vote of the majority of
			 the members
				of the
				Board..(b)Procedures of
			 the boardSection 205(c) of title 39, United States Code, is
			 amended by striking 6 members and inserting 5
			 members.(c)Incumbents;
			 implementation(1)IncumbentsAn
			 individual serving as a Governor on the Board of Governors of the Postal
			 Service (referred to in this subsection as a Governor) on the date
			 of enactment of this Act may continue to serve as a Governor until the
			 expiration of the term of that Governor.(2)Implementation
			 of membership reduction(A)In
			 generalOne
			 of the 2 positions as a Governor for which the term is scheduled to expire
			 on
			 December 8, 2014, shall not be filled after the position becomes vacant.(B)Preference for
			 abolishing vacant positionIf 1 of the 2 positions referred to in subparagraph (A) is vacant on the date of enactment of this
			 Act,
			 that
			 vacant position shall be the position that is not filled, as required
			 under
			 such subparagraph.(d)Conforming
			 AmendmentsTitle 39, United States Code, is amended—(1)in section
			 102(3)—(A)by striking
			 9 and inserting 8; and(B)by striking
			 202(a) and inserting 202(b)(1)(C); and(2)in section
			 203—(A)by striking
			 202(c) and inserting 202(g); and(B)by striking
			 202(d) and inserting 202(h).402.Strategic
			 Advisory Commission on Postal Service Solvency and Innovation(a)Establishment(1)In
			 generalThere is established in the executive branch a Strategic
			 Advisory Commission on Postal Service Solvency and Innovation (referred to
			 in
			 this section as the Advisory Commission).(2)IndependenceThe
			 Advisory Commission shall not be subject to the supervision of the Board
			 of
			 Governors of the Postal Service (referred to in this section as the Board
			 of Governors), any Executive Committee established under section 202(i) of title 39, United States Code, the
			 Postmaster General, or any other officer or employee
			 of the Postal Service.(b)PurposeThe
			 purpose of the Advisory Commission is to—(1)provide
			 strategic guidance to the President, Congress, the Board of Governors, the
			 Postmaster General, and the Chief Innovation Officer on enhancing the
			 long-term solvency of the Postal Service;
			 and(2)foster
			 innovative thinking to address the challenges facing the Postal Service
			 without unfairly competing with the private sector.(c)Membership(1)CompositionThe
			 Advisory Commission shall be composed of 7 members, of whom—(A)3 members shall
			 be appointed by the President, who shall designate 1 member appointed
			 under
			 this subparagraph to serve as Chairperson of the Advisory Commission;
			 and(B)1 member shall be
			 appointed by each of—(i)the
			 majority leader of the Senate;(ii)the minority
			 leader of the Senate;(iii)the Speaker of
			 the House of Representatives; and(iv)the minority
			 leader of the House of Representatives.(2)QualificationsMembers
			 of the Advisory Commission shall have—(A)recognized and significant experience in such fields as business, technology, and public
			 administration;(B)a documented record of 
			 innovative thinking;(C)familiarity with
			 new and emerging technologies; and(D)experience with
			 revitalizing organizations, corporations, or communities that experienced
			 significant financial challenges or
			 other challenges.(3)Incompatible
			 officesAn individual who is appointed to the Advisory Commission
			 may not serve as an elected official or an officer or employee of the
			 Federal
			 Government while serving as a member of the Advisory Commission, except in
			 the
			 capacity of that individual as a member of the Advisory Commission.(4)Deadline for
			 appointmentEach member of the Advisory Commission shall be
			 appointed not later than 60 days after the date of enactment of this
			 Act.(5)Meetings;
			 quorum; vacancies(A)MeetingsThe
			 Advisory Commission shall meet at the call of the Chairperson or a
			 majority of
			 the members of the Advisory Commission.(B)Quorum4
			 members of the Advisory Commission shall constitute a quorum.(C)VacanciesAny
			 vacancy in the Advisory Commission shall not affect the powers of the
			 Advisory
			 Commission, but shall be filled as soon as practicable in the same manner
			 in
			 which the original appointment was made.(d)Duties and
			 powers(1)DutiesThe
			 Advisory Commission shall—(A)study matters
			 that the Advisory Commission determines are necessary and appropriate to
			 develop a strategic blueprint for the long-term solvency of the Postal
			 Service,
			 including—(i)the
			 financial, operational, and structural condition of the Postal Service;(ii)alternative
			 strategies and business models that the Postal Service could adopt;(iii)opportunities
			 for additional postal and nonpostal services that the Postal
			 Service could offer;(iv)the comparative postal practices of other countries, including innovative
			 products and services that postal services in other countries have
			 offered, including
			 services that respond to the increasing use of electronic means of
			 communication, and different approaches to mail delivery that other
			 countries have adopted;(v)the
			 governance and organizational and management structures  of the Postal
			 Service; and(vi)efforts by the Postal Service to recruit and retain a workforce, particularly in rural areas,
			 capable of meeting the strategic needs of the Postal Service regarding
			 innovation, nationwide service standards, and nationwide delivery
			 schedules; and(B)submit the report
			 required under subsection (h).(2)HearingsThe
			 Advisory Commission may hold such hearings, take such testimony, and
			 receive
			 such evidence as is necessary to carry out this section.(3)Access to
			 informationThe Advisory Commission may secure directly from the
			 Postal Service, the Board of Governors, the Postal Regulatory Commission,
			 and
			 any other Federal department or agency such information as the Advisory
			 Commission considers necessary to carry out this section. Upon request of
			 the
			 Chairperson of the Advisory Commission, the head of the department or
			 agency
			 shall furnish the information described in the preceding sentence to the
			 Advisory Commission.(e)Applicability of lawsThe Federal Advisory Committee Act (5 U.S.C. App)  and section 552a of title 5, United States Code
			 (commonly known as the Privacy Act of 1974) shall apply to the Advisory Commission.(f)Assistance from Federal agencies(1)Postal ServiceThe Postmaster General shall provide to the Advisory Commission administrative support and other
			 services for the performance of the functions of the Advisory Commission.(2)Other departments and agenciesAn agency of the Federal Government may provide to the Advisory Committee such	       services,
			 funds, facilities, staff, and other support services that the agency
			 determines to be advisable or is otherwise authorized under law.(g)Personnel
			 matters(1)Advisory
			 Commission members(A)Compensation of
			 membersEach member of the Advisory Commission shall be
			 compensated at a rate equal to the daily equivalent of the annual rate of
			 basic
			 pay prescribed for level IV of the Executive Schedule under section 5315
			 of
			 title 5, United States Code, for each day during which the member is
			 engaged in
			 the actual performance of the duties of the Advisory Commission.(B)Travel
			 expensesEach member of the Advisory Commission shall be allowed
			 travel expenses, including per diem in lieu of subsistence, at the rate
			 authorized for employees serving intermittently in the Government service
			 under
			 section 5703 of title 5, United States Code, while away from home or
			 regular
			 place of business in the performance of services for the Advisory
			 Commission.(2)Staff(A)Appointment and
			 compensationThe Chairperson, in accordance with rules agreed
			 upon by the Advisory Commission, shall appoint and fix the compensation of
			 an
			 executive director and such other personnel as may be necessary to enable
			 the
			 Advisory Commission to carry out the functions of the Advisory Commission,
			 without regard to the provisions of title 5, United States Code, governing
			 appointments in the competitive service, and without regard to the
			 provisions
			 of chapter 51 and subchapter III of chapter 53 of such title relating to
			 classification of positions and General Schedule pay rates, except that a
			 rate
			 of pay fixed under this subparagraph may not exceed the annual rate of
			 basic
			 pay prescribed for level V of the Executive Schedule under section 5316 of
			 title 5, United States Code.(B)DetaileesAny
			 Federal employee, including an employee of the Postal Service, may be
			 detailed
			 to the Advisory Commission without reimbursement, and such detail shall be
			 without interruption or loss of the civil service rights, status, or
			 privilege
			 of the employee.(h)Strategic
			 blueprint for long-term solvency(1)In
			 generalNot later than 9 months after the date of enactment of
			 this Act, the Advisory Commission shall submit a report that contains a
			 strategic blueprint for the long-term solvency of the Postal Service to—(A)the
			 President;(B)the Committee on
			 Homeland Security and Governmental Affairs of the Senate;(C)the Committee on
			 Oversight and Government Reform of the House of Representatives;(D)the Board of
			 Governors; and(E)the Postmaster
			 General.(2)ContentsThe
			 strategic blueprint contained in the report submitted under paragraph (1)
			 shall
			 include—(A)an assessment of
			 the business model of the Postal Service as of the date on which the
			 report is
			 submitted;(B)an assessment of
			 potential future business models for the Postal Service, including an
			 evaluation of the appropriate balance between—(i)necessary
			 reductions in costs and services; and(ii)additional
			 opportunities for growth and revenue;(C)a strategy for
			 addressing significant current and future liabilities;(D)identification of
			 opportunities for further reductions in costs;(E)identification of
			 opportunities for new and innovative products and services;(F)a strategy for
			 future growth;(G)a vision of how
			 the Postal Service will operate in a sustainable manner 20 years after the
			 date
			 of enactment of this Act;(H)a strategy for ensuring that the Postal Service has a sufficient workforce to meet all of its needs
			 and comply with applicable legal requirements; and(I)recommendations
			 for any legislative changes necessary to implement the strategic blueprint
			 described in this paragraph.(i)Study and
			 strategic plan on interagency agreements for post offices(1)Duties of
			 Advisory Commission(A)Study(i)In
			 generalThe Advisory Commission shall conduct a study concerning
			 the advisability of the Postal Service entering into interagency
			 agreements
			 with Federal, State, and local agencies, with respect to post offices,
			 that—(I)streamline and
			 consolidate services provided by Federal, State, and local agencies;(II)decrease the
			 costs incurred by Federal agencies in providing services to the general
			 public;
			 and(III)improve the
			 efficiency and maintain the customer service standards of the Federal,
			 State,
			 and local agencies.(ii)Clarification
			 of interagency agreementsThe study under clause (i) shall
			 include consideration of the advisability of the Postal Service entering
			 into
			 an interagency agreement with Federal
			 agencies responsible for providing services to the general public.(B)FindingsThe
			 Advisory Commission shall—(i)not
			 later than 9 months after the date of enactment of this Act, submit to the
			 Postal Service the findings of the study conducted under subparagraph (A);
			 and(ii)incorporate the
			 findings described in clause (i) into the strategic blueprint required
			 under
			 subsection (h).(2)Postal Service
			 strategic plan(A)In
			 generalNot later than 6 months after the date on which the
			 Advisory Commission submits to the Postal Service the findings under
			 paragraph
			 (1)(B), the Postal Service shall submit a nonbinding strategic plan for
			 entering into
			 interagency agreements concerning post offices to—(i)the
			 Committee on Homeland Security and Governmental Affairs of the Senate;
			 and(ii)the Committee on
			 Oversight and Government Reform of the House of Representatives.(B)LimitationsThe
			 strategic plan submitted under subparagraph (A) shall be consistent with
			 public
			 interest and demand.(C)Cost savings
			 projectionsThe strategic plan submitted under subparagraph (A)
			 shall include, for each proposed interagency agreement, a projection of
			 cost
			 savings to be realized by the Postal Service and by any other Federal
			 agency
			 that is a party to the agreement.(j)Termination of
			 the commissionThe Advisory Commission shall terminate on the earlier of—(1)the date that is 60 days after the later of—(A)the date on which
			 the Advisory Commission submits the report on the strategic blueprint for
			 long-term solvency under subsection (h); or(B)the date on which
			 the Advisory Commission submits the findings on interagency agreements for
			 post
			 offices under subsection (i); or(2)the date that is 1 year after the date of enactment.(k)Authorization
			 of appropriationsThere are authorized to be appropriated out of
			 the Postal Service Fund a total of not more than $3,000,000 for fiscal
			 years 2014 and 2015.403.Long-term
			 solvency plan; annual financial plan and budget(a)DefinitionsIn
			 this section—(1)the term
			 Board of Governors means the Board of Governors of the Postal
			 Service;(2)the term
			 long-term solvency plan means the plan required to be submitted by
			 the Postmaster General under subsection (b)(1); and(3)the term
			 solvency means the ability of the Postal Service to pay debts and
			 meet expenses, including the ability to perform maintenance and repairs,
			 make
			 investments, and maintain financial reserves, as necessary to fulfill the
			 requirements under, and comply with the policies of, title 39, United
			 States
			 Code, and other obligations of the Postal Service.(b)Plan for the
			 long-term solvency of the Postal Service(1)Solvency plan
			 required(A)In
			 generalNot later than the date described in subparagraph (B),
			 the Postmaster General shall submit to the Board of Governors a plan
			 describing
			 the actions the Postal Service intends to take to achieve long-term
			 solvency.(B)DateThe
			 date described in this subparagraph is the later of—(i)the
			 date that is 90 days after the date of enactment of this Act; and(ii)the earliest
			 date as of which the Board of Governors has the number of members required
			 for
			 a quorum.(2)ConsiderationsThe
			 long-term solvency plan shall take into account—(A)the legal
			 authority of the Postal Service;(B)changes in the
			 legal authority and responsibilities of the Postal Service under this Act
			 and
			 the amendments made by this Act;(C)any cost savings
			 that the Postal Service anticipates will be achieved through negotiations
			 with
			 employees of the Postal Service;(D)projected changes
			 in mail volume;(E)the impact of any
			 regulations that the Postal Service is required to promulgate under
			 Federal
			 law;(F)projected changes
			 in the number of employees needed to carry out the responsibilities of the
			 Postal Service; and(G)the long-term
			 capital needs of the Postal Service, including the need to maintain,
			 repair,
			 and replace facilities and equipment.(3)Review and
			 submission to Congress(A)ReviewUpon
			 receipt of the long-term solvency plan, the Board of Governors shall
			 review the
			 long-term solvency plan and may request that the Postmaster General make
			 changes to the long-term solvency plan.(B)Submission to
			 CongressNot later than 60 days after initial receipt of the
			 long-term solvency plan, the Board of Governors shall provide a copy of
			 the
			 long-term solvency plan to the Committee on Homeland Security and
			 Governmental
			 Affairs of the Senate and the Committee on Oversight and Government Reform
			 of
			 the House of Representatives, together with a letter indicating whether
			 and in
			 what respects the Board of Governors agrees or disagrees with the measures
			 set
			 out in the long-term solvency plan.(4)Updates(A)Annual updates
			 requiredThe Postmaster General shall update and submit to the
			 Board of Governors the long-term solvency plan not less frequently than
			 annually for 5 years after the date of enactment of this Act.(B)Review by Board
			 of GovernorsThe Board of Governors shall review and submit to
			 Congress the updates under this paragraph in accordance with paragraph
			 (3).(c)Annual
			 financial plan and budget(1)In
			 generalFor each of the first 5 full fiscal years after the date
			 of enactment of this Act, not later than August 1 of the preceding fiscal
			 year,
			 the Postmaster General shall submit to the Board of Governors a financial
			 plan
			 and budget for the fiscal year that is consistent with the goal of
			 achieving
			 the long-term solvency of the Postal Service.(2)Contents of
			 financial plan and budgetThe financial plan and budget for a
			 fiscal year shall—(A)promote the
			 financial stability of the Postal Service and provide for progress towards
			 the
			 long-term solvency of the Postal Service;(B)include the
			 annual budget program of the Postal Service under section 2009 of title
			 39,
			 United States Code, and the plan of the Postal Service commonly referred
			 to as
			 the Integrated Financial Plan;(C)describe lump-sum
			 expenditures by all categories traditionally used by the Postal Service;(D)describe capital
			 expenditures, together with a schedule of projected capital commitments
			 and
			 cash outlays of the Postal Service, and proposed sources of funding;(E)contain estimates
			 of overall debt (both outstanding and expected to be incurred);(F)contain cash flow
			 and liquidity forecasts for the Postal Service at such intervals as the
			 Board
			 of Governors may require;(G)include a
			 statement describing methods of estimations and significant assumptions;
			 and(H)address any other
			 issues that the Board of Governors considers appropriate.(3)Process for
			 submission and approval of financial plan and budget(A)DefinitionIn
			 this paragraph, the term covered recipient means—(i)the
			 Postmaster General;(ii)the
			 President;(iii)the Committee
			 on Homeland Security and Governmental Affairs of the Senate; and(iv)the Committee on
			 Oversight and Government Reform of the House of Representatives.(B)Review by the
			 Board of Governors(i)In
			 generalUpon receipt of a financial plan and budget under
			 paragraph (1), the Board of Governors shall promptly review the financial
			 plan
			 and budget.(ii)Additional
			 informationIn conducting the review under this subparagraph, the
			 Board of Governors may request any additional information it considers
			 necessary and appropriate to carry out the duties of the Board of
			 Governors.(C)Approval of
			 financial plan and budget submitted by the Postmaster GeneralIf
			 the Board of Governors determines that the financial plan and budget for a
			 fiscal year received under paragraph (1) meets the requirements under
			 paragraph
			 (2) and otherwise adequately addresses the financial situation of the
			 Postal
			 Service—(i)the
			 Board of Governors shall approve the financial plan and budget and submit
			 a
			 notice of approval to each covered recipient; and(ii)the Postmaster
			 General shall submit the annual budget program for the relevant fiscal
			 year to
			 the Office of Management and Budget in accordance with section 2009 of
			 title
			 39, United States Code.(D)Disapproval of
			 financial plan and budget submitted by the Postmaster General(i)In
			 generalIf the Board of Governors determines that the financial
			 plan and budget for a fiscal year under paragraph (1) does not meet the
			 requirements under paragraph (2) or is otherwise inadequate in addressing
			 the
			 financial situation of the Postal Service, the Board of Governors shall—(I)disapprove the
			 financial plan and budget;(II)submit to each
			 covered recipient a statement that describes the reasons for the
			 disapproval;(III)direct the
			 Postmaster General to appropriately revise the financial plan and budget
			 for
			 the Postal Service; and(IV)submit the
			 revised financial plan and budget to each covered recipient.(ii)Submission to
			 Office of Management and BudgetUpon receipt of a revised
			 financial plan and budget under clause (i)(IV), the Postmaster General
			 shall
			 submit the annual budget program for the relevant fiscal year to the
			 Office of
			 Management and Budget in accordance with section 2009 of title 39, United
			 States Code.(E)Deadline for
			 transmission of financial plan and budget by Board of
			 GovernorsNotwithstanding any other provision of this paragraph,
			 not later than September 30 of the fiscal year that precedes each fiscal
			 year
			 for which a financial plan and budget is required under paragraph (1), the
			 Board of Governors shall submit to each
			 covered recipient—(i)a notice of approval under subparagraph (C)(i); or(ii)an approved financial plan and budget for the fiscal year
			 under subparagraph (D)(i)(IV).(F)Revisions to
			 financial plan and budget(i)Permitting
			 Postmaster General to submit revisionsThe Postmaster General may
			 submit proposed revisions to the financial plan and budget for a fiscal
			 year to
			 the Board of Governors at any time during that fiscal year.(ii)Process for
			 review, approval, disapproval, and Postmaster General actionThe
			 procedures described in subparagraphs (B) through (E) shall apply with
			 respect
			 to a proposed revision to a financial plan and budget in the same manner
			 as
			 such procedures apply with respect to the original financial plan and
			 budget.(d)Assumptions
			 based on current lawIn preparing the long-term solvency plan or
			 an annual financial plan and budget required under this section, the
			 Postal
			 Service shall base estimates of revenues and expenditures on Federal law
			 as in
			 effect at the time of the preparation of the long-term solvency plan or
			 the
			 financial plan and budget.404.Chief
			 Innovation Officer; innovation strategy(a)Chief
			 Innovation Officer(1)In
			 generalChapter 2 of title 39, United States Code, is
			 amended by adding at the end the following:209.Chief
				innovation officer(a)EstablishmentThere
				shall be in the Postal Service a Chief Innovation Officer appointed
			 by the
				Postmaster General.(b)QualificationsThe
				Chief Innovation Officer shall have proven expertise and a record
			 of
				accomplishment in areas such as—(1)the postal and
				shipping industry;(2)innovative
				product research and development;(3)brand marketing
				strategy;(4)new and emerging
				technology, including communications technology; or(5)business process
				management.(c)DutiesThe
				Chief Innovation Officer shall lead the development and
			 implementation
				of—(1)innovative postal
				products and services, particularly products and services that use
			 new and
				emerging technology, including communications technology, to
			 improve the net
				financial position of the Postal Service; and(2)nonpostal
				services authorized under section 404(a)(6) that have the
				potential to improve the net financial position of the Postal
			 Service.(d)DeadlineThe
				Postmaster General shall appoint a Chief Innovation Officer not
			 later than 90
				days after the date of enactment of the Postal Reform Act of 2014..(2)Technical and
			 conforming amendmentThe table of sections for chapter 2 of title 39, United States Code, is amended by adding at the
			 end the
			 following:209. Chief Innovation
				Officer..(b)Innovation
			 strategy(1)Initial report
			 on innovation strategy(A)In
			 generalNot later than 9 months after the date of enactment of
			 this Act, the Postmaster General, acting through the Chief Innovation
			 Officer,
			 shall submit a report that contains a comprehensive strategy (referred to
			 in
			 this subsection as the innovation strategy) for improving the net
			 financial position of the Postal Service through innovation, including the
			 offering of new postal and nonpostal services, to—(i)the
			 Committee on Homeland Security and Governmental Affairs of the Senate;
			 and(ii)the Committee on
			 Oversight and Government Reform of the House of Representatives.(B)Matters to be
			 addressedAt a minimum, the report on innovation strategy
			 required under subparagraph (A) shall describe—(i)the
			 specific innovative postal and nonpostal services to be developed
			 and offered by the Postal Service, including—(I)the nature of the
			 market demand to be satisfied by each product or service; and(II)the estimated
			 date by which each product or service will be introduced;(ii)the cost of
			 developing and offering each product or service;(iii)the anticipated
			 sales volume for each product or service;(iv)the anticipated
			 revenues and profits to be generated by each product or service;(v)the
			 likelihood of success of each product or service and the risks associated
			 with
			 the development and sale of each product or service;(vi)the trends
			 anticipated in market conditions that may affect the success of each
			 product or
			 service during the 5-year period beginning on the date of the submission
			 of the
			 report under subparagraph (A);(vii)any innovations
			 designed to improve the net financial position of the Postal Service,
			 other
			 than the offering of new products and services; and(viii)the metrics
			 that will be used to assess the effectiveness of the innovation
			 strategy.(2)Annual
			 report(A)In
			 generalNot later than 1 year after the date of the submission of
			 the initial report containing the innovation strategy under paragraph (1),
			 and
			 annually thereafter for 10 years, the Postmaster General, acting through
			 the
			 Chief Innovation Officer, shall submit a report on the implementation of
			 the
			 innovation strategy to—(i)the
			 Committee on Homeland Security and Governmental Affairs of the Senate;
			 and(ii)the Committee on
			 Oversight and Government Reform of the House of Representatives.(B)Matters to be
			 addressedAt a minimum, an annual report submitted under
			 subparagraph (A) shall include—(i)an
			 update of the initial report on innovation strategy submitted under
			 paragraph
			 (1);(ii)a
			 description of the progress made by the Postal Service in implementing the
			 products, services, and other innovations described in the initial report
			 on
			 innovation strategy; and(iii)an analysis of
			 the performance of each product, service, or other innovation described in
			 the
			 initial report on innovation strategy, including—(I)the revenue
			 generated by each product or service developed in accordance with the
			 innovation strategy under this section and the cost of developing and
			 offering
			 each product or service for the preceding year;(II)trends in each
			 market in which a product or service is intended to satisfy a demand;(III)each product or
			 service identified in the innovation strategy that is to be discontinued,
			 the
			 date on which each discontinuance will occur, and the reasons for each
			 discontinuance;(IV)each alteration
			 that the Postal Service plans to make to a product or service identified
			 in the
			 innovation strategy to address changing market conditions and an
			 explanation of
			 how each alteration will ensure the success of the product or service;(V)the performance
			 of innovations other than new products and services that are designed to
			 improve the net financial position of the Postal Service; and(VI)the performance
			 of the innovation strategy according to the metrics described in paragraph
			 (1)(B)(viii).405.Area and
			 district office structure(a)DefinitionsIn
			 this section—(1)the term
			 area office means the central office of an administrative field
			 unit with responsibility for postal operations in a designated geographic
			 area
			 that is comprised of district offices;(2)the term
			 district office means the central office of an administrative
			 field unit with responsibility for postal operations in a designated
			 geographic
			 area (as defined under regulations, directives, or other guidance of the
			 Postal
			 Service, as in effect on January 1, 2013); and(3)the term
			 State includes the District of Columbia, the Commonwealth of
			 Puerto Rico, the United States Virgin Islands, Guam, American Samoa, the
			 Commonwealth of the Northern Mariana Islands, and any other territory or
			 possession of the United States.(b)Plan
			 requiredNot later than 1 year after the date of enactment of
			 this Act, the Postal Service shall submit to the Committee on Homeland
			 Security
			 and Governmental Affairs of the Senate and the Committee on Oversight and
			 Government Reform of the House of Representatives a comprehensive
			 strategic
			 plan for an area office and district office structure that will—(1)be efficient and
			 cost effective;(2)not substantially
			 and adversely affect the operations of the Postal Service; and(3)reduce the total
			 number of area and district offices.(c)ImplementationNot
			 later than 60 days after the date on which the Postal Service submits the
			 plan
			 under subsection (b), the Postal Service shall begin implementing the
			 plan,
			 including, where appropriate, by consolidating area and district
			 offices.(d)State
			 liaisonIf the Postal Service does not maintain a district office
			 in a State, the Postal Service shall designate at least 1 employee of the
			 district office responsible for Postal Service operations in the State to
			 represent the needs of Postal Service customers in the State. An employee
			 designated under this subsection to represent the needs of Postal Service
			 customers in a State shall be located in that State.406.Inspector
			 General of the Postal Service(a)Appointment of
			 Inspector General of the Postal Service by PresidentThe
			 Inspector General Act of 1978 (5 U.S.C. App.) is amended—(1)in section
			 8G—(A)in subsection
			 (a)—(i)in
			 paragraph (2), by striking the Postal Regulatory Commission, and the
			 United States Postal Service and inserting and the Postal
			 Regulatory Commission;(ii)in
			 paragraph (3), by striking subsection (h)(1) and inserting
			 subsection (g)(1); and(iii)in paragraph
			 (4)—(I)in the matter
			 preceding subparagraph (A), by striking subsection (h)(1) and
			 inserting subsection (g)(1);(II)by striking
			 subparagraph (B); and(III)by
			 redesignating subparagraphs (C) through (H) as subparagraphs (B) through
			 (G),
			 respectively;(B)in subsection
			 (c), by striking Except as provided under subsection (f) of this
			 section, the and inserting The;(C)by striking
			 subsection (f); and(D)by redesignating
			 subsections (g) and (h) as subsections (f) and (g), respectively;(2)by inserting
			 after section 8M the following:8N.Special
				provisions concerning the Inspector General of the United States
			 Postal
				Service(a)In this
				section—(1)the term
				Governors has the meaning given that term in section 102(3) of
				title 39, United States Code; and(2)the term
				Inspector General means the Inspector General of the United States
				Postal Service.(b)In carrying out
				the duties and responsibilities specified in this Act, the
			 Inspector General
				shall have oversight responsibility for all activities of the
			 Postal Inspection
				Service, including any internal investigation performed by the
			 Postal
				Inspection Service. The Chief Postal Inspector shall promptly
			 report the
				significant activities being carried out by the Postal Inspection
			 Service to
				the Inspector General.(c)(1)(A)The Inspector General
				shall be under the authority, direction, and control of the
			 Governors with
				respect to audits or investigations, or the issuance of subpoenas,
			 which
				require access to sensitive information concerning—(i)ongoing civil or criminal
				investigations or proceedings;(ii)undercover operations;(iii)the identity of confidential
				sources, including protected witnesses;(iv)intelligence or counterintelligence
				matters; or(v)other matters the disclosure of which
				would constitute a serious threat to national security.(B)With respect to the information
				described under subparagraph (A), the Governors may prohibit the
			 Inspector
				General from carrying out or completing any audit or investigation,
			 or from
				issuing any subpoena, after the Inspector General has decided to
			 initiate,
				carry out, or complete such audit or investigation or to issue such
			 subpoena,
				if the Governors determine that such prohibition is necessary to
			 prevent the
				disclosure of any information described under subparagraph (A) or
			 to prevent
				the significant impairment to the national interests of the United
				States.(C)If the Governors exercise any power
				under subparagraph (A) or (B), the Governors shall notify the
			 Inspector General
				in writing of the reasons for the exercise of such power. Not later
			 than
				30 days after receipt of any such notice, the Inspector General
			 shall transmit
				a copy of the notice to the Committee on Homeland Security and
			 Governmental
				Affairs of the Senate and the Committee on Oversight and Government
			 Reform of
				the House of Representatives, and to other appropriate committees
			 or
				subcommittees of the Congress.(2)In carrying out the duties and
				responsibilities specified in this Act, the Inspector General—(A)may initiate, conduct, and supervise
				such audits and investigations of the United States Postal Service
			 as the
				Inspector General considers appropriate; and(B)shall give particular regard to the
				activities of the Postal Inspection Service with a view toward
			 avoiding
				duplication and ensuring effective coordination and cooperation.(3)Any report required to be transmitted
				by the Governors to the appropriate committees or subcommittees of
			 the Congress
				under section 5(d) shall also be transmitted, within the 7-day
			 period
				specified under that section, to the Committee on Homeland Security
			 and
				Governmental Affairs of the Senate and the Committee on Oversight
			 and
				Government Reform of the House of Representatives.(d)Nothing in this
				Act shall restrict, eliminate, or otherwise adversely affect any of
			 the rights,
				privileges, or benefits of either employees of the United States
			 Postal
				Service, or labor organizations representing employees of the
			 United States
				Postal Service, under chapter 12 of title 39, United States Code,
			 the National
				Labor Relations Act (29 U.S.C. 151 et seq.), any handbook or manual
			 affecting
				employee labor relations with the United States Postal Service, or
			 any
				collective bargaining agreement.(e)There are
				authorized to be appropriated, out of the Postal Service Fund, such
			 sums as may
				be necessary for the Office of Inspector General of the United
			 States Postal
				Service.;
				and(3)in section
			 12—(A)in paragraph (1),
			 by striking or the Director of the National Reconnaissance Office and inserting
			 the Director of the National Reconnaissance Office; or the Board of Governors of the
			 United
			 States Postal Service; and(B)in paragraph (2),
			 by striking or the National Reconnaissance Office and inserting the National Reconnaissance Office, or the United States
			 Postal Service.(b)Technical and
			 conforming amendmentsTitle 39, United States Code, is
			 amended—(1)in section
			 102(4), by striking section 202(e) of this title and inserting
			 section 3 of the Inspector General Act of 1978 (5 U.S.C.
			 App.);(2)in section
			 1001(b), in the first sentence, by inserting , and section 3 of the
			 Inspector General Act of 1978 (5 U.S.C. App.) after 1001(c) of
			 this title; and(3)in section
			 1005(a)(3), by inserting , and section 3 of the Inspector General Act of
			 1978 (5 U.S.C. App.) after 1001(c) of this title.(c)Applicability(1)In
			 generalThe amendments made by this section shall apply with
			 respect to the first individual appointed as Inspector General of the
			 Postal
			 Service after the date of enactment of this Act.(2)Rule of
			 constructionNothing in this Act may be construed to alter the
			 authority or the length of the term of the individual serving as Inspector
			 General of the Postal Service on the date of enactment of this Act.407.Postal Regulatory Commission(a)CommissionersSection 502 of title 39, United States Code, is amended—(1)in subsection (c), by striking subsection (f) and inserting subsections (f) and (g); and(2)by adding at the end the following:(g)The Commissioners may serve for not more than 2 full terms..(b)AdministrationSection 504 of title 39, United States Code, is amended—(1)in subsection (a), in the second sentence—(A)by striking The Chairman and inserting Subject to the policies adopted under subsection (b), the Chairman; and(B)by striking all the executive and inserting the day-to-day executive;(2)by amending subsection (b) to read as follows:(b)(1)The Chairman shall be governed by the policies adopted by the Commission under paragraph (2)(A) in
			 carrying out any of the functions under this section.(2)The Commission shall adopt, by a vote of the majority of the members of the Commission, policies
			 that shall govern all functions of the Commission, including the finances,
			 operations, and administration of the Commission.(3)The Commission shall review and, if necessary, revise the policies adopted under paragraph (2) not
			 less frequently than every 4 years.  Adoption of revised policies, or
			 re-adoption of existing policies, shall be by a vote of the majority of
			 the members of the Commission.; and(3)in subsection (c), by striking The Chairman and inserting Subject to the policies adopted under subsection (b), the Chairman.408.Postal Service contracts and congressional oversight authority(a)In generalChapter 4 of title 39, United States Code, is amended by adding at the end the following:417.Postal Service contracts and congressional oversight authorityThe Postal
		  Service may not enter into any contract that restricts the ability of Congress
		  to exercise oversight
		  authority..(b)Technical and
			 conforming amendmentThe table of sections for chapter 4 of title 39, United States Code, is amended by adding at the
			 end the
			 following:417. Postal Service contracts and congressional oversight authority..VFederal Employees’ Compensation
			 Act501.Short title; references(a)Short titleThis title may be cited as the
			 Workers' Compensation Reform Act of 2014.(b)ReferencesExcept as otherwise expressly provided,
			 whenever in this title an amendment or repeal is expressed in terms of an
			 amendment to, or a repeal of, a section or other provision, the reference
			 shall
			 be considered to be made to a section or other provision of title 5,
			 United
			 States Code.502.Federal
			 workers compensation reforms for retirement-age employees(a)Conversion
			 of entitlement at retirement age(1)DefinitionsSection
			 8101 is amended—(A)in paragraph
			 (18), by striking and at the end;(B)in paragraph
			 (19), by striking and at the end;(C)in paragraph
			 (20), by striking the period at the end and inserting a semicolon; and(D)by adding at
			 the end the following:(21)retirement
				age has the meaning given that term under section 216(l)(1) of the
				Social Security Act (42 U.S.C. 416(l)(1));(22)covered
				claim for total disability means a claim for a period of total
				disability that commenced before the date of enactment of the
				Workers' Compensation Reform Act of 2014;(23)covered
				claim for partial disability means a claim for a period of partial
				disability that commenced before the date of enactment of the
				Workers' Compensation Reform Act of 2014; and(24)individual
				who has an exempt disability condition means an individual—(A)who—(i)is eligible
				to receive continuous periodic compensation for total disability
			 under section
				8105 on the date of enactment of the Workers' Compensation Reform Act of 2014; and(ii)meets the
				criteria under section 8105(c);(B)who, on the
				date of enactment of the Workers' Compensation Reform Act of 2014—(i)is eligible
				to receive continuous periodic compensation for total disability
			 under section
				8105; and(ii)has
				sustained a currently irreversible severe mental or physical
			 disability for
				which the Secretary of Labor has authorized, for at least the
			 1-year period
				ending on the date of enactment of the Workers' Compensation Reform Act of 2014,
				constant in-home care or custodial care, such as placement in a
			 nursing home;
				or(C)who is
				eligible to receive continuous periodic compensation for total
			 disability under
				section 8105—(i)for not less
				than the 3-year period ending on the date of enactment of the
				Workers' Compensation Reform Act of 2014; or(ii)if the
				individual became eligible to receive continuous periodic
			 compensation for
				total disability under section 8105 during the period beginning on
			 the date
				that is 3 years before the date of enactment of the
				Workers' Compensation Reform Act of 2014 and ending on such date of enactment, for not less than the
				3-year period beginning on the date on which the individual became
				eligible..(2)Total
			 disabilitySection 8105 is amended—(A)in subsection
			 (a), by striking If and inserting In general.—Subject to
			 subsection (b), if;(B)by
			 redesignating subsection (b) as subsection (c); and(C)by inserting
			 after subsection (a) the following:(b)Conversion
				of entitlement at retirement age(1)In
				generalExcept as provided in paragraph (2), the basic
				compensation for total disability for an employee who has attained
			 retirement
				age shall be 50 percent of the monthly pay of the employee.(2)Exceptions(A)Covered
				recipients who have attained retirement age, have an exempt
			 disability condition, or face
				financial hardshipParagraph (1) shall not apply to a covered
				claim for total disability by an employee if the employee—(i)on the date
				of enactment of the Workers' Compensation Reform Act of 2014, has attained retirement age;(ii)is an
				individual who has an exempt disability condition; or(iii)is a member of
				a household that would meet the income and assets requirements for
			 eligibility
				for the supplemental nutrition assistance program as described in
			 section 5 of
				the Food and Nutrition Act of 2008 (7 U.S.C. 2014) (not including
			 any
				provisions permitting eligibility due to benefits received under
			 any other law)
				if the basic compensation for total disability of the employee were
			 provided in
				accordance with paragraph (1).(B)Transition
				period for certain employeesFor a covered claim for total
				disability by an employee who is not an employee described in
			 subparagraph (A),
				the employee shall receive the basic compensation for total
			 disability provided
				under subsection (a) until the later of—(i)the date on
				which the employee attains retirement age; and(ii)the date
				that is 3 years after the date of enactment of the
				Workers' Compensation Reform Act of 2014..(3)Partial
			 disabilitySection 8106 is amended—(A)in subsection
			 (a), by striking If and inserting In general.—Subject to
			 subsection (b), if;(B)by
			 redesignating subsections (b) and (c) as subsections (c) and (d),
			 respectively;
			 and(C)by inserting
			 after subsection (a) the following:(b)Conversion
				of entitlement at retirement age(1)In
				generalExcept as provided in paragraph (2), the basic
				compensation for partial disability for an employee who has
			 attained retirement
				age shall be 50 percent of the difference between the monthly pay
			 of the
				employee and the monthly wage-earning capacity of the employee
			 after the
				beginning of the partial disability.(2)Exceptions(A)Covered
				recipients who have attained retirement age or face financial
				hardshipParagraph (1) shall not apply to a covered claim for
				partial disability by an employee if the employee—(i)on the date of
				enactment of the Workers' Compensation Reform Act of 2014, has attained retirement age; or(ii)is a member of a
				household that would meet the income and assets requirements for
			 eligibility
				for the supplemental nutrition assistance program as described in
			 section 5 of
				the Food and Nutrition Act of 2008 (7 U.S.C. 2014) (not including
			 any
				provisions permitting eligibility due to benefits received under
			 any other law)
				if the basic compensation for total disability of the employee were
			 provided in
				accordance with paragraph (1).(B)Transition
				period for certain employeesFor a covered claim for partial
				disability by an employee who is not an employee described in
			 subparagraph (A),
				the employee shall receive basic compensation for partial
			 disability in
				accordance with subsection (a) until the later of—(i)the date on
				which the employee attains retirement age; and(ii)the date
				that is 3 years after the date of enactment of the
				Workers' Compensation Reform Act of 2014..503.Augmented compensation for
			 dependents(a)In generalSection 8110 is amended—(1)by redesignating subsection (b) as
			 subsection (c); and(2)by inserting after subsection (a) the
			 following:(b)Termination of augmented
				compensation(1)In generalSubject to paragraph (2), augmented
				compensation for dependants under subsection (c) shall not be
			 provided.(2)Exceptions(A)Total disabilityFor a covered claim for total disability by
				an employee—(i)the employee shall receive augmented
				compensation under subsection (c) if the employee is an individual
			 who has an
				exempt disability condition; and(ii)the employee shall receive augmented
				compensation under subsection (c) until the date that is 3 years
			 after the date
				of enactment of the Workers' Compensation Reform Act of 2014 if the employee is not an employee described
				in clause (i).(B)Partial disabilityFor a covered claim for partial disability
				by an employee, the employee shall receive augmented compensation
			 under
				subsection (c) until the date that is 3 years after the date of
			 enactment of
				the Workers' Compensation Reform Act of 2014.(C)Permanent disability compensated by a
				scheduleFor a claim for a
				permanent disability described in section 8107(a) by an employee
			 that commenced
				before the date of enactment of the Workers' Compensation Reform Act of 2014, the employee shall receive
				augmented compensation under subsection
				(c)..(b)Maximum and minimum monthly
			 paymentsSection 8112 is
			 amended—(1)in subsection (a)—(A)by inserting subsections (b) and (c)
			 and  before section 8138;(B)by striking including augmented
			 compensation under section 8110 of this title but; and(C)by striking 75 percent each
			 place it appears and inserting 66 2/3
			 percent;(2)by redesignating subsection (b) as
			 subsection (c);(3)by inserting after subsection (a) the
			 following:(b)Exceptions(1)Covered disability conditionFor a covered claim for total disability by
				an employee, if the employee is an individual who has an exempt
			 disability
				condition—(A)the monthly rate of compensation for
				disability that is subject to the maximum and minimum monthly
			 amounts under
				subsection (a) shall include any augmented compensation under
			 section 8110;
				and(B)subsection (a) shall be applied by
				substituting 75 percent for 66 2/3
				percent each place it appears.(2)Partial disabilityFor a covered claim for partial disability
				by an employee, until the date that is 3 years after the date of
			 enactment of
				the Workers' Compensation Reform Act of 2014—(A)the monthly rate of compensation for
				disability that is subject to the maximum and minimum monthly
			 amounts under
				subsection (a) shall include any augmented compensation under
			 section 8110;
				and(B)subsection (a) shall be applied by
				substituting 75 percent for 66 2/3
				percent each place it appears.;
				and(4)in subsection (c), as redesignated by
			 paragraph (2), by striking subsection (a) and inserting
			 subsections (a) and (b).(c)Death benefits generallySection 8133 is amended—(1)in subsections (a) and (e), by striking
			 75 percent each place it appears and inserting
			 66 2/3 percent (except as provided in subsection
			 (g)); and(2)by adding at the end the following:(g)If the death occurred before the date of
				enactment of the Workers' Compensation Reform Act of 2014, subsections (a) and (e) shall be applied by
				substituting 75 percent for 66 2/3
				percent each place it
				appears..(d)Death benefits for civil air patrol
			 volunteersSection 8141 is
			 amended—(1)in subsection (b)(2)(B) by striking
			 75 percent and inserting 66 2/3
			 percent (except as provided in subsection (c));(2)by redesignating subsection (c) as
			 subsection (d); and(3)by inserting after subsection (b) the
			 following:(c)If the death occurred before the date of
				enactment of the Workers' Compensation Reform Act of 2014, subsection (b)(2)(B) shall be applied by
				substituting 75 percent for 66 2/3
				percent..504.Schedule compensation
			 paymentsSection 8107 is
			 amended—(1)in subsection (a), by striking at
			 the rate of 66 2/3 percent of his monthly pay and
			 inserting at the rate specified under subsection (d); and(2)by adding at the end the following:(d)Rate for compensation(1)Annual salary(A)In generalExcept as provided in paragraph (2), the
				rate under subsection (a) shall be the rate of 66 2/3
				percent of the annual salary level established under subparagraph
			 (B), in a
				lump sum equal to the present value (as calculated under
			 subparagraph (C)) of
				the amount of compensation payable under the schedule.(B)Establishment(i)In generalThe Secretary of Labor shall establish an
				annual salary for purposes of subparagraph (A) in the amount the
			 Secretary
				determines will result in the aggregate cost of payments made under
			 this
				section being equal to what would have been the aggregate cost of
			 payments
				under this section if the amendments made by section 504 of the
				Workers' Compensation Reform Act of 2014 had not been enacted.(ii)Cost of living adjustmentThe annual salary established under clause
				(i) shall be increased on March 1 of each year by the amount
			 determined by the
				Secretary of Labor to represent the percent change in the price
			 index published
				for December of the preceding year over the price index published
			 for the
				December of the year prior to the preceding year, adjusted to the
			 nearest
				one-tenth of 1 percent.(C)Present valueThe Secretary of Labor shall calculate the
				present value for purposes of subparagraph (A) using a rate of
			 interest equal
				to the average market yield for outstanding marketable obligations
			 of the
				United States with a maturity of 2 years on the first business day
			 of the month
				in which the compensation is paid or, in the event that such
			 marketable
				obligations are not being issued on such date, at an equivalent
			 rate selected
				by the Secretary of Labor, true discount compounded annually.(2)Certain injuriesFor an injury that occurred before the date
				of enactment of the Workers' Compensation Reform Act of 2014, the rate under subsection (a) shall be
				66 2/3 percent of the employee’s monthly pay.(e)Simultaneous receipt(1)Total disabilityAn employee who receives compensation for
				total disability under section 8105 may only receive the lump sum
			 of schedule
				compensation under this section in addition to and simultaneously
			 with the
				benefits for total disability after the earlier of—(A)the date on which the basic compensation
				for total disability of the employee becomes 50 percent of the
			 monthly pay of
				the employee under section 8105(b); or(B)the date on which augmented compensation of
				the employee terminates under section 8110(b)(2)(A)(ii), if the
			 employee
				receives such compensation.(2)Partial disabilityAn employee who receives benefits for
				partial disability under section 8106 may only receive the lump sum
			 of schedule
				compensation under this section in addition to and simultaneously
			 with the
				benefits for partial disability after the earlier of—(A)the date on which the basic compensation
				for partial disability of the employee becomes 50 percent of the
			 difference
				between the monthly pay of the employee and the monthly
			 wage-earning capacity
				of the employee after the beginning of the partial disability under
			 section
				8106(b); or(B)the date on which augmented compensation of
				the employee terminates under section 8110(b)(2)(B), if the
			 employee receives
				such
				compensation..505.Vocational rehabilitation(a)In generalSection 8104 is amended—(1)in subsection (a)—(A)by striking (a) The Secretary of
			 Labor may and all that follows through undergo vocational
			 rehabilitation. and inserting the following:(a)In general(1)DirectionExcept as provided in paragraph (2), not
				earlier than the date that is 6 months after the date on which an
			 individual
				eligible for wage-loss compensation under section 8105 or 8106 is
			 injured, or
				by such other date as the Secretary of Labor determines it would be
			 reasonable
				under the circumstances for the individual to begin vocational
			 rehabilitation,
				and if vocational rehabilitation may enable the individual to
			 become capable of
				more gainful employment, the Secretary of Labor shall direct the
			 individual to
				participate in developing a comprehensive return to work plan and
			 to undergo
				vocational rehabilitation at a location a reasonable distance from
			 the
				residence of the
				individual.;(B)by striking the Secretary of Health,
			 Education, and Welfare in carrying out the purposes of chapter 4 of title
			 29 and inserting the Secretary of Education in carrying out the
			 purposes of the Rehabilitation Act of 1973 (29 U.S.C. 701 et
			 seq.);(C)by striking under section 32(b)(1)
			 of title 29 and inserting under section 5 of the Rehabilitation
			 Act of 1973 (29 U.S.C. 704); and(D)by adding at the end the following:(2)ExceptionThe Secretary of Labor may not direct an
				individual who has attained retirement age to participate in
			 developing a
				comprehensive return to work plan or to undergo vocational
				rehabilitation.;(2)by redesignating subsection (b) as
			 subsection (c);(3)by inserting after subsection (a) the
			 following:(b)Contents of return to work
				planA return to work plan
				developed under subsection (a)—(1)shall—(A)set forth specific measures designed to
				increase the wage-earning capacity of an individual;(B)take into account the prior training and
				education of the individual and the training, educational, and
			 employment
				opportunities reasonably available to the individual; and(C)provide that any employment undertaken by
				the individual under the return to work plan be at a location a
			 reasonable
				distance from the residence of the individual;(2)may provide that the Secretary will pay out
				of amounts in the Employees’ Compensation Fund reasonable expenses
			 of
				vocational rehabilitation (which may include tuition, books,
			 training fees,
				supplies, equipment, and child or dependent care) during the course
			 of the
				plan; and(3)may not be for a period of more than 2
				years, unless the Secretary finds good cause to grant an extension,
			 which may
				be for not more than 2
				years.;(4)in subsection (c), as so
			 redesignated—(A)by inserting Compensation.— before
			 Notwithstanding; and(B)by striking , other than employment
			 undertaken pursuant to such rehabilitation; and(5)by adding at the end the following:(d)Assisted reemployment agreements(1)In generalThe Secretary may enter into an assisted
				reemployment agreement with an agency or instrumentality of any
			 branch of the
				Federal Government or a State or local government or a private
			 employer that
				employs an individual eligible for wage-loss compensation under
			 section 8105 or
				8106 to enable the individual to return to productive employment.(2)ContentsAn assisted reemployment agreement under
				paragraph (1)—(A)may provide that the Secretary will use
				amounts in the Employees’ Compensation Fund to reimburse an
			 employer in an
				amount equal to not more than 100 percent of the compensation the
			 individual
				would otherwise receive under section 8105 or 8106; and(B)may not be for a period of more than 3
				years.(e)ListTo facilitate the hiring of individuals
				eligible for wage-loss compensation under section 8105 or 8106, the
			 Secretary
				shall provide a list of such individuals to the Office of Personnel
			 Management,
				which the Office of Personnel Management shall provide to all
			 agencies and
				instrumentalities of the Federal
				Government..(b)Employees’ Compensation FundSection 8147 is amended by adding at the
			 end:(d)Notwithstanding subsection (b), any
				benefits or other payments paid to or on behalf of an employee
			 under this
				subchapter or any extension or application thereof for a recurrence
			 of injury,
				consequential injury, aggravation of injury, or increase in
			 percentage of
				impairment to a member for which compensation is provided under the
			 schedule
				under section 8107 suffered in a permanent position with an agency
			 or
				instrumentality of the United States while the employment with the
			 agency or
				instrumentality is covered under an assisted reemployment agreement
			 entered
				into under section 8104(d) shall not be included in total cost of
			 benefits and
				other payments in the statement provided to the agency or
			 instrumentality under
				subsection (b) if the injury was originally incurred in a position
			 not covered
				by an assisted reemployment
				agreement..(c)Termination of vocational rehabilitation
			 requirement after retirement ageSection 8113(b) is amended by adding at the
			 end the following: An individual who has attained retirement age may not
			 be required to undergo vocational rehabilitation..(d)Mandatory benefit reduction for
			 noncomplianceSection 8113(b)
			 is amended by striking may reduce and inserting shall
			 reduce.(e)Technical and conforming
			 amendments(1)In generalSubchapter III of chapter 15 of title 31,
			 United States Code, is amended by adding at the end the following:1538.Authorization for assisted
				reemploymentFunds may be
				transferred from the Employees’ Compensation Fund established under
			 section
				8147 of title 5 to the applicable appropriations account for an
			 agency or
				instrumentality of any branch of the Federal Government for the
			 purposes of
				reimbursing the agency or instrumentality in accordance with an
			 assisted
				reemployment agreement entered into under section 8104 of title
				5..(2)Table of sectionsThe table of sections for chapter 15 of
			 title 31, United States Code, is amended by inserting after the item
			 relating
			 to section 1537 the following:1538. Authorization for
				assisted
				reemployment..506.Reporting requirements(a)In generalChapter 81 is amended by inserting after
			 section 8106 the following:8106a.Reporting requirements(a)DefinitionIn this section, the term employee
				receiving compensation means an employee who—(1)is paid compensation under section 8105 or
				8106; and(2)has not attained retirement age.(b)AuthorityThe Secretary of Labor shall require an
				employee receiving compensation to report the earnings of the
			 employee
				receiving compensation from employment or self-employment, by
			 affidavit or
				otherwise, in the manner and at the times the Secretary specifies.(c)ContentsAn employee receiving compensation shall
				include in a report required under subsection (a) the value of
			 housing, board,
				lodging, and other advantages which are part of the earnings of the
			 employee
				receiving compensation in employment or self-employment and the
			 value of which
				can be estimated.(d)Failure To report and false
				reports(1)In generalAn employee receiving compensation who
				fails to make an affidavit or other report required under
			 subsection (b) or who
				knowingly omits or understates any part of the earnings of the
			 employee in such
				an affidavit or other report shall forfeit the right to
			 compensation with
				respect to any period for which the report was required.(2)Forfeited compensationCompensation forfeited under this
				subsection, if already paid to the employee receiving compensation,
			 shall be
				recovered by a deduction from the compensation payable to the
			 employee or
				otherwise recovered under section 8129, unless recovery is waived
			 under that
				section..(b)Technical and conforming
			 amendmentsThe table of
			 sections for chapter 81 is amended by inserting after the item relating to
			 section 8106 the following:8106a. Reporting
				requirements..507.Disability management review; independent
			 medical examinationsSection
			 8123 is amended by adding at the end the following:(e)Disability management review(1)DefinitionsIn this subsection—(A)the term covered employee
				means an employee who is in continuous receipt of compensation for
			 total
				disability under section 8105 for a period of not less than 6
			 months;
				and(B)the term disability management review
				process means the disability management review process established under
				paragraph (2)(A).(2)EstablishmentThe Secretary of Labor shall—(A)establish a disability management review
				process for the purpose of certifying and monitoring the disability
			 status and
				extent of injury of each covered employee; and(B)promulgate regulations for the
				administration of the disability management review process.(3)Physical examinations
				requiredUnder the disability
				management review process, the Secretary of Labor shall
			 periodically require
				covered employees to submit to physical examinations under
			 subsection (a) by
				physicians selected by the Secretary. A physician conducting a
			 physical
				examination of a covered employee shall submit to the Secretary a
			 report
				regarding the nature and extent of the injury to and disability of
			 the covered
				employee.(4)Frequency(A)In generalThe regulations promulgated under paragraph
				(2)(B) shall specify the process and criteria for determining when
			 and how
				frequently a physical examination should be conducted for a covered
				employee.(B)Minimum frequency(i)InitialAn initial physical examination shall be
				conducted not more than a brief period after the date on which a
			 covered
				employee has been in continuous receipt of compensation for total
			 disability
				under section 8015 for 6 months.(ii)Subsequent examinationsAfter the initial physical examination,
				physical examinations of a covered employee shall be conducted not
			 less than
				once every 3 years.(5)Employing agency or instrumentality
				requests(A)In generalThe agency or instrumentality employing an
				employee who has made a claim for compensation for total disability
			 under
				section 8105 may at any time submit a request for the Secretary of
			 Labor to
				promptly require the employee to submit to a physical examination
			 under this
				subsection.(B)Requesting officerA request under subparagraph (A) shall be
				made on behalf of an agency or instrumentality by—(i)the head of the agency or
				instrumentality;(ii)the Chief Human Capital Officer of the
				agency or instrumentality; or(iii)if the agency or instrumentality does not
				have a Chief Human Capital Officer, an officer with
			 responsibilities similar to
				those of a Chief Human Capital Officer designated by the head of
			 the agency or
				instrumentality to make requests under this paragraph.(C)InformationA request under subparagraph (A) shall be
				in writing and accompanied by—(i)a certification by the officer making the
				request that the officer has reviewed the relevant material in the
			 employee’s
				file;(ii)an explanation of why the officer has
				determined, based on the materials in the file and other
			 information known to
				the officer, that requiring a physical examination of the employee
			 under this
				subsection is necessary; and(iii)copies of the materials relating to the
				employee that are relevant to the officer’s determination and
			 request, unless
				the agency or instrumentality has a reasonable basis for not
			 providing the
				materials.(D)ExaminationIf the Secretary of Labor receives a
				request under this paragraph before an employee has undergone an
			 initial
				physical examination under paragraph (4)(B)(i), the Secretary shall
			 promptly
				require the physical examination of the employee. A physical
			 examination under
				this subparagraph shall satisfy the requirement under paragraph
			 (4)(B)(i) that
				an initial physical examination be conducted.(E)After initial examination(i)In generalIf the Secretary of Labor receives a
				request under this paragraph after an employee has undergone an
			 initial
				physical examination under paragraph (4)(B)(i), the Secretary
			 shall—(I)review the request and the information,
				explanation, and other materials submitted with the request; and(II)determine whether to require the physical
				examination of the employee who is the subject of the request.(ii)Not grantedIf the Secretary determines not to grant a
				request described in clause (i), the Secretary shall promptly
			 notify the
				officer who made the request and provide an explanation of the
			 reasons why the
				request was
				denied..508.Waiting period(a)In generalSection 8117 is amended—(1)in the section heading, by striking
			 Time of accrual of
			 right and inserting Waiting period;(2)in subsection (a)—(A)in the matter preceding paragraph (1), by
			 striking An employee and all that follows through is not
			 entitled and inserting In general.—An employee is not entitled to
			 continuation of pay within the meaning of section 8118 for the first 3
			 days of
			 temporary disability or, if section 8118 does not apply, is not
			 entitled;(B)in paragraph (1), by adding
			 or at the end;(C)by striking paragraph (2); and(D)by redesignating paragraph (3) as paragraph
			 (2); and(3)in subsection (b)—(A)by striking A Postal Service
			 the first place it appears and all that follows through A Postal
			 Service the second place it appears and inserting
			 Use of
			 leave.—An;(B)by striking that 3-day
			 period and inserting the first 3 days of temporary
			 disability; and(C)by striking or is followed by
			 permanent disability.(b)Continuation of paySection 8118 is amended—(1)in the section heading, by striking
			 ; election to use annual or
			 sick leave;(2)in subsection (b)(1), by striking
			 section 8117(b) and inserting section
			 8117;(3)by striking subsection (c); and(4)by redesignating subsection (d) as
			 subsection (c).(c)Technical and conforming
			 amendmentsThe table of
			 sections for chapter 81 is amended by striking the items relating to
			 sections
			 8117 and 8118 and inserting the following:8117. Waiting
				period.8118. Continuation of
				pay..509.Election of benefits(a)In generalSection 8116 is amended by adding at the
			 end the following:(e)Retirement benefits(1)In generalAn individual entitled to compensation
				benefits payable under this subchapter and under chapter 83 or 84
			 or any other
				retirement system for employees of the Government, for the same
			 period, shall
				elect which benefits the individual will receive.(2)Election(A)DeadlineAn individual shall make an election under
				paragraph (1) in accordance with such deadlines as the Secretary of
			 Labor shall
				establish, which shall be a reasonable period after the individual
			 has received
				notice of a final determination that the individual is entitled to
			 compensation
				benefits payable under this subchapter.(B)RevocabilityAn election under paragraph (1) shall be
				revocable, notwithstanding any other provision of law, except for
			 any period
				during which an individual—(i)was qualified for benefits payable under
				both this subchapter and under a retirement system described in
			 paragraph (1);
				and(ii)was paid benefits under the retirement
				system after having been notified of eligibility for benefits under
			 this
				subchapter.(3)Informed choiceThe Secretary of Labor shall provide
				information, and shall ensure that information is provided, to an
			 individual
				described in paragraph (1) about the benefits available to the
			 individual under
				this subchapter or under chapter 83 or 84 or any other retirement
			 system
				referred to in paragraph (1) the individual may elect to
				receive..(b)Technical and conforming
			 amendmentsSections
			 8337(f)(3) and 8464a(a)(3) are each amended by striking
			 Paragraphs and inserting Except as provided under chapter
			 81, paragraphs.510.Sanction for noncooperation with field
			 nursesSection 8123, as
			 amended by section 507, is amended by adding at the end the following:(f)Field nurses(1)DefinitionIn this subsection, the term field
				nurse means a registered nurse that assists the Secretary in the
				medical management of disability claims under this subchapter and
			 provides
				claimants with assistance in coordinating medical care.(2)AuthorizationThe Secretary may use field nurses to
				coordinate medical services and vocational rehabilitation programs
			 for injured
				employees under this subchapter. If an employee refuses to
			 cooperate with a
				field nurse or obstructs a field nurse in the performance of duties
			 under this
				subchapter, the right to compensation under this subchapter shall
			 be suspended
				until the refusal or obstruction
				stops..511.Subrogation of continuation of pay(a)In generalSection 8131 is amended—(1)in subsection (a), in the matter preceding
			 paragraph (1), by inserting continuation of pay or before
			 compensation;(2)in subsection (b), by inserting
			 continuation of pay or before compensation;
			 and(3)in subsection (c)—(A)by inserting continuation of pay
			 or before compensation already paid; and(B)by inserting continuation of pay or
			 before compensation payable.(b)Adjustment after recovery from a third
			 personSection 8132 is
			 amended—(1)in the first sentence—(A)by inserting continuation of pay
			 or before compensation is payable;(B)by inserting continuation of pay
			 or before compensation from the United States;(C)by striking by him or in his
			 behalf and inserting by the beneficiary or on behalf of the
			 beneficiary;(D)by inserting continuation of pay
			 and before compensation paid by the United States;
			 and(E)by striking compensation payable to
			 him and inserting continuation of pay or compensation payable to
			 the beneficiary;(2)in the second sentence, by striking
			 his designee and inserting the designee of the
			 beneficiary; and(3)in the fourth sentence, by striking
			 If compensation and all that follows through payable to
			 him by the United States and inserting If continuation of pay or
			 compensation has not been paid to the beneficiary, the money or property
			 shall
			 be credited against continuation of pay or compensation payable to the
			 beneficiary by the United States.(c)Effective
			 dateThis section and the
			 amendments made by this section shall take effect on the date of enactment
			 of
			 this Act.512.Integrity and compliance(a)In generalSubchapter I of chapter 81 is amended by
			 adding at the end the following:8153.Integrity and Compliance Program(a)DefinitionsIn this section—(1)the term FECA program means
				the Federal Employees Compensation Program administered under this
				subchapter;(2)the term improper payment has
				the meaning given that term in section 2(g) of the Improper
			 Payments
				Information Act of 2002 (31 U.S.C. 3321 note);(3)the term Inspector
				General—(A)means an Inspector General described in
				subparagraph (A), (B), or (I) of section 11(b)(1) of the Inspector
			 General Act
				of 1978 (5 U.S.C. App.); and(B)does not include the Inspector General of
				an entity having no employees covered under the FECA program;(4)the term Integrity and Compliance
				Program means the Integrity and Compliance Program established under
				subsection (b);(5)the term provider means a
				provider of medical or other services under the FECA program;(6)the term Secretary means the
				Secretary of Labor; and(7)the term Task Force means the
				FECA Integrity and Compliance Task Force established under
			 subsection
				(c)(2)(A).(b)Integrity and compliance
				programNot later than 270
				days after the date of enactment of this section, the Secretary
			 shall establish
				an Integrity and Compliance Program for the purpose of preventing,
			 identifying,
				and recovering fraudulent and other improper payments for the FECA
			 program,
				which shall include—(1)procedures for identifying potentially
				improper payments before payment is made to claimants and
			 providers, including,
				where appropriate, predictive analytics;(2)reviews after payment is made to identify
				potentially improper payments to claimants and providers;(3)ongoing screening and verification
				procedures to ensure the continued eligibility of medical providers
			 to provide
				services under the FECA program, including licensure, Federal
			 disbarment, and
				the existence of relevant criminal convictions;(4)provision of appropriate information,
				education, and training to claimants and providers on requirements
			 to ensure
				the integrity of the FECA program, including payments under the
			 FECA
				program;(5)appropriate controls and audits to ensure
				that providers adopt internal controls and procedures for
			 compliance with
				requirements under the FECA program;(6)procedures to ensure—(A)initial and continuing eligibility of
				claimants for compensation, benefits, or services under the FECA
			 program;
				and(B)ongoing verification of information in
				databases relating to claimants to ensure accuracy and
			 completeness; and(7)sharing and accessing data and information
				with other agencies and instrumentalities of the United States,
			 including the
				United States Postal Service.(c)Interagency cooperation on anti-Fraud
				efforts(1)In generalIn administering the FECA program,
				including the Integrity and Compliance Program, the Secretary shall
			 cooperate
				with other agencies and instrumentalities of the United States
			 (including the
				United States Postal Service) and the Inspectors General of such
			 agencies and
				instrumentalities to prevent, identify, and recover fraudulent and
			 other
				improper payments under the FECA program.(2)Task force(A)In generalThere is established a task force, which
				shall be known as the FECA Integrity and Compliance Task Force.(B)MembershipThe members of the Task Force shall
				be—(i)the Secretary, who shall serve as the
				Chairperson of the Task Force;(ii)the Postmaster General, who shall serve as
				the Vice Chairperson of the Task Force;(iii)the Attorney General;(iv)the Director of the Office of Management
				and Budget; and(v)other appropriate Federal officials, as
				determined by the Chairperson and Vice Chairperson of the Task
			 Force.(C)Advisory membersThe following officials shall attend
				meetings of the Task Force and participate as ad hoc, advisory
			 members, to
				provide technical assistance and guidance to the Task Force with
			 respect to the
				duties of the Task Force:(i)The Inspector General of the Department of
				Labor.(ii)The Inspector General of the United States
				Postal Service.(iii)The Inspectors General of other appropriate
				agencies and instrumentalities of the United States that employ a
			 significant
				number of individuals receiving compensation, benefits, or services
			 under the
				FECA program, as determined by the Chairperson of the Task Force.(D)DutiesThe Task Force shall—(i)set forth, in writing, a description of the
				respective roles and responsibilities in preventing, identifying,
			 recovering,
				and prosecuting fraud under, and otherwise ensuring integrity and
			 compliance
				of, the FECA program of—(I)the Secretary (including subordinate
				officials such as the Director of the Office of Workers’
			 Compensation
				Programs);(II)the Inspector General of the Department of
				Labor;(III)the Inspectors General of agencies and
				instrumentalities of the United States that employ claimants under
			 the FECA
				program;(IV)the Attorney General; and(V)any other relevant officials;(ii)develop procedures for sharing information
				of possible fraud under the FECA program or other intentional
			 misstatements by
				claimants or providers under the FECA program, including procedures
				addressing—(I)notification of appropriate officials of
				the Department of Labor of potential fraud or other intentional
			 misstatements,
				including provision of supporting information;(II)timely and appropriate response by
				officials of the Department of Labor to notifications described in
			 subclause
				(I);(III)the inclusion of information and evidence
				relating to fraud and other intentional misstatements in criminal,
			 civil, and
				administrative proceedings relating to the provision of
			 compensation, benefits,
				or medical services (including payments to providers) under the
			 FECA
				program;(IV)the coordination of criminal investigations
				with the administration of the FECA program; and(V)the protection of information relating to
				an investigation of possible fraud under the FECA program from
			 potential
				disclosure, including requirements that enable investigative files
			 to be
				appropriately separated from case management files; and(iii)not later than 1 year after the date of
				enactment of this section, submit to the Committee on Homeland
			 Security and
				Governmental Affairs of the Senate and the Committee on Oversight
			 and
				Government Reform and the Committee on Education and the Workforce
			 of the House
				of Representatives a report that includes the description and
			 procedures
				required under clauses (i) and (ii).(3)Rule of constructionNothing in this subsection shall be
				construed to limit or restrict any authority of an Inspector
			 General.(d)Improvements to access of Federal
				databases(1)In generalIn order to improve compliance with the
				requirements under and the integrity of the FECA program, or as
			 required to
				otherwise detect and prevent improper payments under the FECA
			 program
				(including for purposes of computer matching under subsection
			 (e)(1)(D)), upon
				written request—(A)the Commissioner of Social Security shall
				make available to the Secretary, the Postmaster General, and each
			 Inspector
				General the Social Security earnings information of a living or
			 deceased
				employee;(B)the Director of the Office of Personnel
				Management shall make available to the Secretary, the Postmaster
			 General, and
				each Inspector General the information in the databases of Federal
			 employees
				and retirees maintained by the Director; and(C)the Secretary of Veterans Affairs shall
				make available to the Secretary, the Postmaster General, and each
			 Inspector
				General the information in the database of disabled individuals
			 maintained by
				the Secretary of Veterans Affairs.(2)National directory of new
				hiresUpon written request,
				the Secretary of Health and Human Services shall make available to
			 the
				Secretary, the Postmaster General, each Inspector General, and the
			 Comptroller
				General of the United States the information in the National
			 Directory of New
				Hires for purposes of carrying out this subchapter, in order to
			 improve
				compliance with the requirements under and the integrity of the
			 FECA program,
				or as required to otherwise detect and prevent improper payments
			 under the FECA
				program (including for purposes of computer matching under
			 subsection
				(e)(1)(D)). The Comptroller General may obtain information from the
			 National
				Directory of New Hires for purposes of any audit, evaluation, or
			 investigation,
				including any audit, evaluation, or investigation relating to
			 program
				integrity.(3)ProceduresThe Secretary shall establish procedures
				for correlating the identity and status of recipients of
			 compensation,
				benefits, or services under this subchapter with Social Security
			 earnings
				information described in paragraph (1)(A).(4)ProvisionInformation requested under this subsection
				shall be provided—(A)in a timely manner;(B)at a reasonable cost to the Secretary, the
				Postmaster General, or an Inspector General;(C)without cost to the Comptroller General of
				the United States; and(D)in the manner, frequency, and form
				reasonably specified by the officer making the request, which, upon
			 request,
				shall include electronic form.(5)Assessment of data
				cost-effectiveness(A)In generalThe Secretary shall consider and assess
				procedures for correlating the identity and status of recipients of
				compensation, benefits, or services under this subchapter with
			 information
				relating to employees, retirees, and individuals described in
			 subparagraphs (B)
				and (C) of paragraph (1) and paragraph (2).(B)ReportNot later than 1 year after the date of
				enactment of this section, the Secretary shall submit to the
			 Committee on
				Homeland Security and Governmental Affairs of the Senate and the
			 Committee on
				Oversight and Government Reform and the Committee on Education and
			 the
				Workforce of the House of Representatives a report on the
			 cost-effectiveness of
				the use of the databases described in subparagraphs (B) and (C) of
			 paragraph
				(1) and paragraph (2) for program compliance and integrity. The
			 report required
				under this subparagraph may be included as part of the report
			 required under
				subsection (f).(6)United States Postal Service FECA enrollee
				databaseNot later than 180
				days after the date of enactment of this section, in order to
			 track, verify,
				and communicate with the Secretary and other relevant entities, the
			 Postmaster
				General shall establish an electronic database of information
			 relating to
				employees of the United States Postal Service who have applied for
			 or are
				receiving compensation, benefits, or services under this
			 subchapter.(7)Rule of constructionNothing in this subsection shall be
				construed to limit the authority of the Comptroller General of the
			 United
				States under section 716 of title 31.(e)General protocols and security(1)Establishment(A)In generalIn order to ensure strong information
				security and privacy standards, the Task Force shall establish
			 protocols for
				the secure transfer and storage of any information provided to an
			 individual or
				entity under this section.(B)ConsiderationsIn establishing protocols under
				subparagraph (A), the Task Force shall consider any recommendations
			 submitted
				to the Secretary by the Inspector General of the Department of
			 Health and Human
				Services with respect to the secure transfer and storage of
			 information, and to
				comply with privacy laws and best practices.(C)Fraud case protectionThe Task Force shall establish protocols
				and procedures to enable information and materials relating to an
			 active
				investigation of possible fraud relating to the FECA program to be
				appropriately kept separate from the files for employees relating
			 to the
				provision of compensation, benefits, or services under the FECA
			 program.(D)Computer matching by Federal agencies for
				purposes of investigation and prevention of improper payments and
				fraud(i)In generalExcept as provided in this subparagraph, in
				accordance with section 552a (commonly known as the Privacy Act of
			 1974), the
				Secretary, the Postmaster General, each Inspector General, and the
			 head of each
				agency may enter into computer matching agreements that allow
			 ongoing data
				matching (which shall include automated data matching) in order to
			 assist in
				the detection and prevention of improper payments under the FECA
				program.(ii)ReviewNot later than 60 days after a proposal for
				an agreement under clause (i) has been presented to a Data
			 Integrity Board
				established under section 552a(u) for consideration, the Data
			 Integrity Board
				shall approve or deny the agreement.(iii)Termination dateAn agreement under clause (i)—(I)shall have a termination date of less than
				3 years; and(II)during the 3-month period ending on the
				date on which the agreement is scheduled to terminate, may be
			 renewed by the
				agencies entering the agreement for not more than 3 years.(iv)Multiple agenciesFor purposes of this subparagraph, section
				552a(o)(1) shall be applied by substituting between the source agency
				and the recipient agency or non-Federal agency or an agreement
			 governing
				multiple agencies’ for ‘between the source agency and the recipient
			 agency or
				non-Federal agency in the matter preceding subparagraph (A).(v)Cost-benefit analysisAn agreement under clause (i) may be
				entered without regard to section 552a(o)(1)(B), relating to a
			 cost-benefit
				analysis of the proposed matching program.(vi)Guidance by the office of management and
				budgetNot later than 6
				months after the date of enactment of the Workers' Compensation Reform Act of 2014,
				and in consultation with the Council of Inspectors General on
			 Integrity and
				Efficiency, the Secretary of Health and Human Services, the
			 Commissioner of
				Social Security, and the head of any other relevant agency, the
			 Director of the
				Office of Management and Budget shall—(I)issue guidance for agencies regarding
				implementing this subparagraph, which shall include standards for
			 reimbursement
				costs, when necessary, between agencies; and(II)establish standards and develop standard
				matching agreements for the purpose of improving the process for
			 establishing
				data use or computer matching agreements.(2)ComplianceThe Secretary, the Postmaster General, and
				each Inspector General shall ensure that any information provided
			 to an
				individual or entity under this section is provided in accordance
			 with
				protocols established under paragraph (1).(3)Rule of constructionNothing in this section shall be construed
				to affect the rights of an individual under section 552a(p).(f)ReportNot later than 1 year after the date of
				enactment of this section, and annually thereafter for 5 years, the
			 Secretary
				shall submit a report on the activities of the Secretary under this
			 section,
				including implementation of the Integrity and Compliance Program,
			 to—(1)the Committee on Homeland Security and
				Governmental Affairs of the Senate; and(2)the Committee on Oversight and Government
				Reform and the Committee on Education and the Workforce of the
			 House of
				Representatives.(g)GAO reviewThe Comptroller General of the United
				States shall—(1)conduct periodic reviews of the Integrity
				and Compliance Program; and(2)submit reports on the results of the
				reviews under paragraph (1) to the Committee on Homeland Security
			 and
				Governmental Affairs of the Senate and the Committee on Oversight
			 and
				Government Reform and the Committee on Education and the Workforce
			 of the House
				of Representatives not later than—(A)2 years after the date of enactment of this
				section; and(B)3 years after submission of the report
				under subparagraph
				(A)..(b)Technical and conforming
			 amendmentThe table of
			 sections for chapter 81 is amended by inserting after the item relating to
			 section 8152 the following:8153. Integrity and Compliance
				Program..(c)Effective
			 dateThis section and the
			 amendments made by this section shall take effect on the date of enactment
			 of
			 this Act.513.Amount of compensation(a)Injuries to face, head, and
			 neckSection 8107(c)(21) is
			 amended—(1)by striking not to exceed
			 $3,500 and inserting in proportion to the severity of the
			 disfigurement, not to exceed $50,000,; and(2)by adding at the end the following:
			 The maximum amount of compensation under this paragraph shall be
			 increased on March 1 of each year by the amount determined by the
			 Secretary of
			 Labor to represent the percent change in the price index published for
			 December
			 of the preceding year over the price index published for the December of
			 the
			 year prior to the preceding year, adjusted to the nearest one-tenth of 1
			 percent..(b)Funeral expensesSection 8134(a) is amended—(1)by striking $800 and
			 inserting $6,000; and(2)by adding at the end the following:
			 The maximum amount of compensation under this subsection shall be
			 increased on March 1 of each year by the amount determined by the
			 Secretary of
			 Labor to represent the percent change in the price index published for
			 December
			 of the preceding year over the price index published for the December of
			 the
			 year prior to the preceding year, adjusted to the nearest one-tenth of 1
			 percent..(c)ApplicationThe amendments made by this section shall
			 apply to injuries or deaths, respectively, occurring on or after the date
			 of
			 enactment of this Act.514.Terrorism
			 injuries; zones of armed conflict(a)Covering
			 terrorism injuriesSection 8102(b) is amended in the matter
			 preceding paragraph (1)—(1)by inserting
			 or from an attack by a terrorist or terrorist organization, either known
			 or unknown, after force or individual,; and(2)by striking
			 outside and all that follows through 1979) and
			 inserting outside of the United States.(b)Continuation of
			 pay in a zone of armed conflictSection 8118, as amended by
			 section 508(b) of this Act, is amended—(1)in subsection
			 (b), by striking Continuation and inserting Except as
			 provided under subsection (d)(2), continuation;(2)in subsection
			 (c), as redesignated by section 508(b)(4) of this Act, by striking
			 subsection (a) and inserting subsection (a) or
			 (d); and(3)inserting before
			 subsection (e) the following:(d)Continuation of
				pay in a zone of armed conflict(1)In
				generalNotwithstanding subsection (a), the United States shall
				authorize the continuation of pay of an employee described in
			 subparagraph (A),
				(C), (D), or (F) of section 8101(1), who—(A)files a claim for
				a period of wage loss due to an injury in performance of duty in a
			 zone of
				armed conflict (as determined by the Secretary of Labor under
			 paragraph (3));
				and(B)files the claim
				for such wage loss benefit with the immediate superior of the
			 employee not
				later than 45 days after the later of—(i)the termination
				of the assignment of the employee to the zone of armed conflict; or(ii)the return of
				the employee to the United States.(2)Continuation of
				payNotwithstanding subsection (b), continuation of pay under
				this subsection shall be furnished for a period not to exceed 135
			 days without
				any break in time or waiting period, unless controverted under
			 regulations
				prescribed by the Secretary of Labor.(3)Determination
				of zones of armed conflictFor purposes of this subsection, the
				Secretary of Labor, in consultation with the Secretary of State and
			 the
				Secretary of Defense, shall determine whether a foreign country or
			 other
				foreign geographic area outside of the United States (as defined in
			 section
				202(a)(7) of the State Department Basic Authorities Act of 1956 (22
			 U.S.C.
				4302(a)(7)) is a zone of armed conflict based on whether—(A)the Armed Forces
				of the United States are involved in hostilities in the country or
			 area;(B)the incidence of
				civil insurrection, civil war, terrorism, or wartime conditions
			 threatens
				physical harm or imminent danger to the health or well-being of
			 United States
				civilian employees in the country or area;(C)the country or
				area has been designated a combat zone by the President under
			 section 112(c) of
				the Internal Revenue Code of 1986;(D)a contingency
				operation involving combat operations directly affects civilian
			 employees in
				the country or area; or(E)there exist other
				relevant conditions and
				factors..515.Technical and conforming
			 amendmentsChapter 81 is
			 amended—(1)in section 8101(1)(D), by inserting
			 for an injury that occurred before the effective date of section 204(e)
			 of the District of Columbia Self-Government and Governmental
			 Reorganization Act
			 (Public Law 93–198; 87 Stat. 783; 5 U.S.C. 8101 note) before the
			 semicolon;(2)in section 8139, by inserting under
			 this subchapter after Compensation awarded; and(3)in section 8148(a), by striking
			 section 8106 and inserting section 8106a.516.Regulations(a)In generalAs soon as possible after the date of
			 enactment of this Act, the Secretary of Labor shall promulgate regulations
			 (which may include interim final regulations) to carry out this title.(b)ContentsThe regulations promulgated under
			 subsection (a) shall include, for purposes of the amendments made by
			 sections
			 502 and 503, clarification of—(1)what is a claim; and(2)what is the date on which a period of
			 disability, for which a claim is made, commences.517.Effective
			 dateExcept as otherwise
			 provided in this title, this title and the amendments made by this title
			 shall
			 take effect 60 days after the date of enactment of this Act.VIProperty
			 management and expedited disposal of real property601.Short
			 titleThis title may be cited
			 as the Federal Real Property Asset Management Reform Act of 2014.602.PurposeThe purpose of this title is to increase the
			 efficiency and effectiveness of the Federal Government in managing real
			 property by—(1)requiring agencies to maintain an
			 up-to-date inventory of real property;(2)establishing a Federal Real Property
			 Council to develop guidance on and ensure the implementation of strategies
			 for
			 better managing Federal real property; and(3)authorizing a pilot program to expedite the
			 disposal of surplus real property.603.Property management
			 and expedited disposal of real propertyChapter 5 of subtitle I of title 40, United
			 States Code, is amended by adding at the end the following:VIIProperty management and expedited disposal of
				real property621.DefinitionsIn this subchapter:(1)AdministratorThe
				term Administrator means the Administrator of General
				Services.(2)CouncilThe
				term Council means the Federal Real Property Council established
				by section 624(a).(3)DirectorThe
				term Director means the Director of the Office of Management and
				Budget.(4)DisposalThe
				term disposal means any action that constitutes the removal of any
				real property from the Federal inventory, including sale, deed,
			 demolition, or
				exchange.(5)Excess
				propertyThe term excess property means any real
				property under the control of a Federal agency that the head of the
			 Federal
				agency determines is not required to meet the needs or
			 responsibilities of the
				Federal agency.(6)Federal
				agencyThe term Federal agency means—(A)an executive
				department or independent establishment in the executive branch of
			 the
				Government; or(B)a wholly owned
				Government corporation.(7)Field
				officeThe term field office means any office of a
				Federal agency that is not the headquarters office location for the
			 Federal
				agency.(8)Postal
				propertyThe term postal property means any building
				owned by the United States Postal Service.(9)Surplus
				property(A)In
				generalThe term surplus property means excess real
				property that is not required to meet the needs or responsibilities
			 of any
				Federal agency.(B)ExclusionsThe
				term surplus property does not include—(i)any military
				installation (as defined in section 2910 of the Defense Base
			 Closure and
				Realignment Act of 1990 (10 U.S.C. 2687 note; Public Law 101–510));(ii)any property that
				is excepted from the definition of the term property under section
				102;(iii)Indian and native Eskimo property held in
				trust by the Federal Government as described in section
				3301(a)(5)(C)(iii);(iv)real property
				operated and maintained by the Tennessee Valley Authority pursuant
			 to the
				Tennessee Valley Authority Act of 1933 (16 U.S.C. 831 et seq.);(v)any real property
				the Director excludes for reasons of national security;(vi)any public lands
				(as defined in section 203 of the Public Lands Corps Act of 1993
			 (16 U.S.C.
				1722)) administered by—(I)the Secretary of
				the Interior, acting through—(aa)the Director of
				the Bureau of Land Management;(bb)the Director of
				the National Park Service;(cc)the Commissioner
				of Reclamation; or(dd)the Director of
				the United States Fish and Wildlife Service; or(II)the Secretary of
				Agriculture, acting through the Chief of the Forest Service; or(vii)any property
				operated and maintained by the United States Postal Service.(10)Underutilized
				propertyThe term underutilized property means a
				portion or the entirety of any real property, including any
			 improvements, that
				is used—(A)irregularly
				or intermittently by the accountable Federal agency for program
			 purposes of the
				Federal agency; or(B)for program
				purposes that can be satisfied with only a portion of the property.622.Duties of
				Federal agenciesEach Federal
				agency shall—(1)maintain
				adequate inventory controls and accountability systems for real
			 property under
				the control of the Federal agency;(2)develop
				current and future workforce projections so as to have the capacity
			 to assess
				the needs of the Federal workforce regarding the use of real
			 property;(3)continuously
				survey real property under the control of the Federal agency to
			 identify excess
				property, underutilized property, and other real property suitable
			 to be used
				for—(A)colocation with
				other Federal agencies; or(B)consolidation
				with other facilities;(4)promptly
				report excess property and underutilized property to the
			 Administrator;(5)establish
				goals that will lead the Federal agency to reduce excess property
			 and
				underutilized property in the inventory of the Federal agency;(6)submit to the
				Council a report on all excess property and underutilized property
			 in the
				inventory of the Federal agency, including—(A)whether
				underutilized property can be better utilized; and(B)the extent to
				which the Federal agency believes that the underutilized property
			 serves the
				needs of the Federal agency to retain underutilized property;(7)adopt
				workplace practices, configurations, and management techniques that
			 can achieve
				increased levels of productivity and decrease the need for real
			 property
				assets;(8)assess leased
				space to identify space that is not fully used or occupied;(9)on an annual
				basis and subject to the guidance of the Council—(A)conduct an
				inventory of real property under control of the Federal agency; and(B)make an
				assessment of each real property, which shall include—(i)the age and
				condition of the property;(ii)the size of the
				property in square footage and acreage;(iii)the
				geographical location of the property, including an address and
				description;(iv)the extent to
				which the property is being utilized;(v)the actual annual
				operating costs associated with the property;(vi)the total cost
				of capital expenditures associated with the property;(vii)sustainability
				metrics associated with the property;(viii)the number of
				Federal employees and functions housed at the property;(ix)the extent to
				which the mission of the Federal agency is dependent on the
			 property;(x)the estimated
				amount of capital expenditures projected to maintain and operate
			 the property
				over each of the next 5 years after the date of enactment of this
			 subchapter;
				and(xi)any additional
				information required by the Administrator to carry out section 625;
			 and(10)provide to the
				Council and the Administrator the information described in
			 paragraph (9)(B) to
				be used for the establishment and maintenance of the database
			 described in
				section 625.623.Colocation
				among United States Postal Service properties(a)Identification
				of postal propertyEach year, the Postmaster General may—(1)identify a
				list of postal properties with space available for use by Federal
			 agencies;
				and(2)submit the
				list to the Council.(b)Submission
				of list of postal properties to Federal agencies(1)In
				generalNot later than 30 days after the completion of a list
				under subsection (a), the Council shall provide the list to each
			 Federal
				agency.(2)Review by
				Federal agenciesNot later than 90 days after the receipt of the
				list submitted under paragraph (1), each Federal agency shall—(A)review the
				list;(B)identify real
				property assets under the control of the Federal agency; and(C)recommend
				colocations if appropriate.(c)Terms of
				colocationOn approval of the recommendations under subsection
				(b) by the Postmaster General and the applicable agency head, the
			 Federal
				agency or appropriate landholding entity may work with the
			 Postmaster General
				to establish appropriate terms of a lease for each postal property.624.Establishment
				of a Federal Real Property Council(a)EstablishmentThere is established a Federal Real
				Property Council.(b)PurposeThe purpose of the Council shall be to—(1)develop guidance and ensure
				implementation of an efficient and effective real property
			 management
				strategy;(2)identify opportunities for the Federal
				Government to better manage real property assets; and(3)reduce the costs of managing real
				property, including operations, maintenance, and security.(c)Composition(1)In
				generalThe Council shall be
				composed exclusively of—(A)the senior real property officers of each
				Federal agency;(B)the Deputy Director for Management of the
				Office of Management and Budget;(C)the Controller of the Office of Management
				and Budget;(D)the Administrator; and(E)any other full-time or permanent part-time
				Federal officials or employees, as the Chairperson determines to be
				necessary.(2)ChairpersonThe Deputy Director for Management of the
				Office of Management and Budget shall serve as Chairperson of the
				Council.(3)Executive
				Director(A)In
				generalThe Chairperson shall designate an Executive Director to
				assist in carrying out the duties of the Council.(B)Qualifications;
				full-timeThe Executive Director shall—(i)be appointed from
				among individuals who have substantial experience in the areas of
			 commercial
				real estate and development, real property management, and Federal
			 operations
				and management; and(ii)serve full
				time.(d)Meetings(1)In
				generalThe Council shall meet subject to the call of the
				Chairperson.(2)MinimumThe
				Council shall meet not fewer than 4 times each year.(e)DutiesThe Council, in consultation with the
				Director and the Administrator, shall—(1)not later than 1 year after the date of
				enactment of this subchapter, establish a real property management
			 plan
				template, to be updated annually, which shall include performance
			 measures,
				specific milestones, measurable savings, strategies, and
			 Government-wide goals
				based on the goals established under section 622(5) to reduce
			 surplus property
				or to achieve better utilization of underutilized property, and
			 evaluation
				criteria to determine the effectiveness of real property management
			 that are
				designed to—(A)enable
				Congress and heads of Federal agencies to track progress in the
			 achievement of
				real property management objectives on a Government-wide basis;(B)improve the
				management of real property; and(C)allow for
				comparison of the performance of Federal agencies against industry
			 and other
				public sector agencies in terms of performance;(2)develop standard
				use rates consistent throughout each category of space and with
			 nongovernmental
				space use rates;(3)develop a
				strategy to reduce the reliance of Federal agencies on leased space
			 for
				long-term needs if ownership would be less costly;(4)provide guidance
				on eliminating inefficiencies in the Federal leasing process;(5)compile a
				list of real property assets that are field offices that are
			 suitable for
				colocation with other real property assets; and(6)not later
				than 1 year after the date of enactment of this subchapter and
			 annually during
				the 4-year period beginning on the date that is 1 year after the
			 date of
				enactment of this subchapter and ending on the date that is 5 years
			 after the
				date of enactment of this subchapter, the Council shall submit to
			 the Director
				a report that contains—(A)a list of the
				remaining excess, surplus, and underutilized properties of
				each Federal agency;(B)the progress of
				the Council toward developing guidance for Federal agencies to
			 ensure that the
				assessment required under section 622(9)(B) is carried out in a
			 uniform manner;
				and(C)the progress of
				Federal agencies toward achieving the goals established under
			 section
				622(5).(f)ConsultationIn
				carrying out the duties described in subsection (e), the Council
			 shall also
				consult with representatives of—(1)State, local,
				tribal authorities, and affected communities; and(2)appropriate
				private sector entities and nongovernmental organizations that have
			 expertise
				in areas of—(A)commercial real
				estate and development;(B)government
				management and operations;(C)space
				planning;(D)community
				development, including transportation and planning; and(E)historic
				preservation.(g)Council
				resourcesThe Director and
				the Administrator shall provide staffing, and administrative
			 support for the
				Council, as appropriate.625.Federal
				real property inventory and database(a)In
				generalNot later than 1 year
				after the date of enactment of this subchapter, the Administrator
			 shall
				establish and maintain a single, comprehensive, and descriptive
			 database of all
				real property under the custody and control of all Federal
			 agencies.(b)ContentsThe
				database shall include—(1)information
				provided to the Administrator under section 622(10); and(2)a list of real
				property disposals completed, including—(A)the date and
				disposal method used for each real property;(B)the proceeds
				obtained from the disposal of each real property;(C)the amount of
				time required to dispose of the real property, including the date
			 on which the
				real property is designated as excess property;(D)the date on which
				the property is designated as surplus property and the date on
			 which the
				property is disposed; and(E)all costs
				associated with the disposal.(c)Accessibility(1)CommitteesThe
				database established under subsection (a) shall be made available
			 on request to
				the Committee on Homeland Security and Governmental Affairs and the
			 Committee
				on Environment and Public Works of the Senate and the Committee on
			 Oversight
				and Government Reform and the Committee on Transportation and
			 Infrastructure of
				the House of Representatives.(2)General
				publicNot later than 3 years after the date of enactment of this
				subchapter and to the extent consistent with national security, the
				Administrator shall make the database established under subsection
			 (a)
				accessible to the public at no cost through the website of the
			 General Services
				Administration.626.Limitation on
				certain leasing authorities(a)In
				generalExcept as provided in
				subsection (b), not later than December 31 of each year following
			 the date of
				enactment of this subchapter, a Federal agency with independent
			 leasing
				authority shall submit to the Council a list of all leases,
			 including operating
				leases, in effect on the date of enactment of this subchapter that
				includes—(1)the date on which
				each lease was executed;(2)the date on which
				each lease will expire;(3)a description of
				the size of the space;(4)the location of
				the property;(5)the tenant
				agency;(6)the total annual
				rental rate; and(7)the amount of the
				net present value of the total estimated legal obligations of the
			 Federal
				Government over the life of the contract.(b)ExceptionSubsection
				(a) shall not apply to—(1)the United States
				Postal Service;(2)the Department of
				Veterans Affairs; or(3)any other
				property the President excludes from subsection (a) for reasons of
			 national
				security.627.Expedited
				disposal pilot program(a)EstablishmentThe
				Director shall establish a pilot program for  disposal of any
			 surplus property by sale, transfer, or
				other means.(1)Properties for
				expedited disposal(A)In
				generalOn an annual basis, the Director may authorize the
				expedited disposal of not more than 200 surplus properties.(B)PriorityIn
				determining which properties to dispose of, the Director shall give
			 priority to
				surplus properties that have the highest fair market value and the
			 greatest
				potential for disposal.(C)Costs
				associated with disposal(i)In
				generalThe Administrator may obligate an amount to pay any
				direct and indirect costs under section 572 related to identifying
			 and
				preparing properties to be reported as excess property by a Federal
				agency.(ii)ReimbursementAn
				amount obligated under clause (i) shall be paid from the proceeds
			 of any sale
				of real property under this subsection.(iii)Net
				proceedsNet proceeds shall be distributed under subsection
				(b).(D)Maximum net
				proceedsAny real property authorized for disposal by sale under subparagraph (A) shall be disposed of in a
			 manner that, as determined by
				the Administrator in consultation with the head of the applicable
			 Federal
				agency, is structured and marketed to maximize the value to the
			 Federal
				Government.(E)Monetary
				proceeds requirementSurplus property may be disposed of under
				this section only if disposal of the property will generate
			 monetary proceeds
				to the Federal Government that—(i)exceed the costs
				of disposal of the property; and(ii)are not less
				than 90 percent of fair market value.(F)Local government notification(i)NotificationNot later than 30 days after the date on which the Director makes the authorization under
			 subparagraph (A), the Director shall submit in writing to the appropriate
			 local government unit	in which the property is located  a notification
			 that includes a list of each applicable property authorized to be disposed
			 of under subparagraph (A).(ii)Removal from pilot program(I)In generalThe Director, at the discretion of the Director, may remove a property for which notification has
			 been provided under clause (i) from the pilot program established under
			 subparagraph (A).(II)ReplacementFor each property removed from the pilot program under subclause (I),  the Director may authorize
			 the expedited disposal of 1 property not originally authorized under
			 subparagraph (A).(2)Applicability
				of certain lawAny expedited disposal of real property conducted
				under this section shall not be subject to—(A)any section
				of An Act Authorizing the Transfer of Certain Real Property for
			 Wildlife, or
				Other Purposes (16 U.S.C. 667b);(B)sections 107
				and 317 of title 23;(C)sections
				545(b)(8), 550, 553, 554, and 1304(b) of this title;(D)section 501
				of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11411);(E)section 47151
				of title 49; or(F)section 13(d)
				of the Surplus Property Act of 1944 (50 U.S.C. App. 1622(d)).(3)EffectExcept
				as provided in paragraph (2), nothing in this subchapter terminates
			 or in any
				way limits the authority of any Federal agency under any other
			 provision of law
				to dispose of real property.(b)Use of
				proceeds(1)In
				generalOf the proceeds received from the disposal of any real
				property under this subchapter—(A)not less than 80
				percent shall be returned to the general fund of the Treasury for
			 debt
				reduction;(B)the lesser of
				18 percent or the share of proceeds otherwise authorized to be
			 retained under
				law shall be retained by the Federal agency that has custody and is
			 accountable
				for the real property, subject to paragraph (2);(C)not greater
				than 2 percent shall be made available to carry out section 628,
			 subject to
				annual appropriations; and(D)any remaining
				share of the proceeds shall be returned to the general fund of the
			 Treasury for
				Federal budget deficit reduction.(2)Limitation
				on use of proceedsAny proceeds retained by Federal agencies
				under this section shall be—(A)deposited
				into the appropriate real property account of the Federal agency
			 that had
				custody and accountability for the real property, with the funds
			 expended only
				as authorized in annual appropriations Acts;(B)used—(i)by not later
				than 2 years after the date of disposal of the real property; and(ii)only for
				activities relating to Federal real property asset management and
			 disposal;
				and(C)if not used
				by the date described in subparagraph (B)(i), shall be deposited in
			 the
				Treasury and used for Federal budget deficit reduction.(c)Public
				benefit(1)ConveyanceExcept
				as provided in paragraph (2), if a real property authorized to be
			 disposed of
				under subsection (a) has not been disposed of by the date that is 2
			 years after
				the date the property is listed for sale, the Director, in
			 consultation with
				the Administrator and the Secretary of Housing and Urban
			 Development, may
				consider a request from the disposing Federal agency that the real
			 property be
				conveyed to State and local governments or nonprofit organizations
			 for various
				public purposes or uses as permitted by applicable law.(2)Predominant use
				and size standards(A)In
				generalAny real property authorized to be disposed of under
				subsection (a) shall not be conveyed under paragraph (1) if—(i)the predominant
				use of the property is not for housing; and(ii)(I)the area of the
				property is not less than 25,000 square feet; or(II)the appraised fair market value of the
				property is greater than $1,000,000.(B)Appraised fair
				market valueThe appraised fair market value described in
				subparagraph (A)(ii)(II) shall be determined by the Federal agency
			 with custody
				or control of the property, in consultation with the Administrator
			 and standard
				appraisal practice.(d)Enforcement(1)Increase in
				size of inventoryExcept as
				provided in paragraph (2), if a Federal agency fails to make
			 available for
				public sale the real property authorized for disposal under
			 subsection (a)
				by the date that is 18 months after the date on which the
			 authorization is made, that Federal agency, except for specific exceptions
				promulgated by the Director, shall not increase the size of the
			 civilian real
				property inventory, unless the square footage of the increase is
			 offset, within
				an appropriate time as determined by the Director, through
			 consolidation,
				colocation, or disposal of another building space from the
			 inventory of that
				Federal agency.(2)ExceptionParagraph (1) shall not apply to a Federal
				agency that acquires any real property not under the administrative
				jurisdiction of the Federal Government, by sale or lease, until the
			 Director
				submits a certification to Congress of the disposal of all of those
			 surplus
				properties.(e)Termination of authorityThe authority provided by this section
				terminates on the date that is 5 years after the date of enactment
			 of this
				subchapter.628.Homeless
				assistance grants(a)DefinitionsIn
				this section:(1)Eligible
				nonprofit organizationThe term eligible nonprofit
				organization means a nonprofit organization that is a representative of
				the homeless.(2)HomelessThe term homeless has the
				meaning given the term in section 103 of the McKinney-Vento
			 Homeless Assistance
				Act (42 U.S.C. 11302), except that subsection (c) of that section
			 shall not
				apply.(3)Permanent
				housingThe term permanent housing has the meaning
				given the term in section 401 of the McKinney-Vento Homeless
			 Assistance Act (42
				U.S.C. 11360).(4)Private
				nonprofit organizationThe term private nonprofit
				organization has the meaning given the term in section 401 of the
				McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360).(5)Representative
				of the homelessThe term representative of the
				homeless has the meaning given the term in section 501(i) of the
				McKinney-Vento Homeless Assistance Act (42 U.S.C. 11411(i)).(6)SecretaryThe
				term Secretary means the Secretary of Housing and Urban
				Development.(7)Transitional
				housingThe term transitional housing has the
				meaning given the term in section 401 of the McKinney-Vento
			 Homeless Assistance
				Act (42 U.S.C. 11360).(b)Grant
				authority(1)In
				generalTo the extent amounts
				are made available under section 627(b)(1)(C) for use under this
			 section, the
				Secretary shall make grants to eligible private nonprofit
			 organizations through
				the continuum of care program established under subtitle C of title
			 IV of the
				McKinney-Vento Homeless Assistance Act (42 U.S.C. 11381 et seq.),
			 to purchase
				real property suitable for use to assist the homeless in accordance
			 with
				subsection (c).(2)Terms and
				conditionsExcept as otherwise provided in this section, a grant
				under this section shall be subject to the same terms and
			 conditions as a grant
				under the continuum of care program established under subtitle C of
			 title IV of
				the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11381 et
			 seq.).(c)Use of
				properties for housing or shelter for the homeless(1)Eligible
				usesAn eligible private
				nonprofit organization that receives a grant under subsection (b)
			 shall use the
				amounts received only to purchase or rehabilitate real property to
				provide permanent housing, transitional housing, or temporary
			 shelter to the
				homeless.(2)Term of
				useThe Secretary may not
				make a grant under subsection (b) to an eligible private nonprofit
			 organization
				unless the eligible private nonprofit organization provides to the
			 Secretary
				such assurances as the Secretary determines necessary to ensure
			 that any real
				property purchased or rehabilitated using amounts received under
			 the grant is
				used only for the purposes described in paragraph (1) for a period
			 of not less than
				15 years.(d)PreferenceIn awarding grants under subsection (b),
				the Secretary shall give preference to eligible private nonprofit
			 organizations
				that operate within areas in which Federal real property is being
			 sold under
				the disposal program authorized under section 627.(e)RegulationsThe
				Secretary may promulgate such regulations as are necessary to carry
			 out this
				section..604.Report of
			 the Comptroller General(a)DraftNot later than 3 years after the date of
			 enactment of this Act, the Comptroller General of the United States shall
			 submit to Congress a draft report on the expedited disposal pilot program
			 established by the amendments made by section 3.(b)FinalNot later than 5 years after the date of
			 enactment of this Act, the Comptroller General of the United States shall
			 submit to Congress a final report on the expedited disposal pilot program
			 established by the amendments made by section 3.605.Technical
			 and conforming amendmentThe
			 table of sections for chapter 5 of subtitle I of title 40, United States
			 Code,
			 is amended by inserting after the item relating to section 611 the
			 following:SUBCHAPTER VII—Property management and expedited disposal of
				real property621. Definitions.622. Duties of Federal agencies.623. Colocation among United States Postal Service
				properties.624. Establishment of a Federal Real Property
				Council.625. Federal real property inventory and database.626. Limitation on certain leasing authorities.627. Expedited disposal pilot program.628. Homeless assistance
				grants..July 31, 2014Reported with an amendment